Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of June 1, 2018,

among

CLEAR CHANNEL OUTDOOR, INC.,

as the Parent Borrower,

1567 MEDIA LLC,

CLEAR CHANNEL ADSHEL, INC.,

CLEAR CHANNEL OUTDOOR HOLDINGS COMPANY CANADA,

CLEAR CHANNEL SPECTACOLOR, LLC,

CLEAR CHANNEL WORLDWIDE HOLDINGS, INC.,

IN-TER-SPACE SERVICES, INC.

and

OUTDOOR MANAGEMENT SERVICES, INC.,

as the Borrowers,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Swing Line Lender,

DEUTSCHE BANK SECURITIES, INC., CITIBANK, N.A.,

CREDIT SUISSE LOAN FUNDING LLC AND GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners,

DEUTSCHE BANK SECURITIES, INC., CITIBANK, N.A.,

CREDIT SUISSE LOAN FUNDING LLC AND GOLDMAN SACHS BANK USA,

as Co-Documentation Agents,

and

THE OTHER LENDERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Other Interpretive Provisions      49  

SECTION 1.03

  Accounting Terms      50  

SECTION 1.04

  Rounding      50  

SECTION 1.05

  References to Agreements, Laws, Etc.      51  

SECTION 1.06

  Times of Day      51  

SECTION 1.07

  Additional Alternative Currencies      51  

SECTION 1.08

  Currency Equivalents Generally      51  

SECTION 1.09

  Change in Currency      52  

SECTION 1.10

  Funding Through Applicable Lending Offices      52   ARTICLE II    THE
REVOLVING CREDIT COMMITMENTS AND CREDIT EXTENSIONS   

SECTION 2.01

  The Loans      53  

SECTION 2.02

  Borrowings, Conversions and Continuations of Loans      54  

SECTION 2.03

  Letters of Credit      56  

SECTION 2.04

  Swing Line Loans      64  

SECTION 2.05

  Prepayments      66  

SECTION 2.06

  Termination or Reduction of Revolving Credit Commitments      67  

SECTION 2.07

  Repayment of Loans      68  

SECTION 2.08

  Interest      68  

SECTION 2.09

  Fees      69  

SECTION 2.10

  Computation of Interest and Fees      69  

SECTION 2.11

  Evidence of Indebtedness      69  

SECTION 2.12

  Payments Generally      70  

SECTION 2.13

  Sharing of Payments      71  

SECTION 2.14

  Incremental Credit Extensions      72  

SECTION 2.15

  Reserves      73  

SECTION 2.16

  Extensions of Revolving Credit Commitments      73  

SECTION 2.17

  Defaulting Lenders      75  

SECTION 2.18

  Alternate Rate of Interest      76   ARTICLE III    TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY   

SECTION 3.01

  Taxes      77  

SECTION 3.02

  Illegality      80  

SECTION 3.03

  Inability To Determine Rates      80  

SECTION 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      81  

SECTION 3.05

  Funding Losses      82  

SECTION 3.06

  Matters Applicable to All Requests for Compensation      82  

SECTION 3.07

  Replacement of Lenders Under Certain Circumstances      83  

SECTION 3.08

  Survival      84  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

SECTION 4.01

 

Conditions to Initial Credit Extension

     84  

SECTION 4.02

 

Conditions to All Credit Extensions

     86   ARTICLE V    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01

 

Existence, Qualification and Power; Compliance with Laws

     86  

SECTION 5.02

 

Authorization; No Contravention

     86  

SECTION 5.03

 

Governmental Authorization

     87  

SECTION 5.04

 

Binding Effect

     87  

SECTION 5.05

 

Financial Statements; No Material Adverse Effect

     87  

SECTION 5.06

 

Litigation

     87  

SECTION 5.07

 

Labor Matters

     87  

SECTION 5.08

 

Ownership of Property; Liens

     88  

SECTION 5.09

 

Environmental Matters

     88  

SECTION 5.10

 

Taxes

     89  

SECTION 5.11

 

ERISA Compliance, Etc.

     89  

SECTION 5.12

 

Subsidiaries

     89  

SECTION 5.13

 

Margin Regulations; Investment Company Act

     89  

SECTION 5.14

 

Disclosure

     89  

SECTION 5.15

 

Security Documents.

     90  

SECTION 5.16

 

Solvency

     90  

SECTION 5.17

 

Subordination of Junior Financing

     90  

SECTION 5.18

 

Use of Proceeds.

     90  

SECTION 5.19

 

Anti-Corruption Laws and Sanctions

     90   ARTICLE VI    AFFIRMATIVE COVENANTS   

SECTION 6.01

 

Financial Statements and Borrowing Base Certificates

     90  

SECTION 6.02

 

Certificates; Other Information

     92  

SECTION 6.03

 

Notices

     94  

SECTION 6.04

 

Payment of Obligations

     94  

SECTION 6.05

 

Preservation of Existence, Etc.

     94  

SECTION 6.06

 

Maintenance of Properties

     95  

SECTION 6.07

 

[Reserved]

     95  

SECTION 6.08

 

Compliance with Laws

     95  

SECTION 6.09

 

Books and Records

     95  

SECTION 6.10

 

Inspection Rights

     95  

SECTION 6.11

 

Covenant to Guarantee Obligations and Give Security

     96  

SECTION 6.12

 

Compliance with Environmental Laws

     96  

SECTION 6.13

 

Further Assurances

     96  

SECTION 6.14

 

Cash Management Systems

     97   ARTICLE VII    NEGATIVE COVENANTS   

SECTION 7.01

 

Limitation on Restricted Payments

     99  

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 7.02

 

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

     103  

SECTION 7.03

 

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     105  

SECTION 7.04

 

Asset Sales

     111  

SECTION 7.05

 

Transactions with Affiliates

     112  

SECTION 7.06

 

Liens

     114  

SECTION 7.07

 

Corporate Existence

     114  

SECTION 7.08

 

Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

     115  

SECTION 7.09

 

Financial Covenant

     115  

SECTION 7.10

 

Merger, Consolidation or Sale of All or Substantially All Assets

     115  

SECTION 7.11

 

Successor Corporation Substituted

     117   ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

SECTION 8.01

 

Events of Default

     117  

SECTION 8.02

 

Remedies upon Event of Default

     119  

SECTION 8.03

 

Application of Funds

     119  

SECTION 8.04

 

Right to Cure

     120   ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS   

SECTION 9.01

 

Appointment and Authorization of the Administrative Agent

     121  

SECTION 9.02

 

Delegation of Duties

     122  

SECTION 9.03

 

Liability of Agents

     122  

SECTION 9.04

 

Reliance by the Administrative Agent

     123  

SECTION 9.05

 

Notice of Default

     123  

SECTION 9.06

 

Credit Decision; Disclosure of Information by Agents

     124  

SECTION 9.07

 

Indemnification of Agents

     124  

SECTION 9.08

 

Withholding Tax

     124  

SECTION 9.09

 

Agents in Their Individual Capacities

     125  

SECTION 9.10

 

Successor Administrative Agent

     126  

SECTION 9.11

 

Administrative Agent May File Proofs of Claim

     127  

SECTION 9.12

 

Collateral and Guaranty Matters

     127  

SECTION 9.13

 

Other Agents; Arrangers and Managers

     128  

SECTION 9.14

 

Appointment of Supplemental Administrative Agents

     128  

SECTION 9.15

 

Secured Hedge Agreements

     129  

SECTION 9.16

 

Certain ERISA Matters

     129   ARTICLE X    MISCELLANEOUS   

SECTION 10.01

 

Amendments, Etc.

     130  

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies

     132  

SECTION 10.03

 

No Waiver; Cumulative Remedies

     133  

SECTION 10.04

 

Attorney Costs and Expenses

     133  

SECTION 10.05

 

Indemnification by the Borrowers

     134  

SECTION 10.06

 

Payments Set Aside

     135  

SECTION 10.07

 

Successors and Assigns

     135  

SECTION 10.08

 

Confidentiality

     138  

SECTION 10.09

 

Treatment of Information

     139  

 

-iii-



--------------------------------------------------------------------------------

         Page  

SECTION 10.10

 

Setoff

     140  

SECTION 10.11

 

Interest Rate Limitation

     140  

SECTION 10.12

 

Counterparts

     141  

SECTION 10.13

 

Integration

     141  

SECTION 10.14

 

Survival of Representations and Warranties

     141  

SECTION 10.15

 

Severability

     141  

SECTION 10.16

 

GOVERNING LAW

     141  

SECTION 10.17

 

WAIVER OF RIGHT TO TRIAL BY JURY

     142  

SECTION 10.18

 

[Reserved]

     142  

SECTION 10.19

 

Judgment Currency

     142  

SECTION 10.20

 

Lender Action

     143  

SECTION 10.21

 

USA PATRIOT Act

     143  

SECTION 10.22

 

No Advisory or Fiduciary Responsibility

     143  

SECTION 10.23

 

No Personal Liability

     144  

SECTION 10.24

 

Agency of the Parent Borrower for Each Other Borrower

     144  

SECTION 10.25

 

Joint and Several Liability

     144  

SECTION 10.26

 

Contribution and Indemnification Among the Loan Parties

     145  

SECTION 10.27

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     145  

SCHEDULES

 

2.01   Revolving Credit Commitments    5.11(b)   ERISA    5.12   Subsidiaries   
6.14(a)   Deposit Accounts    6.14(b)   Blocked Accounts    10.02  
Administrative Agent’s Office, Certain Addresses for Notices    EXHIBITS    A  

Form of Committed Loan Notice

   B  

Form of Swing Line Loan Notice

   C  

Form of Revolving Credit Note

   D  

Form of Compliance Certificate

   E  

Form of Assignment and Assumption

   F  

Form of Guarantee Agreement

   G  

Form of Security Agreement

   H  

Form of Borrowing Base Certificate

   I  

Reserved

   J-1  

United States Tax Compliance Certificate (For Foreign Lenders That Are Not
Treated as Partnerships for U.S. Federal Income Tax Purposes)

   J-2  

United States Tax Compliance Certificate (For Foreign Lenders That Are Treated
as Partnerships for U.S. Federal Income Tax Purposes)

   J-3  

United States Tax Compliance Certificate (For Foreign Participants That Are Not
Treated as Partnerships for U.S. Federal Income Tax Purposes)

   J-4  

United States Tax Compliance Certificate (For Foreign Participants That Are
Treated as Partnerships for U.S. Federal Income Tax Purposes)

   K  

Form of Letter of Credit Request

  

 

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of June 1, 2018, among CLEAR
CHANNEL OUTDOOR, INC., a Delaware corporation (the “Parent Borrower”), 1567
MEDIA LLC, a Delaware limited liability company (“1567 Media”), CLEAR CHANNEL
ADSHEL, INC., a Delaware corporation (“CCA”), CLEAR CHANNEL OUTDOOR HOLDINGS
COMPANY CANADA, a Delaware corporation (“CCOHCC”), CLEAR CHANNEL SPECTACOLOR,
LLC, a Delaware limited liability company (“CCS”), CLEAR CHANNEL WORLDWIDE
HOLDINGS, INC., a Nevada corporation (“CCWH”), IN-TER-SPACE SERVICES, INC., a
Pennsylvania corporation (“Interspace”), OUTDOOR MANAGEMENT SERVICES, INC., a
Nevada corporation (“OMS” and, together with 1567 Media, CCA, CCOHCC, CCS, CCWH
and Interspace, the “Initial Subsidiary Borrowers”), DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent, an L/C Issuer and Swing Line Lender, and each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrowers have requested that the Lenders extend credit to the
Borrowers in the form of a Revolving Credit Facility (as this and other
capitalized terms used in these preliminary statements are defined in
Section 1.01 below) in an initial aggregate principal amount of $75,000,000. The
Revolving Credit Facility may include one or more Letters of Credit from time to
time and one or more Swing Line Loans from time to time; and

WHEREAS, proceeds of the Revolving Credit Loans, Letters of Credit and Swing
Line Loans made on or after the Closing Date will be used (i) to repay and
terminate the commitments under the credit agreement (the “Existing Credit
Agreement”) dated as of August 22, 2013 among Clear Channel Outdoor Holdings,
Inc. (“CCOH”) as the borrower, Deutsche Bank AG New York Branch as
administrative agent and swing line lender and the lenders party thereto from
time to time and (ii) for working capital and other general corporate purposes.
Additionally, Letters of Credit may be issued on the Closing Date in order to,
among other things, backstop or replace letters of credit outstanding on the
Closing Date under facilities no longer available to the Borrowers as of the
Closing Date.

THEREFORE, the applicable Lenders have indicated their willingness to lend and
each L/C Issuer has indicated its willingness to issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein.
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“1567 Media” has the meaning specified in the introductory paragraph to this
Agreement.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Activities” has the meaning specified in Section 9.09(b).

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.



--------------------------------------------------------------------------------

“Additional Lender” has the meaning specified in Section 2.14(b).

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent and collateral agent under the Loan Documents, or any
successor administrative agent and collateral agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Parent Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agent’s Group” has the meaning specified in Section 9.09(b).

“Agents” means, collectively, the Administrative Agent, the Supplemental
Administrative Agents (if any), the Co-Documentation Agents and the Arrangers.

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.19.

“Accommodation Payment” has the meaning specified in Section 10.26.

“Alternative Currency” means Euros, British pounds sterling and each other
currency (other than Dollars) that is approved in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.

“Alternative Currency L/C Obligations” means any L/C Obligations arising from an
Alternative Currency Letter of Credit.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their respective Affiliates
from time to time concerning or relating to bribery or corruption.

“Applicable Rate” means a percentage per annum equal to, with respect to
Revolving Credit Loans, unused Revolving Credit Commitments and Letter of Credit
fees (i) for Eurocurrency Rate Loans, 2.00%, (ii) for Base Rate Loans, 1.00%,
(iii) for Letter of Credit fees, 2.00% and (iv) for commitment fees, 0.375%.

 

-2-



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to Revolving Credit
Commitments or Loans of any Class, the Lenders of such Class, (b) with respect
to any Letters of Credit, (i) the relevant L/C Issuer and (ii) the Revolving
Credit Lenders and (c) with respect to the Swing Line Facility, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request
and certificate; provided, however, that, solely with respect to delivery of any
such Communication by any Loan Party to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, letter of credit request, swing loan
request, notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.05(a) and Section 2.05(b) and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article IV or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Deutsche Bank Securities, Inc., Citibank, N.A., Credit Suisse
Loan Funding LLC and Goldman Sachs Bank USA.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Parent Borrower
or any of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions;

in each case, other than:

(a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged or worn out equipment, property or other assets in the
ordinary course of business, any disposition of inventory or goods (or other
assets) in the ordinary course of business or the disposition of property or
equipment no longer used or useful in the business of the Parent Borrower and
its Restricted Subsidiaries;

(b) the disposition of assets or properties that constitute all or substantially
all of the assets or properties of the Parent Borrower and its Subsidiaries
which are Restricted Subsidiaries, taken as a whole, in a manner permitted
pursuant to the provisions described under Section 7.10 hereof;

(c) the making of any Restricted Payment that is permitted to be made, and is
made, under Section 7.01 hereof or the making of any Permitted Investment;

 

-3-



--------------------------------------------------------------------------------

(d) any disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate fair market value of less than $50,000,000;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Parent Borrower or by the Parent Borrower or a
Restricted Subsidiary to another Restricted Subsidiary;

(f) to the extent allowable under Section 1031 of the Code, any exchange of like
property or assets (excluding any boot thereon) for use in a Similar Business;

(g) the sale, lease, assignment, sub-lease, license or sub-license of any real
or personal property in the ordinary course of business;

(h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i) foreclosures, condemnation, expropriation or any similar action with respect
to assets, involuntary loss or damage to or destruction of any property or
assets and the disposition of property or assets received upon foreclosure by
the Parent Borrower or a Restricted Subsidiary or the granting of Liens not
prohibited by this Agreement;

(j) any disposition of Investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties as set forth in binding joint venture or similar agreements;

(k) any financing transaction with respect to property built or acquired by the
Parent Borrower or any Restricted Subsidiary after the Closing Date, including
Sale and Lease-Back Transactions and asset securitizations permitted by this
Agreement;

(l) sales of accounts receivable in connection with the collection or compromise
thereof;

(m) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Parent
Borrower are not material to the conduct of the business of the Parent Borrower
and its Restricted Subsidiaries taken as a whole;

(n) voluntary terminations of Hedging Obligations;

(o) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business;

(p) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

(q) the unwinding of any Hedging Obligations; or

(r) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form approved by the Administrative Agent.

“Assignment Taxes” has the meaning specified in Section 3.01(c).

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

 

-4-



--------------------------------------------------------------------------------

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor statute.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate (provided that if the Federal Funds Rate shall be
less than 0%, such rate shall be deemed to be 0% for the purposes of this
Agreement) plus 1/2 of 1%, (b) the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate” and (c) the Eurocurrency Rate that would be calculated as of such day (or,
if such day is not a Business Day, as of the next proceeding Business Day) in
respect of a proposed Eurocurrency Rate Loan with a one-month Interest Period
plus 1.00%. The “prime rate” is a rate set by the Administrative Agent based
upon various factors, including the Administrative Agent’s costs and desired
return, general economic conditions and other factors and is used as a reference
point for pricing some loans, which may be priced at, above, or below such
announced rate. Any change in such rate announced by the Administrative Agent
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel II” has the meaning specified in Section 3.04(a).

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code that is subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Blocked Account Agreement” has the meaning provided in Section 6.14(b).

“Blocked Accounts” has the meaning provided in Section 6.14(b).

“Board of Directors” means the board of directors of the Parent Borrower.

“Borrowers” means the Parent Borrower and the Subsidiary Borrowers, jointly,
severally and collectively.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing or a
Protective Advance, as the context may require.

“Borrowing Base” means, on any date, an amount equal to (x) 85% multiplied by
the book value of Eligible Accounts (which at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6.01(e) or, in the case of the
Borrowing Base as of the Closing Date, the Borrowing Base Certificate that was
delivered to the Administrative Agent on May 31, 2018) minus (y) any Reserves.

 

-5-



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer or controller of the Parent Borrower, appropriately completed and
substantially in the form of Exhibit H hereto or another form that is acceptable
to the Administrative Agent in its reasonable discretion.

“British pounds sterling” and the sign “£” each mean the lawful money of the
United Kingdom.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or in the jurisdiction where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located;
provided that:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euros, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euros in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euros, or any other dealings in
any currency other than Dollars or Euros to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means the lawful money of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including amounts expended
or capitalized under Capitalized Leases) by the Parent Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Parent Borrower
and the Restricted Subsidiaries.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock or shares in the capital of
such corporation;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

-6-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided, further, that any lease existing on the Closing Date that is not
characterized as a Capitalized Lease Obligation on the Closing Date shall not be
reclassified as a Capitalized Lease Obligation as a result of any changes in
interpretative releases or literature regarding GAAP or any requirements by the
independent auditors of the Borrowers.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of such Person and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Deutsche Bank AG New York
Branch (or any successor Administrative Agent) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) (a) Canadian Dollars, British pounds sterling, Euro, or any national
currency of any participating member state of the EMU; or

(b) in the case of the Parent Borrower or a Restricted Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twenty-four (24) months or less
from the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and in each case maturing within
twenty-four (24) months after the date of creation thereof;

 

-7-



--------------------------------------------------------------------------------

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency), and in each case maturing within twenty-four
(24) months after the date of creation thereof;

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency) with maturities of 24 months or less from the
date of acquisition;

(9) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another Rating Agency) with maturities of twenty-four (24) months or less from
the date of acquisition;

(10) Investments with average maturities of twelve (12) months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency); and

(11) investment funds investing at least 95.0% of their assets in securities of
the types described in clauses (1) through (10) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Income Taxes” means, with respect to any period, all taxes based on income
paid in cash by the Parent Borrower and its Restricted Subsidiaries during such
period.

“Cash Management Arrangements” means the treasury and cash management services
pursuant to the Corporate Services Agreement, including any amounts advanced and
repaid under the CCOH Mirror Note and the iHeart Mirror Note, in each case,
solely with respect to the Parent Borrower’s and its Subsidiaries’ cash from
operations.

“Cash Management Systems” means the cash management systems described in
Section 6.14.

“CCA” has the meaning specified in the introductory paragraph to this Agreement.

“CCBV Notes” means Clear Channel International B.V.’s 8.75% Senior Notes due
2020.

“CCO” has the meaning specified in the introductory paragraph to this Agreement.

“CCOH” has the meaning specified in the preliminary statements to this
Agreement.

“CCOH Mirror Note” means the Revolving Promissory Note dated as of November 10,
2005 between CCOH, as maker, and iHeart, as payee, as amended by the first
amendment dated as of December 23, 2009, as may be further amended,
supplemented, restated or otherwise modified from time to time not in violation
of this Agreement; provided that in no event shall the CCOH Mirror Note be
amended, supplemented, restated or otherwise modified in any manner that is
materially adverse to Lenders when taken as a whole as compared to such
agreement as in existence on the Closing Date, as determined in the good faith
judgment of the Board of Directors.

“CCOHCC” has the meaning specified in the introductory paragraph to this
Agreement.

“CCS” has the meaning specified in the introductory paragraph to this Agreement.

“CCWH” has the meaning specified in the introductory paragraph to this
Agreement.

 

-8-



--------------------------------------------------------------------------------

“Change of Control” means the earliest to occur of:

(a) the sale, lease or transfer, in one or a series of related transactions
(other than by merger, consolidation or amalgamation), of all or substantially
all of the assets of the Parent Borrower and its Restricted Subsidiaries, taken
as a whole, to any Person; or

(b) the Parent Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise), the acquisition by (A) any Person (other than any Permitted Holder)
or (B) Persons (other than any Permitted Holder) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of “beneficial ownership” (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than 50.0% of
the total voting power of the Voting Stock of CCOH; or

(c) any “Change of Control” (or any comparable term) under the Senior
Indentures, the Subordinated Indentures or any other Indebtedness with an
aggregate principal amount in excess of the Threshold Amount, including, without
limitation, in connection with any Separation..

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Extension Revolving Credit Lenders, (b) when
used with respect to commitments, refers to whether such commitments are
Revolving Credit Commitments or Extension Revolving Credit Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans or
Loans made under an Extension Revolving Credit Commitment.

“Closing Date” means June 1, 2018.

“Co-Documentation Agents” means Deutsche Bank Securities, Inc., Citibank, N.A.,
Credit Suisse Loan Funding LLC, and Goldman Sachs Bank USA.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document to the
extent required to be delivered pursuant to Section 4.01, 6.11, 6.13 or 6.14
subject in each case to the limitations and exceptions of this definition, duly
executed by each Loan Party thereto;

(b) each of the Parent Borrower’s wholly-owned Domestic Subsidiaries that has
any assets included in the Borrowing Base shall execute a joinder to this
Agreement in order to become a Subsidiary Borrower hereunder prior to the
inclusion of such assets in the Borrowing Base;

(c) all Obligations shall have been unconditionally Guaranteed by each
Restricted Subsidiary that is a Domestic Subsidiary and not an Excluded
Subsidiary or Subsidiary Borrower (each, a “Subsidiary Guarantor”); and

(d) the Obligations shall have been secured by a perfected security interest in
the Collateral, subject to the terms of the Security Agreement.

Notwithstanding any of the foregoing,

(a) the Parent Borrower may cause any Restricted Subsidiary that is not at the
time a Subsidiary Borrower or Subsidiary Guarantor to take all actions necessary
under this definition of “Collateral and Guarantee Requirement” to become a
Subsidiary Borrower or a Subsidiary Guarantor, in the case of such Restricted
Subsidiary organized in the United States, in which case such Restricted
Subsidiary shall be treated as a Subsidiary Borrower or Subsidiary Guarantor, as
applicable, hereunder for all purposes;

 

-9-



--------------------------------------------------------------------------------

(b) the Borrowers and the Subsidiary Guarantors shall not be required, nor shall
the Administrative Agent be authorized, to take any action with respect to any
assets located outside of the United States (it being understood that there
shall be no security agreements governed under the laws of any non-U.S.
jurisdiction); and

(c) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Parent Borrower in writing.

“Collateral Documents” means, collectively, the Security Agreement, the Blocked
Account Agreements, collateral assignments, Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent and the Lenders pursuant to Section 6.11, Section 6.13,
Section 6.14, the Guarantees, and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, a Revolving Credit Commitment and such
Lender’s commitment to acquire participations in Protective Advances.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents, including, without
limitation, any financial statement, financial and other report, notice, request
and certificate.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning provided in Section 6.14(c).

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated Indebtedness” means, as of any date of determination, the sum,
without duplication, of (1) the total amount of Indebtedness of the Parent
Borrower and its Restricted Subsidiaries set forth on Parent Borrower’s
consolidated balance sheet (excluding any letters of credit except to the extent
of unreimbursed amounts drawn thereunder), plus (2) the greater of the aggregate
liquidation value and maximum fixed repurchase price without regard to any
change of control or redemption premiums of all Disqualified Stock of the
Borrowers and the Guarantors and all Preferred Stock of any Restricted
Subsidiaries that are not Guarantors, in each case, determined on a consolidated
basis in accordance with GAAP.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments, if any, made (less net payments, if any, received), pursuant to
interest rate Hedging Obligations with respect to Indebtedness, and excluding
(u) any expense resulting from the discounting of any Indebtedness in connection
with the application of recapitalization accounting or purchase accounting, as
the case may be, in connection with the Transactions or any acquisition,
(v) penalties and interest relating to taxes, (w) any “special interest” with
respect to other securities and any liquidated damages for failure to timely
comply with registration rights obligations, (x) amortization of deferred
financing fees, debt issuance costs, discounted liabilities, commissions, fees
and expenses, (y) any expensing of bridge, commitment and other financing fees
and (z) any accretion of accrued interest on discounted liabilities); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Parent Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the date of determination, the ratio
of (a) the Consolidated Indebtedness of the Parent Borrower and its Restricted
Subsidiaries on such date, to (b) EBITDA of the Parent Borrower and its
Restricted Subsidiaries for the most recently ended four fiscal quarters ending
immediately prior to such date for which internal financial statements are
available.

In the event that the Parent Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes) or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Consolidated Leverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Consolidated
Leverage Ratio is made (the “Consolidated Leverage Ratio Calculation Date”),
then the Consolidated Leverage Ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period;
provided, however, that the Parent Borrower may elect, pursuant to an Officer’s
Certificate delivered to the Administrative Agent not later than 30 days after
entering into any commitment providing for the incurrence of Consolidated
Indebtedness, that all or any portion of the Consolidated Indebtedness that
could be incurred under such commitment at the time such commitment is entered
into shall be treated as incurred and outstanding in such amount for all
purposes of this calculation (whether or not such Consolidated Indebtedness is
outstanding at the time such commitment is entered into) and any subsequent
incurrence of such Consolidated Indebtedness under such commitment (including
upon repayment and reborrowing) shall not be deemed, for purposes of this
calculation, to be the incurrence of Consolidated Indebtedness at such
subsequent time.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Leverage Ratio Calculation Date, and other operational changes
that the Parent Borrower or any of its Restricted Subsidiaries has determined to
make or made during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Consolidated
Leverage Ratio Calculation Date shall be calculated on a pro forma basis as set
forth below assuming that all such Investments, acquisitions, dispositions,
mergers, amalgamations, consolidations, discontinued operations and other
operational changes had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any

 

-11-



--------------------------------------------------------------------------------

Person that subsequently became a Restricted Subsidiary or was merged with or
into the Parent Borrower or any of its Restricted Subsidiaries since the
beginning of such period shall have made any Investment, acquisition,
disposition, merger, amalgamation, consolidation, discontinued operation or
operational change, in each case with respect to an operating unit of a
business, that would have required adjustment pursuant to this definition, then
the Consolidated Leverage Ratio shall be calculated giving pro forma effect
thereto in the manner set forth below for such period as if such Investment,
acquisition, disposition, merger, consolidation, discontinued operation or
operational change had occurred at the beginning of the applicable four-quarter
period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, amalgamation, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Parent Borrower (and may include cost
savings, synergies and operating expense reductions resulting from such
Investment, acquisition, amalgamation, merger or consolidation (including the
Transactions) which is being given pro forma effect that have been or are
expected to be realized); provided that actions to realize such cost savings,
synergies and operating expense reductions are taken within 12 months after the
date of such Investment, acquisition, amalgamation, merger or consolidation;
provided that no cost savings, synergies or operating expense reductions shall
be included pursuant to this paragraph to the extent duplicative of any amounts
that are otherwise added back in computing EBITDA with respect to such period.

For the purposes of this definition, any amount in a currency other than Dollars
shall be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve (12) month period immediately prior to the
date of determination determined in a manner consistent with that used in
calculating EBITDA for the applicable period.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(1) any net after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses related thereto) or expenses and Transaction
Expenses incurred within 180 days of the Closing Date shall be excluded;

(2) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(3) any net after-tax effect of income (loss) from disposed or discontinued
operations (to the extent included in discontinued operations prior to the
consummation of the disposition thereof) and any net after-tax gains or losses
on disposal of disposed, abandoned or discontinued operations shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions other than in the ordinary
course of business, as determined in good faith by the Parent Borrower, shall be
excluded;

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to such Person or a Subsidiary thereof
that is the Parent Borrower or a Restricted Subsidiary in respect of such
period;

(6) [Reserved];

(7) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded;

 

-12-



--------------------------------------------------------------------------------

(8) any net after-tax effect of income (loss) from the early extinguishment or
conversion of (a) Indebtedness, (b) Hedging Obligations or (c) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, shall be excluded;

(10) any non-cash compensation charge or expense, including any such charge or
expense arising from the grant of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs, and any
cash charges associated with the rollover, acceleration, or payout of Equity
Interests by management of the Parent Borrower or any of its direct or indirect
parent companies in connection with the Transactions, shall be excluded;

(11) accruals and reserves that are established or adjusted within twelve
(12) months after the Closing Date that are so required to be established as a
result of the Transactions in accordance with GAAP, or changes as a result of
adoption or modification of accounting policies, shall be excluded; and

(12) to the extent covered by insurance and actually reimbursed, or, so long as
the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (a) not denied by the applicable carrier in
writing within 180 days and (b) in fact reimbursed within 365 days of the date
of such evidence with a deduction for any amount so added back to the extent not
so reimbursed within 365 days, expenses with respect to liability or casualty
events or business interruption shall be excluded.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds

(a) for the purchase or payment of any such primary obligation, or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Corporate Services Agreement” means the Corporate Services Agreement, dated as
of November 10, 2005, by and between Clear Channel Management Services, L.P.,
and CCOH, as the same may have been amended or supplemented as of the Closing
Date and as may be further amended, supplemented, restated or otherwise modified
from time to time; provided that such amendments, supplements, restatements or
other modifications are, in the good faith judgment of the Parent Borrower, not
materially adverse to the Lenders.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

-13-



--------------------------------------------------------------------------------

“Credit Facilities” means, with respect to the Borrowers or any of their
Restricted Subsidiaries, one or more debt or credit facilities, including this
Facility, or other financing arrangements (including commercial paper facilities
or indentures) providing for revolving credit loans, term loans, letters of
credit or other long-term indebtedness, including any notes, mortgages,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof and any notes,
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount permitted to be borrowed
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 7.03 hereof) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders.

“Cure Amount” has the meaning specified in Section 8.04.

“Cure Right” has the meaning specified in Section 8.04.

“DDAs” means any checking or other demand deposit account maintained by a Loan
Party in which Collateral and proceeds of Collateral is deposited or held. All
funds in such DDAs shall be conclusively presumed to be Collateral and proceeds
of Collateral and the Administrative Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs, subject to the
Security Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means a Lender (i) that has failed for three or more
Business Days to comply with its obligations hereunder to make a Loan, make a
payment to the L/C Issuer in respect of such Lender’s Pro Rata Share of any L/C
Obligations, make a payment to the Swing Line Lender in respect of a Swing Line
Loan or make a payment to the Administrative Agent required to be paid by it
hereunder (each a “funding obligation”) unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (ii) that has notified the Administrative Agent in writing that it
will not comply with any such funding obligation hereunder or has stated
publicly that it will generally not comply with its funding obligations under
loan agreements, credit agreements and other similar agreements (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) that has, for three or more
Business Days, failed to confirm in writing to the Administrative Agent or an
L/C Issuer, in response to a written request of the Administrative Agent or such
L/C Issuer, that it will comply with its funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent or
such L/C Issuer), (iv) has, or has a direct or indirect parent company that has,
become the subject of a Bail-in Action, or (v) with respect to which a Lender
Insolvency Event has occurred and is continuing (provided that neither the
reallocation of funding obligations provided for in Section 2.17(a) as a result
of a Lender’s being a Defaulting Lender nor the performance by a Non-Defaulting
Lender of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the

 

-14-



--------------------------------------------------------------------------------

Parent Borrower provided for in this definition. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(c)) upon delivery of written notice of such
determination to the Borrowers, each L/C Issuer, each Swing Line Lender and each
Lender.

“Designated Non-cash Consideration” means (1) the fair market value of non-cash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, executed by the principal financial officer of the Borrowers,
less (2) the amount of cash or Cash Equivalents received in connection with a
subsequent sale of or collection on such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Parent Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation of the Parent
Borrower (in each case other than Disqualified Stock) that is issued for cash
(other than to the Parent Borrower or a Restricted Subsidiary or an employee
stock ownership plan or trust established by the Parent Borrower or its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an
Officer’s Certificate executed by the principal financial officer of the Parent
Borrower, on the issuance date thereof.

“Disqualified Institutions” means (a) those banks and institutions that have
been specified in writing to the Administrative Agent and the initial Revolving
Credit Lenders prior to the Closing Date as being “Disqualified Institutions” or
(b) any Persons who are competitors of the Borrowers and their Subsidiaries as
identified to the Administrative Agent from time to time and made available to
the Revolving Credit Lenders, and in each case (x) any of their affiliates that
are identified in writing from time to time to the Administrative Agent by the
Parent Borrower or (y) clearly identifiable on the basis of such Affiliates’
name; provided that, in the case of clause (b), clauses (x) and (y) shall not
operate to exclude any such affiliate that is a bona fide debt fund.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
Maturity Date or the date the Obligations are no longer outstanding; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Parent Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Capital Stock
held by any future, current or former employee, director, officer, manager or
consultant (or their respective Immediate Family Members) of the Parent
Borrower, any of its Subsidiaries, any of its direct or indirect parent
companies or any other entity in which the Parent Borrower or a Restricted
Subsidiary has an Investment, in each case pursuant to any stock subscription or
shareholders’ agreement, management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any distributor equity
plan or agreement, shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Parent Borrower or its Subsidiaries.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to an amount denominated in Dollars, such amount; and

(b) with respect to an amount denominated in an Alternative Currency, an
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

-15-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of the Parent Borrower that is
organized under the laws of the United States, any state thereof or the District
of Columbia.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period

(1) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital, including
federal, state, franchise and similar taxes, foreign withholding taxes and
foreign unreimbursed value added taxes of such Person and such Subsidiaries paid
or accrued during such period, including penalties and interest related to such
taxes or arising from any tax examinations, to the extent the same were deducted
(and not added back) in computing Consolidated Net Income; provided that the
aggregate amount of unreimbursed value added taxes to be added back for any four
consecutive quarter period shall not exceed $2,000,000; plus

(b) Fixed Charges of such Person and such Subsidiaries for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, (y) fees payable in
respect of letters of credit and (z) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges) to
the extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus

(c) Consolidated Depreciation and Amortization Expense of such Person and such
Subsidiaries for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income; plus

(d) any fees, expenses or charges related to any Equity Offering, Investment,
acquisition, asset sale, disposition, recapitalization, the incurrence,
repayment or refinancing of Indebtedness permitted to be incurred by this
Agreement (including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including the effects of
expensing all transaction related expenses in accordance with ASC 805-10 and
gains or losses associated with ASC 460-10)), or the offering, amendment or
modification of any debt instrument, including the offering, any amendment or
other modification of the Senior Notes, the Senior Exchange Notes, the
Subordinated Notes, the Subordinated Exchange Notes, the CCBV Notes or the
Loans; plus

(e) (w) Transaction Expenses to the extent deducted (and not added back) in
computing Consolidated Net Income, (x) the amount of any severance, relocation
costs, curtailments or modifications to pension and post-retirement employee
benefit plans, (y) any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions after the Closing
Date, and (z) to the extent deducted (and not added back) in computing
Consolidated Net Income, costs related to the closure and/or consolidation of
facilities, retention charges, systems establishment costs, conversion costs and
excess pension charges and consulting fees incurred in connection with any of
the foregoing; provided that the aggregate amount added back pursuant to
subclause (z) of this clause (e) shall not exceed 10.0% of the LTM Cost Base in
any four consecutive four quarter period; plus

(f) any other non-cash charges, including any (i) write-offs or write-downs,
(ii) equity-based awards compensation expense, (iii) losses on sales, disposals
or abandonment of, or any impairment charges or asset write-off related to,
intangible assets, long-lived assets and investments in debt and equity
securities, (iv) all losses from investments recorded using the equity method
and (v) other non-cash charges, non-cash expenses or non-cash losses reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from EBITDA in such future period to the extent paid, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

 

-16-



--------------------------------------------------------------------------------

(g) [reserved]; plus

(h) [reserved]; plus

(i) [reserved]; plus

(j) to the extent no Default or Event of Default has occurred and is continuing,
the amount of management, monitoring, consulting, transaction and advisory fees
and related expenses paid or accrued in such period to the Investors to the
extent otherwise permitted under Section 7.05 hereof deducted (and not added
back) in computing Consolidated Net Income; plus

(k) any costs or expense deducted (and not added back) in computing Consolidated
Net Income by such Person or any such Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such cost or expenses are funded with cash proceeds contributed to
the capital of the Borrowers or a Guarantor or net cash proceeds of an issuance
of Equity Interest of a Guarantor (other than Disqualified Stock);

(2) decreased by (without duplication) any non-cash gains increasing
Consolidated Net Income of such Person and such Subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period; and

(3) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable, and

(b) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, as of any date of determination thereof, the
aggregate amount of all Accounts due to any Borrowers, except to the extent that
(determined without duplication):

(a) except as provided in clause (v) of this definition, such Account does not
arise from the sale of goods, intellectual property or advertising, or the
performance of services by a Borrower in the ordinary course of its business;

(b) (i) such Borrower’s right to receive payment is contingent upon the
fulfillment of any condition whatsoever or (ii) as to which such Person is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process;

 

-17-



--------------------------------------------------------------------------------

(c) any defense, counterclaim, setoff or dispute exists as to such Account, but
only to the extent of such defense, counterclaim, setoff or dispute;

(d) such Account is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for the sale of goods to or services
rendered for the applicable Account Debtor;

(e) an invoice, in form and substance consistent with the Borrowers’ credit and
collection policies, or otherwise reasonably acceptable to the Administrative
Agent (it being understood that the forms used by the Borrowers on the Closing
Date are satisfactory to the Administrative Agent), has not been prepared and
sent to the applicable Account Debtor in respect of such Account prior to being
reported to the Administrative Agent as Collateral (including Accounts
identified as inactive, warranty or otherwise not attributable to an Account
Debtor);

(f) such Account (i) is not owned by a Borrower or (ii) is subject to any Lien,
other than non-consensual Permitted Liens under clauses (1), (2), (23) and
(25) of the definition of “Permitted Liens”;

(g) such Account is the obligation of an Account Debtor that is (i) a director,
officer, other employee or Affiliate of a Borrower (other than Accounts arising
from the sale of goods, intellectual property or advertising, or provision of
services delivered to such Account Debtor in the ordinary course of business),
(ii) a natural person or (iii) only if such Account obligation has not been
incurred in the ordinary course or on arms’ length terms, to any entity that has
any common officer or director with a Borrower;

(h) Accounts subject to a partial payment plan;

(i) such Borrower is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower but only to the extent of the
potential offset;

(j) upon the occurrence of any of the following with respect to such Account:

(i) the Account is not paid within the earlier of 60 days past its due date or
120 days past the original invoice due date; provided that in calculating
delinquent portions of Accounts, Accounts with net credit balances over 60 days
past due, will be excluded;

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;

(iii) any Account Debtor obligated upon such Account is a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; or

(iv) with respect to which Account (or any other Account due from the applicable
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance, or other instrument for the payment of money has been received,
presented for payment, and returned uncollected for any reason;

(k) such Account is the obligation of an Account Debtor from whom 50% or more of
the aggregate amount of all Accounts owing by that Account Debtor are ineligible
under clause (j)(i) of this definition;

(l) such Account, together with all other Accounts owing by such Account Debtor
and its Affiliates as of any date of determination, exceeds 15% of all Eligible
Accounts (but only the extent of such excess);

(m) such Account is one as to which the Administrative Agent’s Lien thereon, on
behalf of itself and the Lenders, is not a first priority perfected Lien,
subject to non-consensual Permitted Liens under clauses (1), (2), (23) and
(25) of the definition of “Permitted Liens”;

 

-18-



--------------------------------------------------------------------------------

(n) any of the representations or warranties in the Loan Documents with respect
to such Account are untrue in any material respect with respect to such Account
(or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue);

(o) such Account is evidenced by a judgment, Instrument or Chattel Paper (each
such term as defined in the Uniform Commercial Code) (other than Instruments or
Chattel Paper that are held by a Borrower or that have been delivered to the
Administrative Agent);

(p) such Account is payable in any currency other than Dollars;

(q) Accounts with respect to which the Account Debtor is a Person unless:
(i) the Account Debtor’s billing address is in the United States or (ii) the
Account Debtor is organized under the laws of the United States, any state
thereof or the District of Columbia;

(r) such Account is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or department, agency or
instrumentality thereof;

(s) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof;

(t) such Account has been redated, extended, compromised, settled, adjusted or
otherwise modified or discounted, except discounts or modifications that are
granted by a Borrower in the ordinary course of business and that are reflected
in the calculation of the Borrowing Base;

(u) such Account is of an Account Debtor that is located in a state requiring
the filing of a notice of business activities report or similar report in order
to permit a Borrower to seek judicial enforcement in such state of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a notice of business activities report or equivalent report for the
then-current year or if such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

(v) such Accounts were acquired or originated by a Person acquired after the
Closing Date (until such time as the Administrative Agent has completed a
customary due diligence investigation as to such Accounts and such Person, which
investigation may, at the sole discretion of the Administrative Agent, include a
field examination, and the Administrative Agent is reasonably satisfied with the
results thereof);

(w) Accounts which are subject to a credit that has been earned but not taken,
subject to reduction as a result of an unapplied deferred revenue account, or a
chargeback, to the extent of such rebate, deferred revenue account or
chargeback;

(x) that represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment or other repurchase or return basis;

(y) such Borrower is subject to an event of the type described in
Section 8.01(f);

(z) such Account is otherwise unacceptable to the Administrative Agent in its
Permitted Discretion; or

(aa) such Account was generated by a Person that was a Borrower at the time such
Account was generated but has since been sold or divested.

“Eligible Assignee” means any assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b); provided that
under no circumstances shall (i) any Loan Party or any of its Subsidiaries,
(ii) any Disqualified Institution, (iii) any natural person or (iv) any Investor
be an Assignee.

 

-19-



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, drinking water,
groundwater, land surfaces, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by a Governmental Authority for enforcement, response or other actions or
damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to the pollution or
protection of the Environment including those relating to the generation,
handling, storage, treatment transport or Release or threat of Release of
Hazardous Materials or, to the extent relating to exposure or threat of exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence, or Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrowers or of a direct or indirect parent of the Borrowers
(excluding Disqualified Stock), other than:

(1) public offerings with respect to any such Person’s common stock registered
on Form S-8;

(2) issuances to the Borrowers or any Subsidiary of the Borrowers; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Parent Borrower or any Subsidiary and is
treated as a single employer pursuant to Section 414 of the Code or Section 4001
of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan for
which notice to the PBGC is not waived by regulation; (b) a withdrawal by the
Parent Borrower, any Subsidiary or any of their respective ERISA Affiliates from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent Borrower, any
Subsidiary or any of their respective ERISA Affiliates from a Multiemployer
Plan, notification of the Parent

 

-20-



--------------------------------------------------------------------------------

Borrower, any Subsidiary or any of their respective ERISA Affiliates concerning
the imposition of Withdrawal Liability or notification that a Multiemployer Plan
is insolvent within the meaning of Title IV of ERISA or in “endangered” or
“critical” status within the meaning of Section 305 of ERISA or Section 432 of
the Code; (d) the filing by the Parent Borrower, any Subsidiary or any of their
respective ERISA Affiliates of a notice of intent to terminate a Pension Plan;
(e) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (f) the failure to make by its due date a required contribution under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (g) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (h) the
filing by the PBGC of a petition under Section 4042 of ERISA to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which would result in
liability to the Parent Borrower.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the lawful single currency of the European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), as published
by Reuters (or other commercially available source providing quotations of LIBOR
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; if such rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the Administrative Agent’s London Branch (or other branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period. Notwithstanding
any provision to the contrary in this Agreement, if the applicable Eurocurrency
Rate in respect of Revolving Credit Loans is less than zero, then the
Eurocurrency Rate will be deemed to be zero.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the applicable
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, at any time, (a) the Line Cap, minus (b) the
aggregate Revolving Credit Exposure for all Revolving Credit Lenders.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Parent Borrower (other than
any amount to the extent used in the Cure Amount pursuant to Section 8.04) from,

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Parent Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Parent Borrower) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of the Parent Borrower,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be.

 

-21-



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Parent Borrower, (b) any Domestic Subsidiary of a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code (a “CFC”), (c) any Domestic Subsidiary with no material
assets other than the equity interests (including, for this purpose, any debt or
other instrument treated as equity for U.S. federal income tax purposes) and, if
applicable, Indebtedness of one or more Foreign Subsidiaries that are CFCs (a
“CFC Holdco”), (d) Unrestricted Subsidiaries, (e) Immaterial Subsidiaries,
(f) captive insurance companies, (g) not-for-profit Subsidiaries, (h) special
purpose entities, (i) any subsidiary that is prohibited by applicable law, rule
or regulation or by any Contractual Obligation existing on the Closing Date from
guaranteeing the Revolving Credit Facility or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guarantee unless such consent, approval, license or authorization has been
received, (j) any Subsidiary that is not a guarantor under the Series A Senior
Indenture or the Series B Senior Indenture so long as such indentures are
outstanding and (k) any other Subsidiary with respect to which the Parent
Borrower and the Administrative Agent reasonably agree that the burden, cost or
consequence (including any material adverse tax consequences) of providing a
guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom; provided that (i) no Subsidiary that
guarantees or is an issuer of the Series B Senior Notes may be designated as an
“Excluded Subsidiary” and (ii) no Subsidiary Borrower may be designated as an
“Excluded Subsidiary”.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest pursuant to
the Collateral Documents to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such related Swap Obligation but for such
Guarantor’s failure to constitute an “eligible contract participant” at such
time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) any Taxes on such Recipient’s net income or profits (however
denominated) or franchise (and similar) Taxes imposed in lieu of a Tax on net
income or profits imposed as a result of (A) such Recipient being organized
under the law, or having its principal office or, in the case of a Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) any present or former connection between
such Recipient and such jurisdiction, other than any connection arising solely
from such Recipient having executed, delivered, become a party to, engaged in
any transactions pursuant to, performed its obligations under, received payments
under, received or perfected to a security interest under, engaged in any other
transaction pursuant to and/or enforced, any Loan Document, or selling or
assigning an interest in any Loan or Loan Document, (ii) any branch profits
Taxes imposed under Section 884(a) of the Code, or any similar Taxes, imposed by
any jurisdiction described in clause (i), (iii) in the case of a Lender (other
than an assignee pursuant to a request by the Parent Borrower under
Section 3.07), any U.S. federal withholding Tax that is imposed pursuant to any
Law in effect at the time the Lender becomes a party to this Agreement, or
designates a new Lending Office, except to the extent such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts or
indemnification payments from the Borrowers or any Guarantor with respect to
such withholding Tax pursuant to Section 3.01, (iv) any withholding Taxes
attributable to the failure of such Recipient to comply with Sections 3.01(b) or
3.01(g), as applicable, and (v) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Existing Letter of Credit” means all “Letters of Credit” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement on
the Closing Date.

“Extension” has the meaning given to such term in Section 2.16(a).

“Extension Non-Revolving Credit Loan” has the meaning given to such term in
Section 2.16(a).

 

-22-



--------------------------------------------------------------------------------

“Extension Offer” has the meaning given to such term in Section 2.16(a).

“Extension Revolving Credit Commitment” has the meaning given to such term in
Section 2.16(a).

“Extension Revolving Credit Lender” has the meaning given to such term in
Section 2.16(a).

“Facility” means any of the Revolving Credit Facility or any additional Class of
commitments and/or loans created pursuant to an Extension, in each case, as the
context may require, and are referred to collectively as the “Facilities.”

“FATCA”: Sections 1471 through 1474 of the Code as in effect on the date hereof
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future U.S. Treasury
Regulations, other administrative guidance promulgated thereunder and official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code as in effect on the date hereof (or any amended
or successor version described above), and any intergovernmental agreement (and
any related fiscal or regulatory legislation, rules or practices) implementing
the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Financial Covenant Triggering Event” has the meaning set forth in Section 7.09.

“Fixed Cash Charges” means, with respect to any Test Period, without
duplication, the sum of:

(1) consolidated cash interest expense (net of cash interest income to the
extent excluded from EBITDA), for the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis, for such Test Period; plus

(2) the aggregate amount of all cash dividend payments on Disqualified Stock or
Preferred Stock, in each case of the Parent Borrower, during such Test Period;
plus

(3) scheduled amortization of the principal amount of Indebtedness of the Parent
Borrower and its Restricted Subsidiaries (other than payments by the Parent
Borrower or any of its Restricted Subsidiaries to the Parent Borrower or any of
its Restricted Subsidiaries) due and payable in cash during such period.

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated EBITDA of the Parent Borrower minus Capital Expenditures
minus Cash Income Taxes, in each case for such Test Period, to (b) Fixed Cash
Charges for such Test Period.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

(1) Consolidated Interest Expense of such Person and Restricted Subsidiaries for
such period; plus

(2) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the Borrowers or a Restricted Subsidiary during
such period; plus

(3) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the Parent Borrower or a Restricted
Subsidiary during such period.

 

-23-



--------------------------------------------------------------------------------

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, the Parent
Borrower or any Subsidiary of the Parent Borrower with respect to employees
employed outside the United States.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Closing Date. At any time after adoption of IFRS by the
Borrowers for financial reporting purposes, the Borrowers may elect to apply
IFRS for all purposes of this Indenture, in lieu of GAAP, and, upon any such
election (the date of such election, the “IFRS Election Date”), references
herein to GAAP shall be construed to mean IFRS as in effect on the IFRS Election
Date; provided that (1) any such election once made shall be irrevocable (and
shall only be made once), (2) all financial statements and reports required to
be provided after such election pursuant to this Agreement shall be prepared on
the basis of IFRS and (3) from and after such election, all ratios, computations
and other determinations (A) based on GAAP contained in this Agreement shall be
computed in conformity with IFRS and (B) in this Agreement that require the
application of GAAP for periods that include fiscal quarters ended prior to the
Parent Borrower’s election to apply IFRS shall remain as previously calculated
or determined in accordance with GAAP. The Borrowers shall give notice of any
election to the Administrative Agent within fifteen (15) days of such election.
Solely making an election (without any other action) referred to in this
definition will not be treated as an incurrence of Indebtedness.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means the guarantee by any Guarantor of the Borrowers’ Obligations
under this Agreement.

“Guarantor” means, each Person that Guarantees the Obligations in accordance
with the terms of the Guaranty.

“Guaranty” means (a) each Guarantee made by the Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties on the Closing Date
pursuant to clause (b) of the definition of “Collateral and Guarantee
Requirement,” substantially in the form of Exhibit F and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means materials, chemicals, substances, compounds, wastes,
pollutants and contaminants, in any form, including all explosive or radioactive
substances or wastes, mold, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, in each case regulated pursuant to any
Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, or an Affiliate of any
of the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing.

“Hedging Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the

 

-24-



--------------------------------------------------------------------------------

foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Contract and, for the avoidance of doubt, shall include
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section la(47) of the Commodity
Exchange Act.

“Hedge Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Secured Hedging Obligations then provided or
outstanding. Upon the request of the Parent Borrower to the Administrative Agent
from time to time, the Administrative Agent shall establish or increase the
amount of Hedge Product Reserves and, in the case of any such Hedge Product
Reserve established or increased at the request of the Parent Borrower, the
Administrative Agent shall eliminate or reduce such amount requested by the
Parent Borrower upon the request of the Parent Borrower unless the
Administrative Agent otherwise determines in its Permitted Discretion to
maintain such reserve pursuant to the immediately preceding sentence.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“iHeart” means iHeartCommunications, Inc. (f/k/a Clear Channel Communications,
Inc.), a Texas corporation, together with its successors.

“iHeart Mirror Note” means the Revolving Promissory Note dated as of
November 10, 2005 between iHeart, as maker, and CCOH, as payee, as amended by
the first amendment dated December 23, 2009, as may be further amended,
supplemented, restated or otherwise modified from time to time not in violation
of this Agreement; provided that in no event shall the iHeart Mirror Note be
amended, supplemented, restated or otherwise modified in any manner that is
materially adverse to Lenders when taken as a whole as compared to such
agreement as in existence on the Closing Date, as determined in the good faith
judgment of the Board of Directors.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Parent Borrower (a) whose total assets, together with the total assets of
all such Restricted Subsidiaries that are not Guarantors solely because they do
not meet the threshold set forth in this clause (a), at the last day of the end
of the most recently ended fiscal quarter of the Parent Borrower for which
financial statements are publicly available did not exceed 3.5% of Total Assets
at such date or (b) whose gross revenues, together with the gross revenues of
all such other Restricted Subsidiaries that are not Guarantors solely because
they do not meet the threshold set forth in this clause (b), for the most
recently ended period of four consecutive fiscal quarters of the Parent Borrower
for which financial statements are publicly available did not exceed 3.5% of the
consolidated gross revenues of the Parent Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that, notwithstanding the foregoing, in no event shall any Subsidiary
Borrower be deemed to be an Immaterial Subsidiary.

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(b).

 

-25-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes an obligation in respect of a commercial letter of credit, a
trade payable or similar obligation to a trade creditor, in each case accrued in
the ordinary course of business, (ii) liabilities accrued in the ordinary course
of business and (iii) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP; or

(iv) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit (other than commercial letters of credit) and Hedging Obligations)
would appear as a liability upon a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include Contingent Obligations incurred in the ordinary course of
business.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the Parent
Borrower, qualified to perform the task for which it has been engaged.

“Information” has the meaning specified in Section 10.08.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

 

-26-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, three or
six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan and the Administrative Agent, twelve (12) months (or such
period of less than one month as may be consented to by the Administrative Agent
and each Lender), as selected by the Parent Borrower in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interspace” has the meaning specified in the introductory paragraph to this
Agreement.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrowers and the Subsidiaries of the Borrowers;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers and commission, travel and similar advances
to directors, officers, employees and consultants, in each case made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. For purposes of the definition of
“Unrestricted Subsidiary” and Section 7.01:

(1) “Investments” shall include the portion (proportionate to the Borrowers’
direct or indirect equity interest in such Subsidiary) of the fair market value
of the net assets of a Subsidiary of the Borrowers at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the
Borrowers or applicable Restricted Subsidiary shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a) the Parent Borrower’s direct or indirect “Investment” in such Subsidiary at
the time of such redesignation; less

(b) the portion (proportionate to the Parent Borrower’s direct or indirect
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and

 

-27-



--------------------------------------------------------------------------------

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Borrowers.

“Investors” means Thomas H. Lee Partners L.P. and Bain Capital LLC, each of
their respective Affiliates and any investment funds advised or managed by any
of the foregoing, but not including, however, any portfolio companies of any of
the foregoing.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be acceptable to the applicable
L/C Issuer and in effect at the time of issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
an L/C Issuer and the Parent Borrower (or any of its Subsidiaries) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars, British pounds
sterling, Euros or other currencies approved as set forth in Section 1.07.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars, British pounds sterling, Euros or other currencies
approved as set forth in Section 1.07.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means each of Deutsche Bank AG New York Branch, Citibank, N.A.,
Credit Suisse AG, Cayman Islands Branch and Goldman Sachs Bank USA and any other
Lender that becomes an L/C Issuer in accordance with Section 2.03(l) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate maximum
Dollar Amount then available to be drawn under all outstanding Letters of Credit
(whether or not (i) such maximum Dollar Amount is then in effect under any such
Letter of Credit if such maximum Dollar Amount increases periodically pursuant
to the terms of such Letter of Credit or (ii) the conditions to drawing can then
be satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Letters of Credit, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but (i) any amount may still be drawn thereunder by reason of the
operation of Rule 3.13 or Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn, or
(ii) any drawing was made thereunder on or before the last day permitted
thereunder and such drawing has not been honored or refused by the applicable
L/C Issuer, such Letter of Credit shall be deemed to be “outstanding” in the
amount of such drawing.

“L/C Sublimit” means an amount equal to the Revolving Credit Commitments at such
time.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

-28-



--------------------------------------------------------------------------------

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder or any Existing
Letter of Credit. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facilities (or, if such day is not a Business Day, the next preceding Business
Day) without giving effect to any Extension unless the applicable L/C Issuer
shall have consented to such Extension.

“Letter of Credit Request” means an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
relevant L/C Issuer, in substantially the form of Exhibit K.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Line Cap” shall mean, at any time, the lesser of (i) the Aggregate Commitments
at such time and (ii) the Borrowing Base then in effect at such time.

“Liquidity Period” means (a) the period from the date on which Specified Excess
Availability shall have been less than the greater of (i) $7,500,000 and (ii)
12.5% of the Line Cap for five (5) consecutive Business Days until the date on
which Specified Excess Availability is in excess of the greater of (i)
$7,500,000 and (ii) 12.5% of the Line Cap for thirty (30) consecutive calendar
days or (b) at any time during which a Specified Default shall have occurred and
is continuing.

“Loan” means an extension of credit made by a Lender to a Borrower under Article
II in the form of a Revolving Credit Loan, a Swing Line Loan or a Protective
Advance.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty and (iv) the Collateral Documents.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“LTM Cost Base” means, for any consecutive four quarter period, the sum of
(a) direct operating expenses, (b) selling, general and administrative expenses
and (c) corporate expenses, in each case excluding depreciation and
amortization, of the Parent Borrower and its Restricted Subsidiaries determined
on a consolidated basis in accordance with GAAP.

 

-29-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (c) the rights and remedies of the Administrative Agent
and the Lenders hereunder.

“Maturity Date” means, with respect to the Revolving Credit Facilities, the date
that is the earlier of (i) five years after the Closing Date and (ii) ninety
(90) days prior to the maturity date of any indebtedness of CCOH or any of its
direct or indirect subsidiaries in an aggregate principal amount outstanding in
excess of $250,000,000 (other than the CCBV Notes); provided that if any such
day is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 10.11.

“Minimum Extension Condition” has the meaning given to such term in
Section 2.16(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Monthly Borrowing Base Certificate” has the meaning provided in
Section 6.01(e).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent Borrower, any Subsidiary or any
of their respective ERISA Affiliates makes or is obligated to make
contributions, or with respect to which the Parent Borrower or any Subsidiary
would reasonably be expected to incur liability.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Subsidiaries that are Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

“Net Proceeds” means the aggregate cash proceeds received by the Parent Borrower
or any of its Restricted Subsidiaries in respect of any Asset Sale, including
any cash received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of the direct costs relating to
such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, payments
made in order to obtain a necessary consent or required by applicable law, and
brokerage and sales commissions, any relocation expenses incurred as a result
thereof, other fees and expenses, including title and recordation expenses,
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), amounts
required to be applied to the repayment of principal, premium, if any, and
interest on unsubordinated Indebtedness required (other than required by clause
(1), (2) or (5) of Section 7.04(b) hereof) to be paid as a result of such
transaction and any deduction of appropriate amounts to be provided by the
Borrowers or any of their Restricted Subsidiaries as a reserve in accordance
with GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrowers or any of their Restricted
Subsidiaries after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, and in the case of any Asset Sale by a Restricted Subsidiary
that is not a Wholly-Owned Subsidiary of the Borrowers, a portion of the
aggregate cash proceeds equal to the portion of the outstanding Equity Interests
of such non-Wholly-Owned Subsidiary owned by Persons other than the Borrowers
and any other Restricted Subsidiary (to the extent such proceeds are committed
to be distributed to such Persons).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

-30-



--------------------------------------------------------------------------------

“Note” means a Dollar Revolving Credit Note or an Alternative Currency Revolving
Credit Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (y) Secured Hedging Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and any of their Subsidiaries to the extent they have obligations
under the Loan Documents) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document. Notwithstanding the
foregoing, Obligations of any Loan Party shall in no event include any Excluded
Swap Obligations of such Loan Party.

“Officer’s Certificate” means a certificate signed on behalf of the Borrowers by
a Responsible Officer of the Borrowers, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Borrowers, that meets the requirements set forth in
this Agreement.

“OMS” has the meaning specified in the introductory paragraph to this Agreement.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Revolving Credit Commitment Class” has the meaning specified in
Section 2.16(a).

“Other Taxes” has the meaning specified in Section 3.01(c).

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the Dollar Amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans
(including any refinancing of outstanding Unreimbursed Amounts under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; (b) with respect to any L/C
Obligations on any date, the Dollar Amount thereof on such date after giving
effect to any related L/C Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date; and (c) with respect to Protective Advances
on any date, the Dollar Amount thereof after giving effect to any borrowings and
prepayments or repayments of Protective Advances occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

 

-31-



--------------------------------------------------------------------------------

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Pari Passu Indebtedness” means, as applicable, with respect to each Loan Party,
the Obligations or Guarantees and the Series B Senior Notes, the Series A Senior
Notes and any other Indebtedness which ranks pari passu in right of payment to
the Series B Senior Notes or such Loan Party’s guarantee of any of the
foregoing.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is either (i) sponsored or maintained by the
Parent Borrower, any Subsidiary or any of their ERISA Affiliates or (ii) to
which the Parent Borrower, any Subsidiary or any of their ERISA Affiliates
contributes or has an obligation to contribute or with respect to which the
Parent Borrower or any Subsidiary would reasonably be expected to incur
liability.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Parent Borrower or any of its
Restricted Subsidiaries and another Person.

“Permitted Discretion” means the Administrative Agent’s commercially reasonable
judgment, exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions, (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Accounts, the enforceability or priority of the
Administrative Agent’s Liens thereon or the amount which the Administrative
Agent, the Lenders or the L/C Issuer would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Accounts or (b) evidences that any collateral report or
financial information delivered to the Administrative Agent by any Person on
behalf of the Parent Borrower is incomplete, inaccurate or misleading in any
material respect. In exercising such judgment, the Administrative Agent may
consider, without duplication, factors already included in or tested by the
definition of Eligible Accounts (but Reserves may not duplicate the eligibility
criteria contained in the definition of Eligible Accounts), and any other
factors arising after the Closing Date that change in any material respect the
credit risk of lending to the Borrowers on the security of the Eligible
Accounts.

“Permitted Holder” means iHeart or any of its direct or indirect wholly-owned
subsidiaries.

“Permitted Investments” means:

(1) (x) any Investment in the Parent Borrower or any other Loan Party, (y) any
Investment in the ordinary course of business in any Restricted Subsidiary that
is not a Loan Party, and (z) so long as no Event of Default or Liquidity Period
has occurred and is continuing or would result therefrom, any Investment not in
the ordinary course of business in any Restricted Subsidiary that is not a Loan
Party;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities;
and

(3) any Investment by the Parent Borrower or any of its Restricted Subsidiaries
in a Person that is engaged in a Similar Business if as a result of such
Investment (a)(i) such Person becomes a Restricted Subsidiary or (ii) such
Person, in one transaction or a series of related transactions, is amalgamated,
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, the Parent Borrower or a Restricted
Subsidiary and (b) if such Restricted Subsidiary in clause (a) above is not a
Loan Party, after giving pro forma effect to such Investment no Event of Default
or Liquidity Period has occurred and is continuing or would result therefrom,

 

-32-



--------------------------------------------------------------------------------

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 7.04(a) hereof or any other disposition of
assets not constituting an Asset Sale;

(5) any Investment existing on the Closing Date or made pursuant to a binding
commitment in effect on the Closing Date or an Investment consisting of any
extension, modification or renewal of any such Investment or binding commitment
existing on the Closing Date; provided that the amount of any such Investment
may be increased (x) as required by the terms of such Investment or binding
commitment as in existence on the Closing Date (including as a result of the
accrual or accretion of interest or original issue discount or the issuance of
pay-in-kind securities) or (y) as otherwise permitted under this Agreement;

(6) any Investment acquired by the Parent Borrower or any of its Restricted
Subsidiaries:

(a) in exchange for any other Investment, accounts receivable or notes
receivable held by the Parent Borrower or any of its Restricted Subsidiaries in
connection with or as a result of a bankruptcy workout, reorganization or
recapitalization of the issuer of such other Investment, accounts receivable or
notes receivable; or

(b) as a result of a foreclosure by the Parent Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(7) Hedging Obligations permitted under clause (10) of Section 7.03(b) hereof;

(8) any Investment the payment for which consists of Equity Interests (exclusive
of Disqualified Stock) of the Parent Borrower or any of its direct or indirect
parent companies;

(9) Indebtedness (including any guarantee thereof) permitted under Section 7.03;

(10) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 7.05 (b) hereof
(except transactions described in clauses (2), (5) and (9) of Section 7.05(b)
hereof);

(11) any Investment consisting of a purchase or other acquisition of inventory,
supplies, material or equipment;

(12) Investments having an aggregate fair market value, taken together with all
other Investments made pursuant to this clause (12) that are at that time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the greater of (x) $350,000,000 and (y) 4.50% of
Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
provided that if such Investment is in Capital Stock of a Person that is engaged
in a Similar Business that subsequently becomes a Restricted Subsidiary, such
Investment shall thereafter be deemed permitted under clause (3) hereof and
shall not be included as having been made pursuant to this clause (12);

(13) at any time prior to the occurrence of a Separation, Investments in any
Indebtedness of iHeart or any of its Subsidiaries; provided that substantially
concurrently with such Investment, such Indebtedness is cancelled or assigned to
iHeart or an Affiliate thereof (other than CCOH, the Borrower or any of its
Subsidiaries) in consideration for a reduction of the amount then owing by CCOH
under the CCOH Mirror Note, in each case by an amount equal to the fair market
value of such Indebtedness;

 

-33-



--------------------------------------------------------------------------------

(14) advances to, or guarantees of Indebtedness of, employees, directors,
officers and consultants not in excess of $500,000 outstanding at any one time,
in the aggregate;

(15) loans and advances to officers, directors and employees consistent with
industry practice or past practice, as well as for moving expenses and other
similar expenses incurred in the ordinary course of business or consistent with
past practice or to fund such Person’s purchase of Equity Interests of the
Parent Borrower or any direct or indirect parent company thereof;

(16) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(17) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
any other Person pursuant to a “local marketing agreement” or similar
arrangement relating to a station owned or licensed by such Person;

(18) any performance guarantee and Contingent Obligations in the ordinary course
of business and the creation of liens on the assets of the Parent Borrower or
any Restricted Subsidiary in compliance with Section 7.06 hereof;

(19) customary Investments pursuant to any Transition Services Agreement; and

(20) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (20) that
are at that time outstanding, that does not exceed the greater of (x)
$500,000,000 and (y) 7.5% of Total Assets (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if such Investment is in
Capital Stock of a Person that subsequently becomes a Restricted Subsidiary,
such Investment shall thereafter be deemed permitted under clause (3) above and
shall not be included as having been made pursuant to this clause (20).

“Permitted Liens” means, with respect to any Person:

(1) pledges, deposits or security by such Person under (A) workmen’s
compensation laws, unemployment insurance, employers’ health tax and other
social security laws or similar legislation (including in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto) or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or (B) leases to which such Person
is a party, or deposits to secure public or statutory obligations of such Person
or deposits of cash or U.S. government bonds to secure surety, appeal bonds or
letters of credit to which such Person is a party or account party, or deposits
as security for contested taxes or import duties or for the payment of rent, in
each case incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
actions or other Liens arising out of judgments or awards against such Person
with respect to which such Person shall then be proceeding with an appeal or
other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or which are being contested in good faith by
appropriate actions diligently pursued, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP, or
for property taxes on property that the Parent Borrower or any Subsidiary
thereof has determined to abandon if the sole recourse for such tax, assessment,
charge, levy or claim is to such property;

(4) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case, issued pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice prior to the Closing Date;

 

-34-



--------------------------------------------------------------------------------

(5) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, or zoning, building
codes or other restrictions (including minor defects and irregularities in title
and similar encumbrances) as to the use of real properties or Liens incidental
to the conduct of the business of such Person or to the ownership of its
properties which were not incurred in connection with Indebtedness and which do
not in the aggregate materially impair their use in the operation of the
business of such Person;

(6) Liens (other than Liens on Collateral) securing obligations under
Indebtedness permitted to be incurred (and so incurred and so classified)
pursuant to clause (5) or (18) of Section 7.03(b) hereof; provided, however,
that any such Indebtedness that is incurred pursuant to such clause (5) or (18)
of Section 7.03(b) hereof remains classified as incurred thereunder; and
provided further, however, that Liens securing obligations under Indebtedness
permitted to be incurred (and so incurred and so classified) pursuant to clause
(18) of Section 7.03(b) hereof extend only to the assets or Equity Interests of
Foreign Subsidiaries of the Borrowers;

(7) Liens (other than Liens on Collateral) existing on the Closing Date;

(8) Liens existing on property or shares of stock or other assets of a Person at
the time such Person becomes a Subsidiary; provided, however, that such Liens
are not created or incurred in connection with, or in contemplation of, such
other Person becoming such a Subsidiary; provided, further, however, that such
Liens may not extend to any other property or other assets owned by the Parent
Borrower or any of its Restricted Subsidiaries;

(9) Liens existing on property or other assets at the time the Parent Borrower
or a Restricted Subsidiary acquired the property or such other assets, including
any acquisition by means of an amalgamation, merger or consolidation with or
into the Parent Borrower or any of its Restricted Subsidiaries; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, amalgamation, merger or consolidation;
provided further that the Liens may not extend to any other property owned by
the Parent Borrower or any of its Restricted Subsidiaries;

(10) Liens (other than Liens on Collateral) securing obligations under
Indebtedness or other obligations of the Parent Borrower or a Restricted
Subsidiary owing to a Loan Party permitted to be incurred in accordance with
Section 7.03;

(11) Liens (other than Liens on Collateral) securing Hedging Obligations
permitted to be incurred under this Agreement;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods;

(13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Parent Borrower or any of its Restricted
Subsidiaries and do not secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
entered into by the Parent Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(15) Liens in favor of any Loan Party;

(16) Liens on equipment of the Parent Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business;

(17) [reserved];

 

-35-



--------------------------------------------------------------------------------

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), and (9) or in clauses
(20) and (33) below; provided that (a) such new Lien shall be limited to all or
part of the same property that secured the original Lien (plus improvements on
such property), and (b) the obligations under Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (i) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9), (20) and (33) at the
time the original Lien became a Permitted Lien, and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement; provided further, however, that in
the case of any Liens to secure any refinancing, refunding, extension, renewal
or replacement of Indebtedness secured by a Lien referred to in clause (20) or
clause (33), the principal amount of any Indebtedness incurred for such
refinancing, refunding, extension, renewal or replacement shall be deemed
secured by a Lien under clause (20) or clause (33), as applicable, and not this
clause (18) for purposes of determining the principal amount of Indebtedness
outstanding under clause (20) or clause (33), as applicable;

(19) deposits made or other security provided in the ordinary course of business
to secure liability to insurance carriers;

(20) other Liens (other than Liens on Collateral) securing Indebtedness or other
obligations which do not exceed $40.0 million in the aggregate at any one time
outstanding;

(21) Liens securing judgments for the payment of money not constituting an Event
of Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(22) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(23) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Agreement; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(25) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(26) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(27) [reserved];

(28) Liens (other than Liens on Collateral) securing obligations owed by the
Parent Borrower or any Restricted Subsidiary to any lender under any Credit
Facilities or any Affiliate of such a lender, in each case, in the ordinary
course of business in respect of any overdraft and related liabilities arising
from treasury, depository and cash management services provided by, or any
automated clearing house transfers of funds with, lenders under such Credit
Facilities or any Affiliate of such a lender;

 

-36-



--------------------------------------------------------------------------------

(29) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any
Restricted Subsidiary thereof or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(30) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Parent Borrower or any Restricted Subsidiary in the ordinary course of business;

(31) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted;

(32) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business; and

(33) Liens securing Indebtedness or other obligations under any Credit
Facilities, including, for the avoidance of doubt, Liens securing Indebtedness
or other obligations under this Facility, which do not exceed $250.0 million in
the aggregate at any one time outstanding; provided that other than with respect
to any Liens securing Indebtedness or other obligations under this Facility,
such Liens shall not encumber the Collateral.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by the Parent Borrower or any Subsidiary or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02(f).

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“primary obligations” has the meaning specified in the definition of “Contingent
Obligations.”

“primary obligor” has the meaning specified in the definition of “Contingent
Obligations.”

“Priority Guarantee Exchange Notes” means new notes of iHeart issued in exchange
for the Priority Guarantee Notes pursuant to, or as contemplated by, the
Priority Guarantee Notes Registration Rights Agreements.

“Priority Guarantee Notes” means iHeart’s (i) 9.0% Priority Guarantee Notes due
2021, (ii) 9.0% Priority Guarantee Notes due 2019 and (iii) 11.25% Priority
Guarantee Notes due 2021.

“Priority Guarantee Notes Indentures” means (i) the Indenture dated as of
February 23, 2011, between iHeart, the guarantors party thereto and Wilmington
Trust FSB, as trustee, as the same may have been amended or supplemented as of
the Closing Date, including pursuant to the Supplemental Indenture dated as of
June 14, 2011, (ii) the Indenture dated as of October 25, 2012, between iHeart,
the guarantors party thereto and U.S. Bank National Association, as trustee, as
the same may have been amended or supplemented as of the Closing Date and
(iii) the Indenture dated as of February 28, 2013, between iHeart, the
guarantors party thereto and U.S. Bank National Association, as trustee, as the
same may have been amended or supplemented as of the Closing Date.

 

-37-



--------------------------------------------------------------------------------

“Priority Guarantee Notes Registration Rights Agreements” means (a) the Exchange
and Registration Rights Agreement with respect to the Priority Guarantee Notes,
dated as of February 23, 2011, among iHeart, the guarantors party thereto and
the initial purchasers party thereto, (b) the Exchange and Registration Rights
Agreement with respect to the Priority Guarantee Notes, dated as of June 14,
2011, among iHeart, the guarantors party thereto and the initial purchasers
party thereto, (c) the Exchange and Registration Rights Agreement with respect
to the Priority Guarantee Notes, dated as of October 25, 2012, among the CCWH,
the guarantors party thereto and the dealer managers party thereto and (d) the
Exchange and Registration Rights Agreement with respect to the Priority
Guarantee Notes, dated as of February 28, 2013, among iHeart, the guarantors
party thereto and the initial purchasers party thereto.

“Priority Hedging Obligations” shall mean, at any time, any Secured Hedging
Obligation for which a Hedge Product Reserve exists at such time and only to the
extent of the amount of such Hedge Product Reserve at such time.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Credit Commitments and the
denominator of which is the amount of Aggregate Commitments at such time;
provided that, if such Revolving Credit Commitments have been terminated, then
the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt” means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (a) a public offering registered under
the Securities Act or (b) a private placement to institutional investors that is
underwritten for resale in accordance with Rule 144A or Regulation S of such
Act, whether or not it includes registration rights entitling the holders of
such debt securities to registration thereof with the SEC. The term “Public
Debt” shall not be construed to include any Indebtedness issued to institutional
investors in a direct placement of such Indebtedness that is not underwritten by
an intermediary (it being understood that, without limiting the foregoing, a
financing that is distributed to not more than ten (10) Persons (provided that
multiple managed accounts and affiliates of any such Persons shall be treated as
one Person for the purposes of this definition) shall be deemed not to be
underwritten), or any commercial bank or similar Indebtedness, Capitalized Lease
Obligation or recourse transfer of any financial asset or any other type of
Indebtedness incurred in a manner not customarily viewed as a “securities
offering.”

“Public Lender” has the meaning specified in Section 6.02(f).

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Parent
Borrower in good faith.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Facility publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrowers which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Receivables Reserves” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves, subject to Section 2.15, as the Administrative Agent in the
Administrative Agent’s Permitted Discretion determines as being appropriate with
respect to the determination of the collectability in the ordinary course of
business of Eligible Accounts, including, without limitation, dilution,
reconciliation of variances between the general ledger and the receivables
aging, and unapplied cash received.

“Recipient” means (a) any Agent, (b) any Lender (including any Swing Line
Lender) or (c) any L/C Issuer, as applicable.

“Register” has the meaning specified in Section 10.07(d).

 

-38-



--------------------------------------------------------------------------------

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Parent Borrower or a Restricted Subsidiary in exchange for assets transferred by
the Parent Borrower or a Restricted Subsidiary shall not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon receipt
of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
Environment.

“Reportable Event” means, with respect to any Pension Plan any of the events set
forth in Section 4043(c) of ERISA or the regulations issued thereunder, other
than events for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Request and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (ii) the aggregate unused Revolving
Credit Commitments under such Facility; provided that the unused Revolving
Credit Commitments of, and the portion of the Total Outstandings under such
Facility held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (other than Protective
Advances and with the aggregate Dollar Amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans,
as applicable, being deemed “held” by such Lender for purposes of this
definition), and (b) aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Reserves” means without duplication of any items that are otherwise addressed
or excluded through eligibility criteria, (i) any Hedge Product Reserves,
(ii) Receivables Reserves, (iii) such reserves, subject to section 2.15, as the
Administrative Agent, in its Permitted Discretion, determines as being
appropriate to reflect any impediments to the realization upon the Collateral
consisting of Eligible Accounts included in the Borrowing Base (including claims
that the Administrative Agent determines will need to be satisfied in connection
with the realization upon such Collateral) and (iv) any and all other reserves
which the Administrative Agent deems necessary in its Permitted Discretion to
maintain with respect to Eligible Accounts that have been established in
accordance with Section 2.15, it being understood that Reserves on the Closing
Date shall be equal to the amount stated as Reserves on the Borrowing Base
Certificate delivered to the Administrative Agent.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer, or
treasurer or other similar officer or Person performing similar functions of a
Loan Party and, as to any document delivered on the Closing Date, any secretary
or assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references in this Agreement to a “Responsible Officer”
shall refer to a Responsible Officer of the Parent Borrower.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 7.01(a).

 

-39-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Parent Borrower (including any Foreign Subsidiary of the Parent Borrower)
that is not then an Unrestricted Subsidiary; provided, however, that upon the
occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall be included in the definition of “Restricted
Subsidiary.”

“Restricting Information” has the meaning specified in Section 10.09(a).

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Lenders shall reasonably require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall reasonably determine or the
Required Lenders shall reasonably require.

“Revolving Commitment Increase” shall have the meaning specified in
Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(b).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type, denominated in the same currency and, having the same
Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Parent Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. As of the Closing Date, the aggregate amount of the
Revolving Credit Commitments is $75,000,000.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit
Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note of the Borrowers, payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C, evidencing the aggregate Indebtedness of the Borrowers to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Parent Borrower or any of its Restricted Subsidiaries of any real
or tangible personal property, which property has been or is to be sold or
transferred by the Parent Borrower or such Restricted Subsidiary to a third
Person in contemplation of such leasing.

 

-40-



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the target of any Sanctions (at the time of this Agreement, Cuba, Iran,
North Korea, Syria and Crimea region of Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Hedging Contract permitted under this
Agreement that is entered into by and between any Loan Party or any Subsidiary
of a Loan Party and any Hedge Bank and designated at any time in writing by the
Parent Borrower in its sole discretion to the Administrative Agent as a “Secured
Hedge Agreement.”

“Secured Hedging Obligations” means obligations of the Loan Parties or any
Subsidiaries of the Loan Parties arising under any Secured Hedge Agreement.

“Secured Indebtedness” means any Indebtedness of the Borrowers or any of their
Restricted Subsidiaries secured by a Lien on any asset or property of the
Borrowers or any Restricted Subsidiary.

“Secured Leverage Ratio” means, as of the date of determination, the ratio of
(a) the Secured Indebtedness of the Parent Borrower and its Restricted
Subsidiaries on such date, to (b) EBITDA of the Parent Borrower and its
Restricted Subsidiaries for the most recently ended four (4) fiscal quarters
ending immediately prior to such date for which internal financial statements
are available.

In the event that the Borrowers or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness (other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes) or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Secured Leverage Ratio is being calculated but prior to or simultaneously
with the event for which the calculation of the Secured Leverage Ratio is made
(the “Secured Leverage Ratio Calculation Date”), then the Secured Leverage Ratio
shall be calculated giving pro forma effect to such incurrence, redemption,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period; provided, however, that the
Parent Borrower may elect, pursuant to an Officer’s Certificate delivered to the
Administrative Agent not later than thirty (30) days after entering into any
commitment providing for the incurrence of Secured Indebtedness, that all or any
portion of the Secured Indebtedness that could be incurred under such commitment
at the time such commitment is entered into shall be treated as incurred and
outstanding in such amount for all purposes of this calculation (whether or not
such Secured Indebtedness is outstanding at the time such commitment is entered
into) and any subsequent incurrence of such Secured Indebtedness under such
commitment (including upon repayment and reborrowing) shall not be deemed, for
purposes of this calculation, to be the incurrence of Secured Indebtedness at
such subsequent time.

 

-41-



--------------------------------------------------------------------------------

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Secured Leverage Ratio Calculation Date, and other operational changes that
the Borrowers or any of their Restricted Subsidiaries has determined to make or
made during the four-quarter reference period or subsequent to such reference
period and on or prior to or simultaneously with the Secured Leverage Ratio
Calculation Date shall be calculated on a pro forma basis as set forth below
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations, discontinued operations and other operational
changes had occurred on the first day of the four-quarter reference period. If
since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrowers or any of their
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, amalgamation, consolidation,
discontinued operation or operational change, in each case with respect to an
operating unit of a business, that would have required adjustment pursuant to
this definition, then the Secured Leverage Ratio shall be calculated giving pro
forma effect thereto in the manner set forth below for such period as if such
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change had occurred at the beginning of the applicable
four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, amalgamation, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Parent Borrower (and may include cost
savings, synergies and operating expense reductions resulting from such
Investment, acquisition, amalgamation, merger or consolidation (including the
Transactions) which is being given pro forma effect that have been or are
expected to be realized); provided that actions to realize such cost savings,
synergies and operating expense reductions are taken within twelve (12) months
after the date of such Investment, acquisition, amalgamation, merger or
consolidation; provided that no cost savings, synergies or operating expense
reductions shall be included pursuant to this paragraph to the extent
duplicative of any amounts that are otherwise added back in computing EBITDA
with respect to such period; provided, further, that the aggregate amount of
cost savings, synergies and operating expense reductions added back pursuant to
this paragraph shall not exceed 20% of EBITDA (prior to giving effect to this
paragraph) for any period consisting of four consecutive quarters.

For the purposes of this definition, any amount in a currency other than Dollars
shall be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve (12) month period immediately prior to the
date of determination determined in a manner consistent with that used in
calculating EBITDA for the applicable period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including, for the avoidance of doubt, the L/C Issuers), each Hedge Bank, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the ABL Receivables Pledge & Security Agreement,
substantially in the form of Exhibit G, dated as of the Closing Date, among the
Loan Parties party thereto and the Administrative Agent for the benefit of the
Secured Parties, as amended, restated, supplemented or otherwise modified from
time to time in accordance therewith and herewith.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Exchange Notes” means the Series A Senior Exchange Notes and the
Series B Senior Exchange Notes.

“Senior Indentures” means the Series A Senior Indenture and the Series B Senior
Indenture.

 

-42-



--------------------------------------------------------------------------------

“Senior Leverage Ratio” means, as of the date of determination, the ratio of
(a) the Pari Passu Indebtedness of the Parent Borrower and its Restricted
Subsidiaries on such date, to (b) EBITDA of the Parent Borrower and its
Restricted Subsidiaries for the most recently ended four fiscal quarters ending
immediately prior to such date for which internal financial statements are
available.

In the event that the Parent Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Pari Passu Indebtedness (other than Pari
Passu Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes) or (ii) issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Senior Leverage Ratio is being calculated but prior to
or simultaneously with the event for which the calculation of the Senior
Leverage Ratio is made (the “Senior Leverage Ratio Calculation Date”), then the
Senior Leverage Ratio shall be calculated giving pro forma effect to such
incurrence, redemption, retirement or extinguishment of Indebtedness, or such
issuance or redemption of Disqualified Stock or Preferred Stock, as if the same
had occurred at the beginning of the applicable four-quarter period; provided,
however, that the Parent Borrower may elect, pursuant to an Officer’s
Certificate delivered to the Administrative Agent not later than thirty
(30) days after entering into any commitment providing for the incurrence of any
Pari Passu Indebtedness, that all or any portion of the Pari Passu Indebtedness
that could be incurred under such commitment at the time such commitment is
entered into shall be treated as incurred and outstanding in such amount for all
purposes of this calculation (whether or not such Pari Passu Indebtedness is
outstanding at the time such commitment is entered into) and any subsequent
incurrence of such Pari Passu Indebtedness under such commitment (including upon
repayment and reborrowing) shall not be deemed, for purposes of this
calculation, to be the incurrence of Pari Passu Indebtedness at such subsequent
time.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Senior Leverage Ratio Calculation Date, and other operational changes that
the Borrowers or any of their Restricted Subsidiaries has determined to make or
made during the four-quarter reference period or subsequent to such reference
period and on or prior to or simultaneously with the Senior Leverage Ratio
Calculation Date shall be calculated on a pro forma basis as set forth below
assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations, discontinued operations and other operational
changes had occurred on the first day of the four-quarter reference period. If
since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrowers or any of their
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, amalgamation, consolidation,
discontinued operation or operational change, in each case with respect to an
operating unit of a business, that would have required adjustment pursuant to
this definition, then the Senior Leverage Ratio shall be calculated giving pro
forma effect thereto in the manner set forth below for such period as if such
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change had occurred at the beginning of the applicable
four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, amalgamation, merger or consolidation
(including the Transactions) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Parent Borrower (and may include cost
savings, synergies and operating expense reductions resulting from such
Investment, acquisition, amalgamation, merger or consolidation (including the
Transactions) which is being given pro forma effect that have been or are
expected to be realized); provided, that actions to realize such cost savings,
synergies and operating expense reductions are taken within twelve (12) months
after the date of such Investment, acquisition, amalgamation, merger or
consolidation; provided, that no cost savings, synergies or operating expense
reductions shall be included pursuant to this paragraph to the extent
duplicative of any amounts that are otherwise added back in computing EBITDA
with respect to such period.

For the purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve (12) month period immediately prior to the
date of determination determined in a manner consistent with that used in
calculating EBITDA for the applicable period.

 

-43-



--------------------------------------------------------------------------------

“Senior Notes” means the Series A Senior Notes and the Series B Senior Notes.

“Senior Proceeds Loans” means the Series A Senior Proceeds Loan and the Series B
Senior Proceeds Loan.

“Separation” means any separation of the Parent Borrower and its subsidiaries
from iHeart.

“Series A Senior Exchange Notes” means new notes of CCWH issued in exchange for
the Series A Senior Notes pursuant to, or as contemplated by, the Series A
Senior Registration Rights Agreement.

“Series A Senior Indenture” means the Indenture dated as of November 19, 2012,
by and among CCWH, the Borrowers, the other guarantors party thereto and U.S.
Bank National Association, as trustee, with respect to Series A Senior Notes.

“Series A Senior Notes” means the 6.50% Series A Notes due 2022 issued by CCWH
on November 19, 2012.

“Series A Senior Proceeds Loan” means the $500,000,000 loan from CCWH to the
Parent Borrower made on November 19, 2012 from the proceeds of the issuance of
the Series A Senior Notes.

“Series A Senior Registration Rights Agreement” means the Registration Rights
Agreement with respect to the Series A Senior Notes, dated as of November 19,
2012, among CCWH, the Borrowers, the other guarantors party thereto and the
initial purchasers with respect to the Series A Senior Notes.

“Series A Subordinated Exchange Notes” means new notes of CCWH issued in
exchange for the Series A Subordinated Notes pursuant to, or as contemplated by,
the Series A Subordinated Registration Rights Agreement.

“Series A Subordinated Indenture” means the Indenture dated as of March 15,
2012, by and among the CCWH, the guarantors party thereto and U.S. Bank National
Association, as trustee, with respect to Series A Subordinated Notes.

“Series A Subordinated Notes” means the 7.625% Series A Senior Subordinated
Notes due 2020 issued by CCWH on March 15, 2012.

“Series A Subordinated Proceeds Loan” means the $275,000,000 loan from CCWH to
the Parent Borrower made on March 15, 2012 from the proceeds of the issuance of
the Series A Subordinated Notes.

“Series A Subordinated Registration Rights Agreement” means the Registration
Rights Agreement with respect to the Series A Subordinated Notes, dated as of
March 15, 2012, among CCWH, the Borrowers, the other guarantors party thereto
and the initial purchasers with respect to the Series A Subordinated Notes.

“Series B Senior Exchange Notes” means new notes of CCWH issued in exchange for
the Series B Senior Notes pursuant to, or as contemplated by, the Series B
Senior Registration Rights Agreement.

“Series B Senior Indenture” means the Indenture dated as of November 19, 2012,
by and among CCWH, the Borrowers, the other guarantors party thereto and U.S.
Bank National Association, as trustee, with respect to Series B Senior Notes.

“Series B Senior Notes” means the 6.50% Series B Notes due 2022 issued by CCWH
on November 19, 2012.

“Series B Senior Proceeds Loan” means the $2.0 billion loan from CCWH to the
Parent Borrower made on November 19, 2012 from the proceeds of the issuance of
the Series B Senior Notes.

“Series B Senior Registration Rights Agreement” means the Registration Rights
Agreement with respect to the Series B Senior Notes, dated as of November 19,
2012, among CCWH, the Borrowers, the other guarantors party thereto and the
initial purchasers with respect to the Series B Senior Notes.

 

-44-



--------------------------------------------------------------------------------

“Series B Subordinated Exchange Notes” means new notes of CCWH issued in
exchange for the Series B Subordinated Notes pursuant to, or as contemplated by,
the Series B Subordinated Registration Rights Agreement.

“Series B Subordinated Indenture” means the Indenture dated as of March 15,
2012, by and among the CCWH, the guarantors party thereto and U.S. Bank National
Association, as trustee, with respect to Series B Subordinated Notes.

“Series B Subordinated Notes” means the 7.625% Series B Senior Subordinated
Notes due 2020 issued by CCWH on March 15, 2012.

“Series B Subordinated Proceeds Loan” means the $1.925 billion loan from CCWH to
the Parent Borrower made on March 15, 2012 from the proceeds of the issuance of
the Series B Subordinated Notes.

“Series B Subordinated Registration Rights Agreement” means the Registration
Rights Agreement with respect to the Series B Subordinated Notes, dated as of
March 15, 2012, among CCWH, the Borrowers, the other guarantors party thereto
and the initial purchasers with respect to the Series B Subordinated Notes.

“Similar Business” means any business conducted or proposed to be conducted by
the Borrowers and its Subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Default” means the occurrence of any Default specified in Sections
8.01(a)(1), 8.01(a)(2), 8.01(a)(3) (solely with respect to Sections 6.14(b) and
7.09), 8.01(a)(5) (solely relating to a material inaccuracy in a Borrowing Base
Certificate), 8.01(a)(8) or 8.01(a)(9).

“Specified Excess Availability” shall mean, at any time, (a) Excess Availability
plus (b) the amount, if any, by which the Borrowing Base exceeds the aggregate
commitments under the Revolving Credit Facility at such time; provided that in
no event shall any increase pursuant to this clause (b) exceed (i) for purposes
of the Springing Financial Covenant, 5.00% of the Line Cap at such time and
(ii) for any other purpose, 7.50% of the Line Cap at such time.

“Specified L/C Sublimit” means, with respect to any L/C Issuer, a portion of the
L/C Sublimit equal to the amount of Revolving Credit Commitments of such L/C
Issuer or in each case such lower amount as is specified in the agreement
pursuant to which such Person becomes an L/C Issuer entered into pursuant to
Sections 2.03(l) (other than any Additional Lender) and 10.07(j) hereof.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office;
provided that the Administrative Agent or an L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

-45-



--------------------------------------------------------------------------------

“Springing Financial Covenant” has the meaning set forth in Section 7.09.

“Subordinated Exchange Notes” means the Series A Subordinated Exchange Notes and
the Series B Subordinated Exchange Notes.

“Subordinated Indebtedness” means:

(1) any Indebtedness of the Borrowers which is by its terms subordinated in
right of payment to the Obligations; and

(2) any Indebtedness of any Guarantor which is by its terms subordinated in
right of payment to the Guarantee of such entity of the Obligations.

“Subordinated Indentures” means the Series A Subordinated Indenture and the
Series B Subordinated Indenture.

“Subordinated Notes” means the Series A Subordinated Notes and the Series B
Subordinated Notes.

“Subordinated Proceeds Loans” means the Series A Subordinated Proceeds Loan and
the Series B Subordinated Proceeds Loan.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (excluding
charitable foundations) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent Borrower.

“Subsidiary Borrowers” means each of the Initial Subsidiary Borrowers and each
Domestic Subsidiary that becomes a party to this Agreement as a Borrower after
the Closing Date pursuant to Section 6.11 or otherwise.

“Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Successor Company” has the meaning specified in Section 7.10(a)(1).

“Supermajority Lenders” means, as of any date of determination, (a) Lenders
having more than 66-2/3% of the sum of the Aggregate Commitments at such date or
(b) if the Aggregate Commitments have been terminated, Lenders having or holding
at least 66-2/3% of the Total Outstandings (with the aggregate Dollar Amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, being deemed “held” by such Lender for purposes
of this definition) at such date, provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Supplemental Administrative Agent” has the meaning specified in Section 9.14(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit sub-facility made available by
the Swing Line Lender pursuant to Section 2.04.

 

-46-



--------------------------------------------------------------------------------

“Swing Line Lender” means Deutsche Bank AG New York Branch, in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on 4 January 1999.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means:

(a) until such time as TARGET is permanently closed down and ceases operations
any day on which both TARGET and TARGET2 are; and

(b) following such time as TARGET is permanently closed down and ceased
operations, any day on which TARGET2 is, open for the settlement of payments in
Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent Borrower ended on or prior to such
time in respect of which financial statements for each quarter or fiscal year in
such period have been or are required to be delivered pursuant to
Section 6.01(a) or (b); provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), the Test Period in effect shall be the period of four consecutive fiscal
quarters of the Parent Borrower ended March 31, 2018. A Test Period may be
designated by reference to the last day thereof (e.g., the “December 31, 2017
Test Period” refers to the period of four consecutive fiscal quarters of the
Parent Borrower ended December 31, 2017) and a Test Period shall be deemed to
end on the last day thereof.

“Threshold Amount” means $50,000,000.

“Total Assets” means total assets of the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Parent Borrower and its Restricted
Subsidiaries as may be expressly stated.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrowers or any of their Subsidiaries in connection with the Transactions.

“Transactions” means the effectiveness of the Revolving Credit Facility on the
Closing Date, the refinancing of the Existing Credit Agreement and the payment
of fees and expenses related to the foregoing.

“Transition Services Agreements” means any customary transition services or
similar customary agreements or arrangements entered into in connection with a
Separation; provided that in no event shall any Transition Services Agreements
contain any requirement to sweep cash from the Parent Borrower, CCOH, or any
direct or indirect Subsidiary unless such requirement is reasonably acceptable
to the Required Lenders.

 

-47-



--------------------------------------------------------------------------------

“Treasury Capital Stock” has the meaning specified in Section 7.01(a)(2).

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the ‘Uniform Customs and
Practice for Documentary Credits’, as most recently published by the
International Chamber of Commerce in its Publication No. 600 (or such later
version thereof as may be acceptable to the applicable L/C Issuer and in effect
at the time of issuance of such Letter of Credit).

“Uniform Commercial Code” and “UCC” each mean the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(b)(2)(C).

“unreallocated portion” has the meaning specified in Section 2.17(a)(ii).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Parent Borrower which at the time of determination is
an Unrestricted Subsidiary (as designated by the Parent Borrower, as provided
below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Parent Borrower may designate any Subsidiary of the Parent Borrower
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) other than any Borrower, to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Parent
Borrower or any Restricted Subsidiary of the Parent Borrower (other than solely
any Unrestricted Subsidiary of the Subsidiary to be so designated); provided
that:

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the Parent
Borrower;

(2) such designation complies with Section 7.01 hereof; and

(3) each of:

(a) the Subsidiary to be so designated; and

(b) its Subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Parent Borrower or any Restricted Subsidiary.

The Parent Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

 

-48-



--------------------------------------------------------------------------------

(1) the Borrowers could incur at least $1.00 of additional Indebtedness pursuant
to each of the ratio tests set forth in Section 7.03(a) hereof; or

(2) (A) the Consolidated Leverage Ratio for the Parent Borrower and its
Restricted Subsidiaries would be equal to or less than such ratio immediately
prior to such designation; and (B) the Senior Leverage Ratio for the Parent
Borrower and its Restricted Subsidiaries would be equal to or less than such
ratio immediately prior to such designation; provided, however, that in the case
of each of clause (A) and (B), such determination is made on a pro forma basis
taking into account such designation.

Any such designation by the Parent Borrower shall be notified by the Parent
Borrower to the Administrative Agent by promptly filing with the Administrative
Agent a copy of the resolution of the Board of Directors or any committee
thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means, a Subsidiary of such Person,
100.0% of the outstanding Equity Interests of which (other than directors’
qualifying shares and shares issued to foreign nationals as required under
applicable law) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person or by such Person and one or more
Wholly-Owned Subsidiaries of such Person

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

-49-



--------------------------------------------------------------------------------

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) The word “or” is not exclusive.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the financial statements delivered
pursuant to Section 5.05(a), except as otherwise specifically prescribed herein.

(b) The Parent Borrower may, upon 30 days’ prior written notice to the
Administrative Agent, adopt IFRS for its financial statements and reports for
all financial reporting purposes, and the Parent Borrower may elect to apply
IFRS for all purposes of this Agreement and the other Loan Documents, in lieu of
GAAP, and, upon any such election, references herein or in any other Loan
Document to GAAP shall be construed to mean IFRS as in effect from time to time;
provided that (1) all financial statements and reports required to be provided
after such election pursuant to this Agreement shall be prepared on the basis of
IFRS and shall, only in the case of the first set of financial statements
provided under Section 6.01(a) or (b), applicable, following such election, be
accompanied by a reconciliation to GAAP, and (2) from and after such election,
all ratios, computations and other determinations (A) based on GAAP, contained
in this Agreement, except as provided in clause (B) and subject to the next
sentence, shall be computed in conformity with IFRS and (B) in this Agreement
that require the application of GAAP for periods that include fiscal quarters
ended prior to the Parent Borrower’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. In the event that
any such change in the Parent Borrower and its Subsidiaries’ accounting
standards from GAAP to IFRS shall occur, and such change has an impact on the
calculation of ratios or covenants or the meaning of standards, terms or
definitions in this Agreement, then if the Parent Borrower, by notice to the
Administrative Agent, requests an amendment to any provision hereof to eliminate
the effect of such change in accounting standards or the application thereof on
the operation of such provision (or if either the Administrative Agent or the
Required Lenders, by notice to the Parent Borrower, requests an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in accounting standards or the application
thereof, then the Borrowers and the Lenders, acting through the Administrative
Agent, shall enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such change in accounting standards or the
application thereof with the desired result that the criteria for evaluating the
Parent Borrower’s financial condition shall be the same after such change in
accounting standards or the application thereof as if such change in accounting
standards or the application thereof had not occurred. Until such time as such
an amendment shall have been executed and delivered by the Borrowers and the
Required Lenders, all covenants, standards and terms in the Agreement shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change in accounting standards or the application thereof shall have become
effective.

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

-50-



--------------------------------------------------------------------------------

SECTION 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07 Additional Alternative Currencies.

(a) The Borrowers may from time to time request that Revolving Credit Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Revolving Credit Loans,
such request shall be subject to the approval of the Administrative Agent and
each Revolving Credit Lender; and in the case of any such request with respect
to the issuance of Letters of Credit, such request shall be subject to the
approval of the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent or, in the case
of any L/C Borrowing, the applicable L/C Issuer, not later than 11:00 a.m., ten
Business Days prior to the date of the desired Revolving Credit Borrowing or L/C
Borrowing (or such other time or date as may be agreed by the Administrative
Agent or, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its sole discretion). In the case of any such request
pertaining to Revolving Credit Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof. Each Revolving Credit Lender (in
the case of any such request pertaining to Revolving Credit Loans) or the
applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Revolving Credit Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.

(c) Any failure by a Revolving Credit Lender or an L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or such
L/C Issuer, as the case may be, to permit Revolving Credit Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Credit Lenders consent to making Revolving Credit
Loans in such requested currency, the Administrative Agent shall so notify the
requesting Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Revolving Credit
Borrowings of Revolving Credit Loans, and if the applicable L/C Issuer consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the requesting Borrower and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances. If the consents
required to be obtained by this Section with respect to an additional currency
proposed by a Borrower are not obtained, the Administrative Agent shall promptly
so notify such Borrower.

SECTION 1.08 Currency Equivalents Generally.

(a) The Administrative Agent or the applicable L/C Issuer, as the case may be,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial ratios hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

 

-51-



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar Amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.03 and 7.06 with respect to any amount of Indebtedness or
Restricted Payment in a currency other than Dollars, no Default shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such Indebtedness or Restricted Payment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Restricted Payment may be incurred at any time under
such Sections.

(d) For purposes of determining compliance with Section 7.09 and otherwise
computing the Fixed Charge Coverage Ratio, Consolidated Leverage Ratio, Senior
Leverage Ratio and Secured Leverage Ratio, the equivalent in Dollars of any
amount denominated in a currency other than Dollars will be converted to Dollars
(i) with respect to income statement items, in a manner consistent with that
used in calculating Net Income in the Parent Borrower’s latest financial
statements delivered pursuant to Section 6.01(a) or (b) and (ii) with respect to
balance sheet items, in a manner consistent with that used in calculating
balance sheet items in the Parent Borrower’s latest financial statements
delivered pursuant to Section 6.01(a) or (b) and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.

SECTION 1.09 Change in Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Credit Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Revolving Credit Borrowing, at the end of the then current
Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.10 Funding Through Applicable Lending Offices. Any Lender may, by
notice to the Administrative Agent and the Parent Borrower, designate an
Affiliate of such Lender as its applicable Lending Office with respect to any
Revolving Credit Loans to be made by such Lender to the Borrowers or make any
Revolving Credit Loan denominated in an Alternative Currency available to the
Borrowers by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loans. In the event that a Lender designates an Affiliate of such
Lender as its applicable Lending Office for Revolving Credit Loans to the
Borrowers or makes any Revolving Credit Loan available to the Borrowers by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loans, then all Revolving Credit Loans and reimbursement obligations to be
funded by such

 

-52-



--------------------------------------------------------------------------------

Lender under the Revolving Credit Facility to the Borrowers shall be funded by
such applicable Lending Office or foreign or domestic branch or Affiliate, as
applicable, and all payments of interest, fees, principal and other amounts
payable to such Lender under the Revolving Credit Facility shall be payable to
such applicable Lending Office or foreign or domestic branch or Affiliate, as
applicable. Except as provided in the immediately preceding sentence, no
designation by any Lender of an Affiliate as its applicable Lending Office or
making any Loan available to the Borrowers by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loans shall alter the obligation
of the Borrowers to pay any principal, interest, fees or other amounts
hereunder.

ARTICLE II

The Revolving Credit Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars or an Alternative Currency to the Borrowers as elected by
the Parent Borrower pursuant to Section 2.02 (each such loan, a “Revolving
Credit Loan”) from time to time, on any Business Day on or after the Closing
Date until the Maturity Date, in an aggregate Dollar Amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Protective Advances shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Credit Loans denominated in Dollars may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein, and Revolving
Credit Loans denominated in Alternative Currency must be Eurocurrency Rate
Loans, as further provided herein. Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(a), and reborrow under this
Section 2.01(a) (provided that, in each such case, such Revolving Credit Loans
shall not, after giving effect thereto and to the application of the proceeds
thereof, result at such time in the aggregate Revolving Credit Exposures’
exceeding the Line Cap as then in effect (subject to Section 2.01(b)); and the
Borrowers may prepay under Section 2.05.

(b) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 2.01(b) or in Article IV), the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Revolving Credit Loans denominated in Dollars that are Base
Rate Loans on behalf of all Lenders to the Borrowers, at any time that any
condition precedent set forth in Article IV has not been satisfied or waived,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (x) to preserve or protect the Collateral, or any portion thereof or
(y) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations (each such loan, a “Protective Advance”). Any
Protective Advance may be made in a principal amount that would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures to exceed the
Borrowing Base; provided that no Protective Advance may be made to the extent
that, after giving effect to such Protective Advance (together with the
outstanding principal amount of any outstanding Protective Advances) the
aggregate principal amount of all Protective Advances outstanding hereunder
would exceed 10.0% of the Borrowing Base as determined on the date of such
proposed Protective Advance; provided further that the aggregate principal
amount of all outstanding Protective Advances plus the aggregate Revolving
Credit Exposures at such time shall not exceed the Aggregate Commitments as then
in effect. Each Protective Advance shall be secured by the Liens in favor of the
Administrative Agent on behalf of the Secured Parties in and to the Collateral
and shall constitute Obligations hereunder. No Protective Advance shall be
outstanding after the earlier of (x) 20 Business Days after the date on which it
was made or (y) the date on which the Required Lenders instruct the
Administrative Agent to cease making Protective Advances. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and will become
effective prospectively upon the Administrative Agent’s receipt thereof. The
making of a Protective Advance on any one occasion shall not obligate the

 

-53-



--------------------------------------------------------------------------------

Administrative Agent to make any Protective Advance on any other occasion and
under no circumstance shall the Borrowers have the right to require that a
Protective Advance be made. At any time that the conditions precedent set forth
in Article IV have been satisfied or waived, the Administrative Agent may
request the Lenders to make a Revolving Credit Loan to repay a Protective
Advance. At any other time, the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.01(c).

(c) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or an Event of Default), each Lender
shall be deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Pro Rata Share. From and after the date, if any, on which any
Lender is required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing (other than Swing Line Borrowings with
respect to which this Section 2.02 shall not apply) made on or after the Closing
Date, each conversion of Revolving Credit Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans, shall be made upon the Parent
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent (i) not
later than 12:00 noon (New York, New York time) (A) three (3) Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Dollars or any conversion of Base Rate Loans to
Eurocurrency Rate Loans and (B) four (4) Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
an Alternative Currency, and (ii) not later than 11:00 a.m. on the requested
date of any Borrowing of Base Rate Loans. Each telephonic notice by the Parent
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal Dollar Amount of $1,000,000 or a whole multiple of the Dollar
Amount of $500,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(b), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Parent Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to another, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the
currency in which the Loans to be borrowed are to be denominated, (v) the Type
of Loans to be borrowed or to which existing Revolving Credit Loans are to be
converted, (vi) if applicable, the duration of the Interest Period with respect
thereto. If the Parent Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans (unless the Loan being made or continued is
denominated in an Alternative Currency, in which case it shall be made or
continued as a Eurocurrency Rate Loan with an Interest Period of one month). Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Parent Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period (or fails to give a timely
notice requesting a continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency), it will be deemed to have specified an Interest Period of
one (1) month. If no currency is specified, the requested Borrowing shall be in
Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Parent Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Loans denominated in an Alternative Currency described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative

 

-54-



--------------------------------------------------------------------------------

Agent’s Office for the respective currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time in
the case of any Loan denominated in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is on the Closing Date, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrowers in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Parent Borrower (on behalf of the Borrowers) on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Parent Borrower; provided that if, on the date
the Committed Loan Notice with respect to a Borrowing under the Revolving Credit
Facility is given by the Parent Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowings and second, to the Parent Borrower (on behalf of
the Borrowers) as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
converted to or continued as Eurocurrency Rate Loans, and the Required Lenders
may require that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be redenominated into Dollars in the
amount of the Dollar Amount thereof, on the last day of the then current
Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, all continuations of
Revolving Credit Loans as the same Type and any Extension pursuant to
Section 2.16, there shall not be more than five (5) Interest Periods in effect
unless otherwise agreed between the Parent Borrower and the Administrative
Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such Pro
Rata Share available to the Administrative Agent, each of such Lender and each
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Administrative Agent at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers (to the extent such amount is covered by
interest paid by such Lender) the amount of such interest paid by the Borrowers
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

-55-



--------------------------------------------------------------------------------

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
and the Borrowers set forth in this Section 2.03 and elsewhere in the Loan
Documents, (x) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars or an Alternative Currency for the account of the Parent
Borrower (provided that any Letter of Credit may be for the benefit of any
Subsidiary of the Parent Borrower with the approval of the applicable L/C Issuer
(such approval not to be unreasonably withheld or delayed)) and to amend or
renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drawings under the Letters of Credit and the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03 (and in each case, with respect to the
participation in any Alternative Currency Letter of Credit, such participation
shall occur on each Revaluation Date); provided that L/C Issuers shall not be
obligated to make L/C Credit Extensions with respect to Letters of Credit, and
Lenders shall not be obligated to participate in Letters of Credit if, as of the
date of the applicable Letter of Credit, (x) the Revolving Credit Exposure
(including in respect of any Protective Advances) of any Lender would exceed
such Lender’s Revolving Credit Commitment or (y) the Outstanding Amount of all
L/C Obligations would exceed the L/C Sublimit; provided, further, that no Letter
of Credit shall be issued by an L/C Issuer the stated amount of which, when
added to the Outstanding Amount of L/C Credit Extensions with respect to such
L/C Issuer, would exceed the applicable Specified L/C Sublimit of such L/C
Issuer then in effect. Each request by the Parent Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Parent Borrower that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Parent
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Parent Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Notwithstanding anything to the contrary provided in this
Agreement, each Existing Letter of Credit shall be deemed to be Letters of
Credit issued under this Agreement from and after the Closing Date.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last renewal, unless otherwise agreed by such L/C Issuer and the Administrative
Agent in their sole discretion; or

(B) the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless (1) each Appropriate Lender
shall have approved such expiry date or (2) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
(including any extension, renewal or amendment of any Existing Letter of Credit)
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

-56-



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency; or

(D) any Revolving Credit Lender is a Defaulting Lender, unless such L/C Issuer
has entered into arrangements reasonably satisfactory to it and the Parent
Borrower to eliminate such L/C Issuer’s risk with respect to the participation
in such Letter of Credit by all such Defaulting Lenders, including by (1) Cash
Collateralizing, (2) reallocating pursuant to Section 2.17(a), or (3) obtaining
a backstop letter of credit in form and substance reasonably satisfactory to the
L/C Issuer and from an issuer reasonably satisfactory to the L/C Issuer to
support, each such Defaulting Lender’s Pro Rata Share of any L/C Obligations in
respect of such Letter of Credit.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions and
(B) as additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Request,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower. Such Letter of Credit Request must be received by the relevant L/C
Issuer and the Administrative Agent not later than 12:00 noon at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Request shall specify in form and detail reasonably satisfactory to the relevant
L/C Issuer: (a) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (b) the amount thereof; (c) the expiry date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; (f) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (g) the currency in which the requested Letter of Credit
will be denominated; and (h) such other matters (including the form of the
requested Letter of Credit) as the relevant L/C Issuer may reasonably request.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Request shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as the relevant
L/C Issuer may reasonably request.

 

-57-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Request, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Parent Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Parent Borrower
(or the applicable Subsidiary) or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, acquire from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(iii) If the Parent Borrower so requests in any applicable Letter of Credit
Request, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the relevant
L/C Issuer to prevent any such renewal at least once in each twelve (12)-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve (12)-month period to be agreed upon by the
relevant L/C Issuer and the Parent Borrower at the time such Letter of Credit is
issued; provided, further, that the relevant L/C Issuer may include a final
expiry date in any such Auto-Renewal Letter of Credit on which date such
Auto-Renewal Letter of Credit shall expire and may not be renewed. Once an
Auto-Renewal Letter of Credit has been issued, unless otherwise directed by the
relevant L/C Issuer, the Parent Borrower shall not be required to make a
specific request to the relevant L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the applicable Lenders shall be
deemed to have authorized (but may not require) the relevant L/C Issuer to
permit the renewal of such Letter of Credit at any time until an expiry date not
later than the applicable Letter of Credit Expiration Date; provided that the
relevant L/C Issuer shall not permit any such renewal if (A) the relevant L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise) or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent or any Revolving
Credit Lender, or the Parent Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Parent Borrower and the Administrative Agent thereof. In the case
of a Letter of Credit denominated in Dollars, the Borrowers shall reimburse such
L/C Issuer in Dollars. In the case of a Letter of Credit denominated in an
Alternative Currency, the Borrowers shall reimburse the relevant L/C Issuer in
such Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars or (B) in
the absence of any such requirement for reimbursement in Dollars, the Parent
Borrower shall have notified the relevant L/C Issuer promptly following receipt
of the notice of drawing that the Borrowers will reimburse such L/C Issuer in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the relevant L/C Issuer
shall notify the Parent Borrower of the Dollar Amount of the amount of the
drawing promptly following the determination thereof. Not later than 3:00 p.m.
on the first Business Day following the date the Parent Borrower shall have
received notice of any payment by any L/C Issuer under a Letter of Credit (or,
if the Parent Borrower shall have received such notice later than 1:00 p.m. on
any Business Day, on the second Business Day following such notice) to be
reimbursed in Dollars (including all Letters of Credit

 

-58-



--------------------------------------------------------------------------------

denominated in Dollars), or the Applicable Time on the first Business Day
following the date the Parent Borrower shall have received notice of any payment
by any L/C Issuer under a Letter of Credit (or, if the Parent Borrower shall
have received such notice later than two hours following the Applicable Time on
any Business Day, on the second Business Day following such notice) to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrowers shall reimburse such L/C Issuer in an amount equal to the amount of
such drawing (including interest accrued thereon which shall include, for the
avoidance of doubt, interest accrued on the amount of such drawing during such
two Business Day period) and in Dollars or the Alternative Currency, as the case
may be. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the third sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Borrowers, whether on
or after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Borrowers agree, as a separate
and independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the Borrowers fail to so reimburse such
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars or in the Dollar Amount thereof in the case of an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Parent Borrower
(on behalf of the Borrowers) shall be deemed to have requested a Revolving
Credit Borrowing of Base Rate Loans in Dollars, to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments under the Revolving Credit Facility of the Appropriate
Lenders, and subject to the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of any Unreimbursed Amount in respect of a
Letter of Credit not later than 1:00 p.m. on the Business Day specified in such
notice by the Administrative Agent (which may be the same Business Day such
notice is provided if such notice is provided prior to 12:00 noon), whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan in Dollars to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount in Dollars
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

 

-59-



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrowers or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Parent Borrower
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender’s L/C Advance in
respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Parent Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Appropriate Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of such L/C Issuer or the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The Obligations of the Revolving
Credit Lenders under this clause (d)(ii) shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

-60-



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Parent Borrower or any Subsidiary or in
the relevant currency markets generally;

(vi) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Parent Borrower to the extent of any direct damages (as opposed to punitive
or consequential damages or lost profits, claims in respect of which are waived
by the Parent Borrower to the extent permitted by applicable Law) suffered by
the Parent Borrower that are caused by acts or omissions of such L/C Issuer
constituting gross negligence or willful misconduct on the part of such L/C
Issuer as determined by the final, non-appealable judgment of a court of
competent jurisdiction.

(f) Role of L/C Issuers. Each Lender and the Parent Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) a problem with the due execution, effectiveness, validity
or enforceability of any document or instrument related to any Letter of Credit
or Issuer Document. The Parent Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Parent Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(f); provided that anything in such clauses to the contrary
notwithstanding, the Parent Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to the Parent Borrower, to the extent, but only to
the extent, of any direct, as opposed to lost profits or punitive

 

-61-



--------------------------------------------------------------------------------

or consequential damages suffered by the Parent Borrower that were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of all the documents specified in such
Letter of Credit strictly complying with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing, each L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Borrowers to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c), (ii) an Event of Default set forth
under Section 8.01(a)(8) or (9) occurs and is continuing or (iii) for any
reason, any Letter of Credit is outstanding at the time of termination of the
Revolving Credit Commitments and a backstop letter of credit that is
satisfactory to the relevant L/C Issuer in its sole discretion is not in place,
or (iv) the L/C Obligations would exceed the L/C Sublimit, then the Borrowers
shall Cash Collateralize the then Outstanding Amount of all L/C Obligations (in
an amount equal to such Outstanding Amount determined as of the date of such
Event of Default or other event described above), and shall do so not later than
2:00 p.m. on (x) in the case of the immediately preceding clause (i) or (iii),
(1) the Business Day that the Parent Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 noon or (2) if clause (1) above
does not apply, the Business Day immediately following the day that the Parent
Borrower receives such notice and (y) in the case of the immediately preceding
clause (ii), the Business Day on which an Event of Default set forth under
Section 8.01(a)(8) or (9) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked accounts at the Administrative Agent and may be invested
in Cash Equivalents selected by the Administrative Agent in its sole discretion.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrowers. In the case of clause (i) or (ii)
above, if such Event of Default is cured or waived and no other Event of Default
is then occurring and continuing, the amount of any Cash Collateral shall be
refunded to the Borrowers. If the Borrowers provide Cash Collateral to secure
obligations related to Letters of Credit that are denominated in Canadian
Dollars, Euros or British pounds sterling and, as a result of fluctuations in
the applicable Spot Rate between Dollars and Canadian Dollars, Euros or British
pounds sterling, the Cash Collateral held by the Administrative Agent is less
than the specified amount of Cash Collateral so required to be maintained by the
Borrowers, the Borrowers shall, promptly following a request therefor by the
Administrative Agent, deposit additional Cash Collateral equal to such shortfall
to be held as Cash Collateral.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Parent Borrower when a Letter of Credit is issued or
when it is amended with the consent of the beneficiary thereof, (i) the rules of
the ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee in Dollars for each Letter of Credit issued
pursuant to this Agreement equal to the Applicable Rate times the daily maximum
Dollar Amount then available to be drawn under such Letter of Credit (whether or
not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit).

 

-62-



--------------------------------------------------------------------------------

Such letter of credit fees shall be computed on a quarterly basis in arrears.
Such letter of credit fees shall be due and payable in Dollars on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers shall pay directly to each L/C Issuer for its own account a
fronting fee in Dollars with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the tenth Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrowers shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(k) Conflict with Letter of Credit Request. Notwithstanding anything else to the
contrary in any Letter of Credit Request, in the event of any conflict between
the terms hereof and the terms of any Letter of Credit Request, the terms hereof
shall control.

(l) Addition of an L/C Issuer.

(i) A Revolving Credit Lender may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Parent Borrower, the Administrative
Agent and such Revolving Credit Lender. In addition, each Additional Lender that
becomes a party to this Agreement pursuant to Section 2.14 shall become an
additional L/C Issuer hereunder for the amount of such Additional Lender’s
Revolving Credit Commitments. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(ii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Parent Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Parent Borrower, and that the Parent Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(n) Interim Interest. For the avoidance of doubt, if an L/C Issuer shall make a
payment pursuant to a Letter of Credit, then, unless the Borrowers shall
reimburse such payment in full on the date such payment is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such payment is made to but excluding the date that the Borrowers reimburse such
payment, at the rate per annum the applicable to Base Rate Loans; provided that,
if the Borrowers fail to reimburse such payment when due pursuant to paragraph
(c) of this Section, then Section 2.08(b) shall apply. Interest accrued pursuant
to this paragraph shall be paid to the Administrative Agent, for the account of
the applicable L/C Issuer, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (c) of this Section to reimburse
such L/C Issuer shall be for the account of such Lender to the extent of such
payment and shall be payable on demand or, of no demand has been made, on the
date on which the Borrowers reimburse the applicable payment in full.

 

-63-



--------------------------------------------------------------------------------

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Parent Borrower from time to time on any Business Day (other than
the Closing Date) prior to the Maturity Date with respect to the Revolving
Credit Facility (without giving effect to any Extension thereof unless the Swing
Line Lender shall have consented to such Extension) in an aggregate amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that, after giving effect to
any Swing Line Loan, the aggregate Outstanding Amount of the Revolving Credit
Loans of any other Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans
shall only be denominated in Dollars. Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.
Notwithstanding the foregoing, the Swing Line Lender shall not be obligated to
make Swing Line Loans if a Revolving Credit Lender is a Defaulting Lender to the
extent such Defaulting Lender’s participation in Swing Line Loans cannot be
reallocated to Non-Defaulting Lenders pursuant to Section 2.17(a).

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a) or (B) that one or more of the applicable conditions specified
in Section 4.03 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Parent Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the

 

-64-



--------------------------------------------------------------------------------

Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the date specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to the Borrowers in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Parent Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender. The obligations
of the Revolving Credit Lenders under this clause (d)(ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

-65-



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

SECTION 2.05 Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice by the Parent Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 12:00 noon
(New York, New York time in the case of Loans denominated in Dollars or the
Applicable Time in the case of Loans denominated in an Alternative Currency) (A)
three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) four (4) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in an Alternative Currency and
(C) on the date of prepayment of Base Rate Loans; (2) any partial prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans (other than Swing Line Loans and Protective Advances) shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding
(it being understood that Base Rate Loans shall be denominated in Dollars only).
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid and the payment amount specified in
such notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of principal of, and interest on,
Revolving Credit Loans shall be made in the relevant Alternative Currency (even
if the Borrowers are required to convert currency to do so). Each prepayment of
the Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares.

(ii) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. All Swing Line Loans shall be denominated
in Dollars only.

(iii) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time, voluntarily prepay Protective Advances in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple of $25,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

-66-



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary contained in this Agreement, any
amounts received from the Borrowers pursuant to this Section 2.05(a) shall be
applied first, to repay any Protective Advances, second to repay any Swing Line
Loans and third as may otherwise be directed by the Parent Borrower pursuant to
Section 2.05(a)(i).

(v) Notwithstanding anything to the contrary contained in this Agreement, the
Parent Borrower may rescind any notice of prepayment under this Section 2.05(a)
if such prepayment would have resulted from a refinancing of the Revolving
Credit Facility, which refinancing shall not be consummated or shall otherwise
be delayed.

(b) Mandatory.

(i) If, on any date, the aggregate Revolving Credit Exposures exceed the Line
Cap then in effect (subject to Section 2.01(c)), the Borrowers shall promptly
prepay first, Protective Advances and second, Revolving Credit Loans and Swing
Line Loans and/or Cash Collateralize L/C Obligations in an aggregate amount
equal to such excess; provided that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
the prepayment in full of the Protective Advances, Revolving Credit Loans and
Swing Line Loans, such aggregate Revolving Credit Exposure exceeds the Line Cap
then in effect.

(ii) After the occurrence and during the continuation of a Liquidity Period and
notification thereof by the Administrative Agent to the Parent Borrower (subject
to the provisions of the Security Agreement), on each Business Day, at or before
1:00 p.m., the Administrative Agent shall apply all immediately available funds
credited to the Concentration Account, first to pay any fees or expense
reimbursements then due to the Administrative Agent, the L/C Issuer and the
Lenders (other than in connection with Secured Hedging Obligations), pro rata,
second to pay interest due and payable in respect of any Loans (including Swing
Line Loans and Protective Advances) that may be outstanding, pro rata, third to
prepay the principal of any Protective Advances that may be outstanding, pro
rata, fourth to prepay the principal of the Revolving Credit Loans and Swing
Line Loans and to Cash Collateralize L/C Obligations, pro rata and fifth to pay
any fees or expense reimbursements then due to any Hedge Bank.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Parent Borrower may,
in its sole discretion, deposit or cause to be deposited an amount sufficient to
make any such prepayment otherwise required to be made thereunder together with
accrued interest to the last day of such Interest Period into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrowers or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrowers or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.05.

SECTION 2.06 Termination or Reduction of Revolving Credit Commitments.

(a) Optional. The Parent Borrower may, upon written notice to the Administrative
Agent, terminate the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused Revolving Credit Commitments, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial

 

-67-



--------------------------------------------------------------------------------

reduction shall be in an aggregate amount of $500,000 or any whole multiple of
$100,000 in excess thereof, (iii) if, after giving effect to any reduction of
the Revolving Credit Commitments, the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess and (iv) if, after giving effect to any reduction of
the Revolving Credit Commitments, the L/C Sublimit exceeds the amount of the
Revolving Credit Facility, such sublimit shall be automatically reduced by the
amount of such excess. Except as provided above, the amount of any such
Revolving Credit Commitment reduction shall not be applied to the Swing Line
Sublimit or L/C Sublimit unless otherwise specified by the Parent Borrower.
Notwithstanding the foregoing, the Parent Borrower may rescind or postpone any
notice of termination of the Revolving Credit Commitments if such termination
would have resulted from a refinancing of the applicable Facility, which
refinancing shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Revolving Credit Commitments shall terminate on the Maturity
Date for the Revolving Credit Facilities.

(c) Application of Revolving Credit Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Swing Line Sublimit or the
unused Revolving Credit Commitments under this Section 2.06. Upon any reduction
of unused Revolving Credit Commitments, the Revolving Credit Commitment of each
Lender shall be reduced by such Lender’s Pro Rata Share of the amount by which
such Revolving Credit Commitments are reduced (other than the termination of the
Revolving Credit Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Revolving Credit Commitments shall be paid on the effective date of such
termination.

SECTION 2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facilities the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.

(b) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
Maturity Date for the Revolving Credit Facility.

(c) Protective Advances. The Borrowers shall repay to the Administrative Agent
the then unpaid amount of each Protective Advance on the Maturity Date.

(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans. For
the avoidance of doubt, each Revolving Credit Loan denominated in an Alternative
Currency shall be a Eurocurrency Rate Loan.

(b) The Borrowers shall pay interest on past due amounts hereunder (whether
principal, interest, fees or other amounts) at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

-68-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
(j):

(a) Commitment Fee. With respect to the Revolving Credit Facility, the Borrowers
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender for such Facility in accordance with its Pro Rata Share, a commitment fee
equal to the Applicable Rate with respect to commitment fees times the average
daily amount by which the aggregate Revolving Credit Commitment for such
Facility exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans
for such Facility (which shall not, for the avoidance of doubt, include the
utilization of any Swing Line Loans in such calculation) and (B) the Outstanding
Amount of L/C Obligations for such Facility; provided that any commitment fee
accrued with respect to any of the Revolving Credit Commitments under such
Facility of a Defaulting Lender during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the
Borrowers so long as such Lender shall be a Defaulting Lender except to the
extent that such commitment fee shall otherwise have been due and payable by the
Borrowers prior to such time; provided further that no commitment fee shall
accrue on any of the Revolving Credit Commitments under any Facility of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fees for the Revolving Credit Facility shall accrue at all times from
the Closing Date until the Maturity Date, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears in Dollars on the tenth (10th) Business Day following the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Maturity Date
for such Facility. The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Parent
Borrower and the applicable Agent).

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers

 

-69-



--------------------------------------------------------------------------------

hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. (except with
respect to payments in an Alternative Currency) on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder in an Alternative Currency shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time on the dates specified herein.
If, for any reason, the Borrowers are prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrowers shall make
such payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m. (New York, New
York time), in the case of payments in Dollars or (ii) after the Applicable Time
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made, unless otherwise specified herein,
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Parent Borrower has notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or an L/C Issuer hereunder, that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to such
Lender or L/C Issuer. If and to the extent that such payment was not in fact
made to the Administrative Agent in Same Day Funds, then such Lender or L/C
Issuer shall forthwith on demand repay to the Administrative Agent the portion
of such assumed payment that was made available to such Lender or L/C Issuer in
Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender or L/C Issuer to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the applicable Overnight Rate from
time to time in effect.

 

-70-



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the

 

-71-



--------------------------------------------------------------------------------

Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
Communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14 Incremental Credit Extensions.

(a) The Parent Borrower may at any time or from time to time after the Closing
Date, by notice to the Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders), request one or more
increases in the amount of the Revolving Credit Commitments (each such increase,
a “Revolving Commitment Increase”). Each Revolving Commitment Increase shall be
in an aggregate principal amount that is not less than an amount of $10,000,000
and thereafter in minimum increments of $1,000,000 (provided that such amount
may be less than an amount of $10,000,000 (or any increment less than
$1,000,000) if such amount represents all remaining availability under the limit
set forth in the next sentence.

(b) Notwithstanding anything to the contrary herein, the aggregate amount of the
Revolving Commitment Increases shall not exceed $50,000,000. Each notice from
the Parent Borrower pursuant to this Section shall set forth the requested
amount and proposed terms of the relevant Revolving Commitment Increases.
Revolving Commitment Increases may be provided by any existing Lender (it being
understood that no existing Revolving Credit Lender will have an obligation to
provide a portion of any Revolving Commitment Increase), in each case on terms
permitted in this Section 2.14 and otherwise on terms reasonably acceptable to
the Administrative Agent, or by any other lender (any such other lender being
called an “Additional Lender”); provided that the Administrative Agent shall
have consented (such consent not to be unreasonably withheld) to such Lender’s
or Additional Lender’s providing such Revolving Commitment Increases if such
consent would be required under Section 10.07(b) for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Lender or Additional
Lender. Commitments in respect of Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Parent Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. Any Revolving Commitment Increase shall be on the same terms (including,
without limitation, with respect to pricing) and treated the same as the
existing Facility (including, without limitation, with respect to maturity date
thereof) and shall be considered to be part of the Facility; provided that the
upfront fees applicable to any Revolving Commitment Increases shall be
determined by the Parent Borrower and the lenders thereof. The Incremental
Amendment may, without the consent of any other Lenders or Loan Parties, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 (it
being understood that all references to “the date of such Credit Extension” or
similar language in such Section 4.02 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree. The Parent Borrower shall use the proceeds of the Revolving
Commitment Increases for any purposes not prohibited by this Agreement. Upon
each increase in (A) the Revolving Credit Commitments pursuant to this
Section 2.14, (x) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (y) if, on the date of such increase, there are
any Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Credit Loans made hereunder (reflecting
such increase in Revolving

 

-72-



--------------------------------------------------------------------------------

Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(c) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15 Reserves. Notwithstanding anything to the contrary, the
Administrative Agent may at any time and from time to time in the exercise of
its Permitted Discretion establish and increase or decrease Reserves; provided
that, so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall have provided the Parent Borrower at least three
(3) Business Days’ prior written notice of any such establishment or increase;
provided, further, during such three (3) Business Day period the Borrowing Base
shall be calculated as if such proposed Reserves were not in place; and provided
further that the Administrative Agent may only establish or increase a Reserve
after the Closing Date based on an event, condition or other circumstance
arising after the Closing Date or based on facts not known to the Administrative
Agent as of the Closing Date. The amount of any Reserve established by the
Administrative Agent shall have a reasonable relationship to the event,
condition, other circumstance or new fact that is the basis for the Reserve.
Upon delivery of such notice, the Administrative Agent shall be available to
discuss the proposed Reserve or increase, and the Borrowers may take such action
as may be required so that the event, condition, circumstance or new fact that
is the basis for such Reserve or increase no longer exists, in a manner and to
the extent reasonably satisfactory to the Administrative Agent in the exercise
of its Permitted Discretion. In no event shall such notice and opportunity limit
the right of the Administrative Agent to establish or change such Reserve,
unless the Administrative Agent shall have determined in its Permitted
Discretion that the event, condition, other circumstance or new fact that is the
basis for such new Reserve or such change no longer exists or has otherwise been
adequately addressed by the Borrowers. Notwithstanding anything herein to the
contrary, Reserves shall not duplicate eligibility criteria contained in the
definition of “Eligible Accounts.”

SECTION 2.16 Extensions of Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the Parent
Borrower on behalf of each of the Borrowers to all Lenders of a Class of
Revolving Credit Commitments, in each case on a pro rata basis and on the same
terms to each such Lender, the Borrowers are hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of any Class of
Revolving Credit Commitments and otherwise modify the terms of such Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Revolving Credit Commitments (and related outstandings),
and/or converting outstanding Revolving Credit Loans (and the related Revolving
Credit Commitments) into Revolving Credit Loans that may not be reborrowed upon
prepayment (“Extension Non-Revolving Credit Loans”)) (each, an “Extension”), so
long as the following terms are satisfied: (i) no Event of Default shall have
occurred and be continuing at the time an Extension Offer is delivered to the
Lenders, (ii) the Revolving Credit Commitment of any Revolving Credit Lender (an
“Extension Revolving Credit Lender”) extended pursuant to an Extension (an
“Extension Revolving Credit Commitment”), and the related outstandings, shall be
a Revolving Credit Commitment (or related outstandings, as the case may be) or,
in the case of an Extension Non-Revolving Credit Loan, a Revolving Credit Loan,
in each case with the same terms as the applicable original Revolving Credit
Commitments (and related outstandings) or applicable Revolving Credit Loan being
extended (the “Original Revolving Credit Commitment Class”); provided that
(A) the Borrowers and the Extension Revolving Credit Lenders shall determine
(1) the Maturity Date with respect to such new Class of Extension Revolving
Credit Commitments or Extension Non-Revolving Credit Loans which shall not
precede the Maturity Date of the applicable Original Revolving Credit Commitment
Class, (2) the interest rate or rates applicable to the Revolving Credit Loans
of such new Class of Extension Revolving Credit Commitments or to any Extension
Non-Revolving Credit Loans, (3) the fees applicable to the Extension Revolving
Credit Commitments, Revolving Credit Loans and Extension Non-Revolving Credit
Loans of such new Class and (4) the initial Interest Period or Interest Periods
applicable to Revolving Credit Loans of such new Class of Extension Revolving
Credit Commitment or to any Extension Non-Revolving Credit Loans, (B) so long as
the

 

-73-



--------------------------------------------------------------------------------

applicable Original Revolving Credit Commitment Class remains outstanding all
borrowings (other than in the case of Extension Non-Revolving Credit Loans) and
all prepayments (other than in the case of Extension Non-Revolving Credit Loans
or in connection with a reduction of Revolving Credit Commitments under the
Original Revolving Credit Commitment Class not accompanied by a corresponding
reduction of the corresponding Class of Extension Revolving Credit Commitments)
shall be made ratably between such Original Revolving Credit Commitment
Class and the corresponding Class of Extension Revolving Credit Commitments (on
a pro rata basis among the Lenders of each such Class), (C) no reduction of a
Class of Extension Revolving Credit Commitment and no prepayment of an Extension
Non-Revolving Credit Loan shall be made unless the corresponding Original
Revolving Credit Commitment Class is ratably reduced (in each case on a pro rata
basis among the Lenders of each such Class of Revolving Credit Commitments);
provided that, notwithstanding anything to the contrary contained herein, at the
election of the Borrowers, an Original Revolving Credit Commitment Class may be
reduced prior to the reduction of the corresponding Class of Extension Revolving
Credit Commitments or Extension Non-Revolving Credit Loans, as applicable and
(D) such Extension Revolving Credit Commitments or Extension Non-Revolving
Credit Loans may, beginning with the first fiscal quarter in which the financial
covenant in Section 7.09 no longer applies, be subject to such financial
covenants as the Borrowers and the applicable Extension Revolving Credit Lenders
shall agree and (iv) all documentation in respect of such Extension shall be
consistent with the foregoing. Extension Revolving Credit Commitments and
Extension Non-Revolving Credit Loans, as applicable, shall constitute a separate
Class of Revolving Credit Commitments from the related Original Revolving Credit
Commitment Class. Following any such Extension Offer, the Administrative Agent
shall notify the applicable Lenders thereof, each of whom shall, in its sole
discretion, determine whether or not to accept such Extension Offer. In the
event that the aggregate principal amount of Revolving Credit Commitments or
Revolving Credit Loans under the Original Revolving Credit Commitment Class, as
applicable, in respect of which applicable Revolving Credit Lenders, shall have
accepted the relevant Extension Offer exceeds the amount of Extension Revolving
Credit Commitments or Extension Non-Revolving Credit Loans, as applicable,
requested to be extended pursuant to the Extension Offer, Revolving Credit
Commitments or Revolving Credit Loans, as applicable, subject to Extension shall
be amended to Extension Revolving Credit Commitments or Extension Non-Revolving
Credit Loans, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Revolving Credit Commitments or Revolving Credit Loans, as
applicable, included in each such election to participate in such Extension.

(b) With respect to all Extensions accepted by the relevant Lenders and
consummated by the Borrowers pursuant to this Section 2.16, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Sections 2.05 and 2.06 and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment; provided that the Parent Borrower may
at its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Parent Borrower’s sole
discretion and which may be waived by the Parent Borrower) of Revolving Credit
Commitments of any or all applicable Classes be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.16 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extension
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.05, 2.06 and 2.13) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.16.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the
Borrowers as may be necessary in order to establish new Classes in respect of
Revolving Credit Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Parent Borrower in connection with the establishment of such new
Classes, in each case on terms consistent with this Section 2.16.

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.16.

 

-74-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing provisions of this Section 2.16 and, for the
avoidance of doubt, (A) no consent of any Lender or the Administrative Agent
shall be required to effectuate any Extension other than the consent of each
Lender agreeing to such Extension with respect to one or more of its Revolving
Credit Commitments (or a portion thereof) and (B) no Lender shall have such
Lender’s Revolving Credit Commitments or Loans extended without the written
consent of such Lender.

SECTION 2.17 Defaulting Lenders.

(a) Reallocation. Notwithstanding anything to the contrary herein, if a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of such Defaulting Lender:

(i) the Letter of Credit participations pursuant to Section 2.03 and Swing Line
Loan participations pursuant to Section 2.04, in each case, of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments of such Class; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations (with the aggregate amount of such Lenders’ risk participations and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender) may not in any event exceed the Revolving Credit Commitment of
such Class of such Non-Defaulting Lender as in effect at the time of such
reallocation, and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Parent Borrower, the Administrative Agent, the L/C Issuers, the
Swing Line Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of any
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03 and
Swing Line Loan participation pursuant to Section 2.04 cannot be so reallocated
by reason of the first proviso in clause (i) above, or otherwise the Parent
Borrower will, not later than two Business Days after demand by the
Administrative Agent (at the direction of the L/C Issuer and/or the Swing Line
Lender, as the case may be), (1) Cash Collateralize the obligations of the
Parent Borrower to the L/C Issuer in respect of such Letter of Credit
participation pursuant to Section 2.03, in an amount equal to the aggregate
amount of the unreallocated portion of such Letter of Credit participation
pursuant to Section 2.03, or (2) in the case of such Swing Line Loan
participation pursuant to Section 2.04, prepay and/or Cash Collateralize in full
the unreallocated portion thereof, or (3) make other arrangements satisfactory
to the Administrative Agent, and to the L/C Issuer and the Swing Line Lender, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

(b) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.03(i) (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees); provided that in the case of any such Defaulting Lender that was
or is a Lender (x) to the extent that a portion of the Letter of Credit
participations pursuant to Section 2.03 and Swing Line Loan participations
pursuant to Section 2.04 of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.17(a), such fees under
Section 2.03(i) that would have accrued for the benefit of such Defaulting
Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Credit Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the L/C Issuer and the Swing Line Lender,
as applicable, as their interests appear.

(c) Cure. If the Parent Borrower, the Administrative Agent, the L/C Issuers and
the Swing Line Lender agree in writing in their discretion that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, as the
case may be, the Administrative Agent will so notify the parties hereto,
whereupon as

 

-75-



--------------------------------------------------------------------------------

of the effective date specified in such notice and subject to any conditions set
forth therein), such Lender will, to the extent applicable, purchase such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the total Revolving Credit Commitments, Revolving Credit Loans, Letter of Credit
participations pursuant to Section 2.03 and Swing Line Loan participations
pursuant to Section 2.04 of the Lenders to be on a pro rata basis in accordance
with their respective Revolving Credit Commitments, whereupon such Lender will
cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Commitments and Loans of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Parent Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

(d) Notices. The Administrative Agent will promptly send to each Lender and L/C
Issuer a copy of any notice to the Parent Borrower provided for in this
Section 2.17.

SECTION 2.18 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency Rate
Loan:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (i) any Committed Loan Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Rate Loan
shall be ineffective, and (ii) if any Committed Loan Notice requests a
Eurocurrency Rate Loan, such Borrowing shall be made as a Borrower of a Base
Rate Loan; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of LIBOR or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrowers shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate).

(c) Notwithstanding anything to the contrary in Section 10.01, such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.18, only

 

-76-



--------------------------------------------------------------------------------

to the extent the LIBOR for such Interest Period is not available or published
at such time on a current basis), (x) any Committed Loan Notice that requests
the conversion of any Revolving Credit Borrowing to, or continuation of any
Revolving Credit Borrowing as, a Eurocurrency Rate Loan shall be ineffective and
(y) if any Committed Loan Notice requests a Eurocurrency Revolving Credit
Borrowing, such Borrowing shall be made as an Base Rate Loan; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as required by law (as determined in the good faith discretion of any
applicable withholding agent), all payments by the Borrowers or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of, and without deduction for, all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, imposed by any Governmental Authority (“Taxes”).
If the Borrowers or any Guarantor, the Administrative Agent or any other
applicable withholding agent is required by applicable Laws (as determined in
the good faith discretion of any applicable withholding agent) to deduct any
Taxes from or in respect of any sum payable under any Loan Document, (i) if the
Tax in question is an Indemnified Tax or Other Tax, the sum payable by the
Borrowers or such Guarantor shall be increased as necessary so that after all
required deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01) each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions, (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant taxing authority, and (iv) within thirty (30) days
after the date of such payment by a Borrower or Guarantor (or, if receipts or
evidence are not available within thirty (30) days, as soon as practicable
thereafter), the Borrowers or such Guarantor shall furnish to such Agent or
Lender (as the case may be) the original or a facsimile copy of a receipt
evidencing payment thereof or other documentary evidence of payment satisfactory
to such Agent or Lender. If the Borrowers or any Guarantor fails to pay any
Indemnified Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, the Borrowers or such Guarantor shall indemnify
such Agent and such Lender for any incremental Taxes that may become payable by
such Agent or such Lender arising out of such failure.

(b) Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the Parent Borrower or the Administrative Agent, provide the Parent
Borrower and the Administrative Agent with any documentation prescribed by Laws
or reasonably requested by the Parent Borrower or the Administrative Agent
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any applicable withholding Tax with respect to any payments to be
made to such Lender under any Loan Document. In addition, each Lender, if
reasonably requested by the Parent Borrower or Administrative Agent, shall
deliver such other documentation prescribed by applicable Laws or reasonably
requested by the Parent Borrower or Administrative Agent as will enable the
Parent Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Each such Lender shall, whenever a lapse in time or change in circumstances
renders any such documentation (including any specific documentation required
below in this Section 3.01(b)) obsolete, expired or inaccurate in any respect,
deliver promptly to the Parent Borrower and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the Parent Borrower or the Administrative Agent) or promptly notify
the Parent Borrower and the Administrative Agent in writing of its inability to
do so. Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any document provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(b).

 

-77-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing:

(1) Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Parent Borrower or the Administrative Agent) two properly completed and duly
signed original copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding.

(2) Each Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms). claiming eligibility for the
benefits of an income tax treaty to which the United States is a party with
respect to applicable payments under the Loan Documents,

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (A) two properly
completed and duly signed certificates substantially in the form of Exhibit J
(any such certificate, a “United States Tax Compliance Certificate”)
representing that such Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Code, is not a 10% holder of the Parent Borrower
described in Section 871(h)(3)(B) of the Code, is not a “controlled foreign
corporation” related to the Parent Borrower as described in Section 881(c)(3)(C)
of the Code, and that no payment under any Loan Document is effectively
connected with such Lender’s conduct of a U.S. trade or business (B) two
properly completed and duly signed original copies of IRS Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), IRS Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this Section 3.01(b)(2)(D) if such beneficial owner were
a Lender, as applicable (provided that if the Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Lender on behalf of such direct or indirect partner(s)),
or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent Borrower and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Parent Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Parent Borrower or the Administrative Agent as may
be necessary for the Borrowers or the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA, and to determine, if necessary, the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 3.01(b)(3), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

-78-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 3.01(b), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(c) The Borrowers agree to pay all present or future stamp, court or documentary
Taxes and any other excise, property, intangible or mortgage recording Taxes
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document excluding, in each case, such amounts that result from a
Lender’s Assignment and Assumption, grant of a participation, transfer or
assignment to or designation of a new applicable Lending Office or other office
for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) to the extent such Assignment Taxes result from a present or former
connection between the assignor, assignee, participating lender or Participant
(as applicable) and the jurisdiction imposing such Assignment Tax (other than
any connection arising from executing, delivering, being a party to, engaging in
any transaction pursuant to, performing obligations under, receiving payments
under, and/or enforcing any Loan Document), except for Assignment Taxes
resulting from assignment or participation that is requested or required in
writing by the Parent Borrower pursuant to Section 3.07 (all such non-excluded
taxes described in this Section 3.01(c) being hereinafter referred to as “Other
Taxes”).

(d) If any Indemnified Taxes or Other Taxes are directly asserted against any
Agent or Lender, such Agent or Lender may pay such Indemnified Taxes or Other
Taxes and the Borrowers will promptly pay such additional amounts so that each
of such Agent and such Lender receives an amount equal to the sum it would have
received had no such Indemnified Taxes or Other Taxes been asserted, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally asserted;
provided that if the Parent Borrower reasonably believes that such Indemnified
Taxes or Other Taxes were not correctly or reasonably asserted, each such Agent
or Lender will use reasonable efforts to cooperate with the Parent Borrower to
obtain a refund of such Taxes or Other Taxes (which shall be repaid to the
Borrowers in accordance with Section 3.01(e)) so long as such efforts would not,
in the sole good faith determination of such Agent or Lender, result in any
additional costs, expenses or risks or be otherwise disadvantageous to it.
Payments under this Section 3.01(d) shall be made within ten (10) days after the
date the Parent Borrower receives written demand for payment from such Agent or
Lender. A certificate as to the amount of such payment or liability delivered to
the Parent Borrower by a Lender or the Agent (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or any other Agent, shall be conclusive absent manifest error.
Notwithstanding anything to the contrary contained in this Section 3.01(d), no
Loan Party shall be required to indemnify any Agent or Lender pursuant to this
Section 3.01(d) for any Indemnified Taxes or Other Taxes to the extent such
Agent or Lender (or the Administrative Agent on behalf of an Agent or Lender)
notifies the Parent Borrower of such possible indemnification claim more than
180 days after such Agent or Lender receives written notice from the applicable
taxing authority of the specific tax assessment giving rise to such
indemnification claim.

(e) If any Lender or Agent determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrowers pursuant to this Section 3.01, such Lender or Agent, as
applicable, shall promptly remit such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund) to the Borrowers, net of all reasonable out of pocket expenses of
the Lender or Agent (including any Taxes imposed with respect to such refund)
and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided that the Borrowers, upon the
request of the Lender or Agent, as the case may be, agree promptly to return
such refund to such party, together with any interest and penalties charged by
the relevant taxing authority, in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall provide the Parent Borrower with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that such Lender or Agent may delete any
information therein that such Lender or Agent deems confidential in its
reasonable discretion). Nothing herein contained shall interfere with the right
of a Lender or Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any tax refund or make available its tax
returns or any other information it reasonably deems confidential or require any
Lender to do anything that would prejudice its ability to benefit from any other
refunds, credits, relief, remission or repayments to which it may be entitled.

 

-79-



--------------------------------------------------------------------------------

(f) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (d) with respect to such Lender it will, if
requested by the Parent Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another Lending Office for any Loan or Letter of Credit
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Indemnified Taxes or
Other Taxes required to be deducted or withheld or paid by the Borrowers;
provided that such efforts are made at the Borrowers’ expense and on terms that,
in the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage; and
provided further that nothing in this Section 3.01(f) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.01(a) or (d).

(g) Deutsche Bank AG, New York Branch, as the Administrative Agent, and any
successor or supplemental Agent that is not a “United States person” as defined
in Section 7701(a)(30) of the Code, shall deliver to the Parent Borrower (i) two
duly completed copies of IRS Form W-8ECI (or any successor form) with respect to
any amounts payable under any Loan Document to the Administrative Agent for its
own account, and (ii) two duly completed copies of IRS Form W-8IMY (or any other
successor form) with respect to any amounts payable under any Loan Document to
the Administrative Agent for the account of any Lender, certifying that it is a
“U.S. branch” and that the payments it receives for the account of any Lender
are not effectively connected with its conduct of a trade or business within the
United States and that it is using such form as evidence of its agreement with
the Borrowers to be treated as a United States person with respect to such
payments (and the Borrowers and the Administrative Agent agree to so treat the
Administrative Agent as a United States person with respect to such payments as
contemplated by Treasury Regulation Section 1.1441-1(b)(2)(iv)(A)). On or before
the date it becomes a party to this Agreement, any successor or supplemental
Agent that is a “United States person” as defined in Section 7701(a)(30) of the
Code shall deliver to the Parent Borrower two duly completed copies of IRS Form
W-9, or any subsequent versions or successors to such form, certifying that such
Agent is exempt from U.S. federal backup withholding. Notwithstanding anything
to the contrary in this Section 3.01(g), no Administrative Agent shall be
required to provide any documentation pursuant to Section 3.01(g) that such
Administrative Agent is legally ineligible to deliver as a result of a change in
law after the date hereof.

(h) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any Swing Line Lender and any L/C Issuer.

SECTION 3.02 Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Eurocurrency Rate, then, on notice thereof by such Lender to
the Parent Borrower through the Administrative Agent, any obligation of such
Lender to make or continue any affected Eurocurrency Rate Loans or to convert
Base Rate Loans to such Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Parent Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Parent Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans and shall upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all then
outstanding affected Eurocurrency Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Parent Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due, if any, in connection with such prepayment or conversion under
Section 3.05. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03 Inability To Determine Rates. If the Required Lenders determine
that by reason of any changes affecting the applicable interbank eurodollar
market adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not

 

-80-



--------------------------------------------------------------------------------

being offered to banks in the relevant interbank eurodollar market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan, in
each case due to circumstances arising on or after the Closing Date, the
Administrative Agent will promptly so notify the Parent Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain any
affected Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, in the case of Loans denominated in Dollars, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of,
or any change in, or in the interpretation of, any Law, in each case after the
Closing Date, there shall be any increase in the cost to such Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes indemnifiable under
Section 3.01, or any Excluded Taxes, (ii) reserve requirements contemplated by
Section 3.04(c), (iii) [reserved] and (iv) the implementation or application of
or compliance with the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the Closing Date
(“Basel II”) or any other law or regulation which implements Basel II (whether
such implementation, application or compliance is by a government, regulator,
the Lenders or any of their Affiliates or the Agents or any of their Affiliates
but, for the avoidance of doubt, excluding the implementation, application or
compliance with any standards or guidelines set forth in Basel III that may be
an update of Basel II), then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrowers shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction. At any time
that any Eurocurrency Rate Loan is affected by the circumstances described in
this Section 3.04(a), the Borrowers may either (i) if the affected Eurocurrency
Rate Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrowers receive any such demand
from such Lender or (ii) if the affected Eurocurrency Rate Loan is then
outstanding and is denominated in Dollars, upon at least three Business Days’
notice to the Administrative Agent, require the affected Lender to convert such
Eurocurrency Rate Loan into a Base Rate Loan, if applicable. Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted or issued.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall promptly pay to such
Lender such additional amounts as will compensate such Lender for such reduction
after receipt of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be

 

-81-



--------------------------------------------------------------------------------

conclusive in the absence of manifest error) and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Revolving Credit Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Revolving Credit
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Parent Borrower shall have received at least fifteen
(15) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or cost from such Lender. If a Lender fails to give notice
at least fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Parent Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage; and
provided further that nothing in this Section 3.04(d) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

SECTION 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day prior to the last day of the Interest Period for such Loan; or

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrowers;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Parent Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.02,
3.03 or 3.04, the Borrowers shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Parent Borrower of the event that gives rise
to such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrowers under Section 3.04, the Borrowers may, by notice
from the Parent Borrower to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans, or to convert Base Rate
Loans into Eurocurrency Rate Loans, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

-82-



--------------------------------------------------------------------------------

(c) If any Lender gives notice to the Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

SECTION 3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Parent Borrower may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to and in accordance
with Section 10.07(b) (with the assignment fee to be paid by the Parent
Borrower, in the case of clauses (i) and (iii) only) all of its rights and
obligations under this Agreement (or, with respect to clause (iii) above, all of
its rights and obligations with respect to the Class of Loans or Revolving
Credit Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Parent
Borrower to find a replacement Lender or other such Person; and provided further
that in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents. No such
replacement shall be deemed to be a waiver of any rights that the Parent
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Revolving Credit Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans and (ii) deliver any Notes evidencing such
Loans to the Parent Borrower or Administrative Agent (or a lost or destroyed
note indemnity in lieu thereof). Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Revolving Credit Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (B) the assignee Lender
shall purchase, at par, all Loans, accrued interest, accrued fees and other
amounts owing to the assigning Lender as of the date of replacement and (C) upon
such payment (regardless of whether such replaced Lender has executed an
Assignment and Assumption or delivered its Notes to the Parent Borrower or the
Administrative Agent), the assignee Lender shall become a Lender hereunder and
the assigning Lender shall cease to constitute a Lender hereunder with respect
to such assigned Loans, Revolving Credit Commitments and participations, except
with respect to indemnification provisions under this Agreement, which shall
survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.10.

(d) In the event that (i) the Parent Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class or Classes of the Loans and (iii) the Required Lenders have agreed
to such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

-83-



--------------------------------------------------------------------------------

SECTION 3.08 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder, resignation of the Administrative Agent and any
assignment of rights by, or replacement of, any Lender.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of this Agreement from each of the parties listed on
the signature pages hereto and thereto;

(ii) executed counterparts of the Guaranty from each of the parties listed on
the signature pages hereto and thereto;

(iii) a Note executed by the Borrowers in favor of each Lender that has
requested a Note at least five (5) Business Days in advance of the Closing Date;

(iv) executed counterparts of the Security Agreement from each of the parties
listed on the signature pages hereto and thereto, together with (except as
provided in such Collateral Documents):

(A) Uniform Commercial Code financing statements for filing in the office of the
Secretary of State (or similar central filing office) of the State of each
jurisdiction in which a Loan Party is “located” (within the meaning of the
Uniform Commercial Code); and

(B) evidence (including a perfection certificate) that all other actions,
recordings and filings required by the Collateral Documents that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;

(v) such certificates, resolutions or other action and incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(vi) such documents and certifications, Organization Documents and, if
applicable, good standing certificates and bring down telegrams or facsimiles)
as the Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, and that each of them is validly existing, in
good standing (to the extent such concept is applicable in the relevant
jurisdiction);

(vii) an opinion from (A) Kirkland & Ellis LLP, New York counsel to the Loan
Parties, (B) Reed Smith LLP, Pennsylvania counsel to the Loan Parties, and
(C) Snell & Wilmer L.L.P., Nevada counsel to the Loan Parties, in each case, in
form and substance satisfactory to the Administrative Agent;

(viii) a certificate attesting to the Solvency of the Parent Borrower and its
Subsidiaries (on a consolidated basis) on the Closing Date, from the Parent
Borrower’s chief financial officer or other officer with equivalent duties;

 

-84-



--------------------------------------------------------------------------------

(ix) copies of a recent UCC, tax and judgment lien search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties; and

(x) the Administrative Agent and the Lenders shall have received a certificate,
dated the Closing Date and signed by a Financial Officer of the Parent Borrower,
confirming that (i) the representations and warranties of each of the Loan
Parties contained in Article V or any other Loan Document are true and correct
in all material respects on and as of the Closing Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they are true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language are true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, and (ii) as of the Closing Date, no Default or Event of
Default has occurred and is continuing.

(b) (i) The Administrative Agent shall have received all documentation and other
information about the Borrowers and the Guarantors as has been reasonably
requested in writing at least five (5) Business Days prior to the Closing Date
by the Administrative Agent that it reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.

(ii) At least three (3) Business Days prior to the Closing Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered a Beneficial Ownership Certification in relation
to such Borrower to the Administrative Agent and each Lender.

(c) All costs, fees, expenses (including legal fees and expenses) and other
compensation contemplated hereunder payable to the Arrangers, the Administrative
Agent or the Lenders shall have been paid in full in cash to the extent due.

(d) The Arrangers shall have received (i) each of the financial statements set
forth in Section 5.05(a) , (ii) the consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the end of such December 31, 2017 fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Ernst & Young LLP and (iii) the consolidated balance
sheet of the Parent Borrower and its Subsidiaries as at the end of the fiscal
quarter of CCOH ending March 31, 2018, and the related consolidated statements
of income or operations, stockholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP.

(e) On the Closing Date, the Administrative Agent shall have received the
initial Borrowing Base Certificate meeting the requirements of Section 6.01(e).

(f) CCOH and its Subsidiaries shall have repaid in full all Indebtedness
outstanding under the Existing Credit Agreement, together with all accrued but
unpaid interest, fees and other amounts owing thereunder (other than contingent
indemnification obligations not yet due and payable) and (i) all commitments to
lend or make other extensions of credit thereunder shall have been terminated
and (ii) all security interests in respect of, and Liens securing, the
Indebtedness and other obligations thereunder created pursuant to the security
documentation relating thereto shall have been terminated and released (or
arrangements therefor reasonably satisfactory to the Administrative Agent shall
have been made), and the Administrative Agent shall have received all such
releases as may have been reasonably requested by the Administrative Agent,
which releases shall be in form and substance reasonably satisfactory to
Administrative Agent, including, without limiting the foregoing, proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the UCC or equivalent statute or regulation of each jurisdiction where a
financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to CCOH or any of its
Subsidiaries in connection with the security interests created with respect to
the Existing Credit Agreement.

 

-85-



--------------------------------------------------------------------------------

For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Agreement shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Administrative Agent or such Lender, as the case may be, unless such Lender has
notified the Administrative Agent of any disagreement prior to the initial
Credit Extensions hereunder.

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension on or after the Closing Date (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

(a) The representations and warranties of the Parent Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Excess Availability shall not be less than zero.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and the
Lenders, at the times expressly set forth in Section 4.02, that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Subsidiaries (other than Immaterial Subsidiaries) (a) is a
Person duly organized or formed, validly existing and in good standing (to the
extent such concept exists in such jurisdiction) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all corporate or
other organizational power and authority to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists in such jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs, injunctions and orders (including the USA
PATRIOT Act and anti-money laundering laws) and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transactions will (a) contravene

 

-86-



--------------------------------------------------------------------------------

the terms of any of such Person’s Organization Documents, (b) result in any
breach or contravention of, or the creation of any Lien upon any of the property
or assets of such Person or any of the Restricted Subsidiaries (other than as
permitted by Section 7.06) under (i) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable material Law; except with
respect to any breach, contravention or violation (but not creation of Liens)
referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect, and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) The Parent Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and the related consolidated statements of income or operations,
stockholders’ equity and cash flows of CCOH and its Subsidiaries for the fiscal
year of CCOH ending December 31, 2017. Such financial statements fairly present
in all material respects the financial condition of the Parent Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein.

(b) As of the Closing Date, except (i) as reflected or reserved against in the
most recent financial statements delivered pursuant to Section 5.05(a) and
(ii) for liabilities or obligations incurred in the ordinary course of business
since the date of the most recent financial statements delivered pursuant to
Section 5.05(a), neither the Parent Borrower nor any of its Subsidiaries has any
liabilities or obligations of any nature, whether or not accrued, contingent or
otherwise, that would be required by GAAP to be reflected on a consolidated
balance sheet (or notes thereto) of the Parent Borrower and its Subsidiaries,
other than those which would not have, individually or in aggregate, a Material
Adverse Effect on the Parent Borrower and its Subsidiaries taken as a whole.

(c) Since March 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Parent Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07 Labor Matters. Except as would not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes or other labor disputes
against any of the Parent Borrower or its Subsidiaries pending or, to the
knowledge of the Borrowers, threatened; (b) hours worked by and payment made
based on hours worked to employees of the Parent Borrower or its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Laws dealing with wage and hour matters; and (c) all payments due
from the Parent Borrower or any of its Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

 

-87-



--------------------------------------------------------------------------------

SECTION 5.08 Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.06 and
except where the failure to have such title or other interest would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.09 Environmental Matters.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Loan Party and each of
its Restricted Subsidiaries is in compliance with all applicable Environmental
Laws (including having obtained all Environmental Permits) and (ii) none of the
Loan Parties or any of their respective Restricted Subsidiaries is subject to
any pending, or to the knowledge of the Borrowers, threatened Environmental
Claim or any other Environmental Liability.

(b) None of the Loan Parties or any of their respective Restricted Subsidiaries
has treated, stored, transported or disposed of Hazardous Materials at, or
arranged for the disposal or treatment or for transport for disposal or
treatment, of Hazardous Materials from, any currently or formerly owned or
operated real estate or facility in a manner that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, (i) none of the properties
currently or to the knowledge of the Loan Parties and their respective
Restricted Subsidiaries, formerly owned, leased or operated by the Loan Parties
or their respective Restricted Subsidiaries is listed or formally proposed for
listing on the National Priorities List or any analogous foreign, state or local
list; (ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on at or under any property
currently owned or operated by the Borrowers or any of their Restricted
Subsidiaries; (iii) there is no asbestos or asbestos-containing material at or
on any facility, equipment or property currently owned or operated by the
Borrowers or any of their Restricted Subsidiaries; and (iv) there has been no
Release of Hazardous Materials by any Person on any property currently, or to
the knowledge of the Loan Parties and their respective Restricted Subsidiaries
formerly, owned or operated by any of them and there has been no Release of
Hazardous Materials by the Loan Parties or any of their Restricted Subsidiaries
at any other location.

(d) The properties currently owned, leased or operated by the Loan Parties and
their Restricted Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute, or constituted a violation of,
(ii) require response or other corrective action under or (iii) could give rise
to Environmental Liability, which violations, actions and liability,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

(e) The Loan Parties and their Restricted Subsidiaries are not conducting or
financing, either individually or together with other potentially responsible
parties, any investigation or assessment or response or other corrective action
relating to any actual or threatened Release of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law except for
such investigation or assessment or response or action that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(f) Except as would not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect, neither the Loan Parties nor any of
their Restricted Subsidiaries has contractually assumed any liability or
obligation under any Environmental Law or is subject to any order, decree or
judgment which imposes any obligation under any Environmental Law.

 

-88-



--------------------------------------------------------------------------------

SECTION 5.10 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have timely filed all Tax returns and
reports required to be filed, and have timely paid all Taxes (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets or otherwise due and payable, except those which
are being contested in good faith by appropriate actions diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no current or proposed Tax deficiency or assessment known to any of the
Loan Parties against any of the Loan Parties that, if made would, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.11 ERISA Compliance, Etc.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA and the Code.

(b) Except as set forth in Schedule 5.11(b), no ERISA Event has occurred that
when taken together with all other ERISA Events which have occurred within the
one (1) year period prior to the date on which this representation is made or
deemed made would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(c) Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders and
(ii) neither the Borrowers nor any Restricted Subsidiary has incurred any
material obligation in connection with the termination of or withdrawal from any
Foreign Plan.

SECTION 5.12 Subsidiaries. As of the Closing Date, no Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests in the Borrowers and their Subsidiaries
(other than Immaterial Subsidiaries) have been validly issued and are fully paid
and nonassessable, and all Equity Interests owned by any Loan Party are owned
free and clear of all security interests of any Person except (i) those created
under the Collateral Documents and (ii) Liens permitted under Section 7.06. As
of the Closing Date, Schedule 5.12 sets forth the name and jurisdiction of each
Subsidiary and (b) sets forth the ownership interest of Parent Borrower and any
other Restricted Subsidiary in each Subsidiary, including the percentage of such
ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) Neither the Parent Borrower nor any of its Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

SECTION 5.14 Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

 

-89-



--------------------------------------------------------------------------------

SECTION 5.15 Security Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents, are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, except as otherwise
provided hereunder, including subject to Liens permitted by Section 7.06, a
legal, valid, enforceable and perfected first priority Lien on all right, title
and interest of the respective Loan Parties in the Collateral described therein.

SECTION 5.16 Solvency. On the Closing Date after giving effect to the
Transactions, the Parent Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

SECTION 5.17 Subordination of Junior Financing. The Obligations of each
Guarantor are “Designated Senior Debt,” “Senior Debt,” “Senior Indebtedness,”
“Guarantor Senior Debt” or “Senior Secured Financing” (or any comparable term)
with respect to any guarantees of the Senior Notes and the Subordinated Notes
under, and as defined in, the Senior Indentures and the Subordinated Indentures,
respectively.

SECTION 5.18 Use of Proceeds.

(a) The proceeds of (i) Letters of Credit issued on or after the Closing Date
and (ii) Loans made on or after the Closing Date will be used by the Loan
Parties in a manner consistent with the uses set forth in the preliminary
statements hereto.

(b) No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and each Borrower shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 5.19 Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Parent Borrower, its Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with
Anti-Corruption Laws and applicable Sanctions, and the Parent Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Borrowers their employees, agents and Affiliates, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Parent Borrower, any Subsidiary or any of their respective directors or
officers or (b) to the knowledge of the Parent Borrower, any employees, agents
or Affiliates of the Parent Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Laws or applicable Sanctions.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than Secured Hedging Obligations) hereunder that
is accrued and payable shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized (other than pursuant to
Section 2.05(c) or Section 8.02(c)) or, if satisfactory to the relevant L/C
Issuer in its sole discretion, a backstop letter of credit is in place), from
and after the Closing Date, the Parent Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of
the Restricted Subsidiaries to:

SECTION 6.01 Financial Statements and Borrowing Base Certificates. Deliver to
the Administrative Agent for prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent Borrower (commencing with the fiscal year
ending December 31, 2018), (i) a consolidated balance sheet

 

-90-



--------------------------------------------------------------------------------

of the Parent Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and (ii) a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Parent Borrower for such fiscal year, as compared to
amounts for the previous fiscal year;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent Borrower (commencing with the fiscal quarter ended June 30, 2018), (i) a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related (A) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (B) consolidated statements of cash flows for the portion of
the fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Parent Borrower as fairly presenting
in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
in accordance with GAAP, subject only to changes resulting from normal year-end
adjustments and the absence of footnotes and (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Parent Borrower for such fiscal quarter and the then elapsed portion of the
fiscal year, as compared to the comparable periods in the previous fiscal year;

(c) within ninety (90) days after the end of each fiscal year (commencing with
the fiscal year ending December 31, 2018) of the Parent Borrower, a reasonably
detailed consolidated budget for the following fiscal year as customarily
prepared by management of the Parent Borrower for its internal use; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) and Restricted
Subsidiaries that are not Loan Parties (which may be in footnote form only) from
such consolidated financial statements.

(e) (i) on or prior to the 15th calendar day of each calendar month, beginning
with the first calendar month ending after the Closing Date (or if such day is
not a Business Day, the next succeeding Business Day) and at such other times as
the Administrative Agent or the Required Lenders may reasonably require, a
Borrowing Base Certificate (each a “Monthly Borrowing Base Certificate”) showing
the Borrowing Base and the calculation of Excess Availability as of the close of
business on the last day of the immediately preceding calendar month each such
Borrowing Base Certificate to be certified as complete and correct in all
material respects on behalf of the Parent Borrower by a Responsible Officer of
the Parent Borrower; (ii) solely during the continuance of a Liquidity Period, a
Borrowing Base Certificate (each a “Weekly Borrowing Base Certificate”) showing
the Parent Borrower’s reasonable estimate (which shall be based on the most
current accounts receivable aging reasonably available and shall be calculated
in a consistent manner with the most recent Monthly Borrowing Base Certificates
delivered pursuant to this Section) of the Borrowing Base and the calculation of
Excess Availability as of the close of business on the last day of the
immediately preceding calendar week, unless the Administrative Agent otherwise
agrees, shall be furnished on Wednesday of each week (or, if Wednesday is not a
Business Day, on the next succeeding Business Day) and (iii) on or prior to the
date of the consummation of any disposition of Eligible Accounts in excess of
the lesser of (x) $7,500,000 and (y) 10% of the Borrowing Base at such time, in
each case, permitted by Section 7.04, an updated Borrowing Base Certificate
giving pro forma effect to such disposition; provided that the Parent Borrower
shall retain records regarding the calculations of each such Monthly Borrowing
Base Certificate (and, if a Liquidity Period has occurred, any Weekly Borrowing
Base Certificates) in reasonable detail, and such records shall be made
available by the Parent Borrower for review by the Administrative Agent during
periodic commercial finance examinations, if requested; provided further that in
the event there is a material error or miscalculation in a Borrowing Base
Certificate, the Parent Borrower shall be required to provide an updated
Borrowing Base Certificate within three (3) Business Days after receiving
notification of such error or miscalculation from the Administrative Agent; and

 

-91-



--------------------------------------------------------------------------------

(f) if requested by the Administrative Agent or any Lender, at the time of the
delivery of the consolidated financial statements referred to in
Section 6.01(b), the Parent Borrower shall provide a current accounts receivable
aging in respect of the Eligible Accounts, along with a reconciliation between
the amounts that appear on such aging and the amount of accounts receivable
presented on the concurrently delivered balance sheet and Borrowing Base
Certificate.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of CCOH or any other direct or indirect parent of the Parent Borrower
that holds all of the Equity Interests of the Parent Borrower or (B) the Parent
Borrower’s or such entity’s Form 10-K or 10-Q (or such successor or comparable
form reasonably acceptable to the Administrative Agent), as applicable, filed
with the SEC; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such information relates to CCOH or another applicable parent of the
Parent Borrower, such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to the Parent Borrower (or such parent), on the one hand, and the
information relating to the Parent Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent Borrower (which shall include a
reasonably detailed calculation of (i) EBITDA and (ii) if the Springing
Financial Covenant is required to be tested as of the last day of such Test
Period, the Fixed Charge Coverage Ratio);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which CCOH or
the Parent Borrower files with the SEC or with any Governmental Authority that
may be substituted therefor (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the Senior
Indentures or the Subordinated Indentures, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold
Amount and not otherwise required to be furnished to the Administrative Agent
pursuant to any other clause of this Section 6.02;

(d) together with the delivery of the financial statements pursuant to
(i) Section 6.01(a), a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report and (ii) Section 6.01(a) and Section 6.01(b), a list of each Subsidiary
of the Parent Borrower that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
list;

 

-92-



--------------------------------------------------------------------------------

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary (other than
Immaterial Subsidiaries), or compliance with the terms of the Loan Documents, as
the Administrative Agent may from time to time reasonably request; and

(f) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Parent Borrower, any Subsidiary or any of their ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; and (iii) such other documents
or governmental reports or filings relating to any Pension Plan as the
Administrative Agent shall reasonably request. Promptly following any reasonable
request therefor by the Administrative Agent, copies of (i) any documents
described in Section 101(k) of ERISA that the Parent Borrower, any Subsidiary or
any of their ERISA Affiliates obtained during the last twelve (12) months with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Parent Borrower, any Subsidiary or any of their
ERISA Affiliates obtained during the last twelve (12) months with respect to any
Multiemployer Plan; provided that if such documents or notices have not been
obtained or requested from the administrator or sponsor of the applicable
Multiemployer Plan, upon reasonable request by the Administrative Agent, the
applicable Person shall promptly make a request for such documents or notices
from such administrator or sponsor and shall provide copies of such documents
and notices promptly after receipt thereof.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(a)
or 6.02(c) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at the website address listed on Schedule 10.02’ or (ii) on which such
documents are posted on the Parent Borrower’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: upon written request by
the Administrative Agent, the Parent Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders Communications by posting such
Communications on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Parent Borrower or its securities) (each, a “Public Lender”). The Parent
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Communications that may be distributed to the
Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Parent Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers and the Lenders to treat such
Communications as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to the Parent Borrower or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Communications that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Neither the Administrative Agent nor
any of its Affiliates shall be responsible for any statement or other
designation by a Loan Party regarding whether a Communication contains or does
not contain material non-public information with respect to any of the Loan
Parties or their securities nor shall the Administrative Agent or any of its
Affiliates incur any liability to any Loan Party, any Lender or any other Person
for any action taken by the Administrative Agent or any of its Affiliates based
upon such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender that may decide not to take
access to Restricting Information. Nothing in this Section 6.02 shall modify or
limit a Lender’s obligations under Section 10.08 with regard to Communications
and the maintenance of the confidentiality of or other treatment of Information.

 

-93-



--------------------------------------------------------------------------------

Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, each of the Lenders and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Platform and understands and assumes the risks of such distribution.

THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE
AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM.

Each of the Lenders and each Loan Party agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.

SECTION 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws, the
occurrence of any noncompliance by any Loan Party or any of its Subsidiaries
with, or liability under, any Environmental Law or Environmental Permit or
(iii) the occurrence of any ERISA Event that, in any such case, has resulted or
would reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent Borrower (x) that such notice
is being delivered pursuant to Section 6.03(a) or (b) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Parent Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations. Timely pay, discharge or otherwise satisfy,
as the same shall become due and payable, all of its obligations and liabilities
in respect of Taxes imposed upon it or upon its income or profits or in respect
of its property (including in its capacity as withholding agent), except, in
each case, to the extent (i) any such Tax is being contested in good faith and
by appropriate actions for which appropriate reserves have been established in
accordance with GAAP or (ii) the failure to pay or discharge the same would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization, (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) to the extent such concept
exists in such jurisdiction and (c) maintain all other material rights and
privileges except, in the case of (a) (other than in the case of the Borrowers
except to the extent expressly permitted by Section 7.04), (b) or (c) to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect or pursuant to a transaction permitted by Article VII.

 

-94-



--------------------------------------------------------------------------------

SECTION 6.06 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have a Material Adverse Effect, maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted and consistent with past
practice.

SECTION 6.07 [Reserved].

SECTION 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including the USA Patriot Act, all Anti-Corruption
Laws and applicable Sanctions) and all orders, writs, injunctions and decrees of
any Governmental Authority applicable to it or to its business or property,
except if the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Parent Borrower or such Restricted Subsidiary, as the case may be.

SECTION 6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the board of directors of such Loan Party
or such Restricted Subsidiary) and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants (subject to
customary access agreements), all at the reasonable expense of the Parent
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Parent
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Parent Borrower’s expense; provided further that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Parent Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Parent Borrower the opportunity to participate in any discussions with the
Parent Borrower’s independent public accountants. Notwithstanding anything to
the contrary in this Section 6.10, none of the Parent Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

(b) Independently of or in connection with the visits and inspections provided
for in clause (a) above, but not more than (x) if no Specified Default or
Liquidity Period has occurred and is continuing, once during any 12-month period
(unless required by applicable law), (y) if a Liquidity Period (other than by
reason of a Specified Default) has occurred and is continuing, twice during any
12-month period, and (z) if a Specified Default has occurred and is continuing,
on an unlimited basis, in each case upon the request of the Administrative Agent
after reasonable prior notice, the Parent Borrower will, and will cause each
Restricted Subsidiary that is a Loan Party to, permit the Administrative Agent
or professionals reasonably acceptable to the Parent Borrower (including
investment bankers, consultants, accountants, lawyers and appraisers) retained
by the Administrative Agent to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, (i) of the
Parent Borrower’s practices in the computation of the Borrowing Base, and
(ii) inspecting, verifying and auditing the Collateral. The Parent Borrower
shall pay the reasonable, documented, out-of-pocket fees and expenses of the
Administrative Agent or such professionals with respect to such evaluations and
appraisals.

 

-95-



--------------------------------------------------------------------------------

SECTION 6.11 Covenant to Guarantee Obligations and Give Security. At the Parent
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(1) upon the formation, acquisition or designation of any existing or new direct
or indirect wholly owned Domestic Subsidiary (other than an Excluded Subsidiary)
that is a Restricted Subsidiary or (2) upon the designation by any Loan Party of
any Unrestricted Subsidiary that is a direct or indirect wholly owned Domestic
Subsidiary referred to in the foregoing clause (1) (other than an Excluded
Subsidiary) as a Restricted Subsidiary in accordance with the definition of
“Unrestricted Subsidiary”:

(i) within 45 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) (x) cause each such Restricted Subsidiary that is required to become a
Borrower or Guarantor pursuant to the Collateral and Guarantee Requirement to
duly execute and deliver to the Administrative Agent a joinder to this Agreement
or Guaranty (or supplement thereto), as applicable, and (y) cause each such
Restricted Subsidiary that is required to grant a Lien on any Collateral
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent a joinder to this Agreement or a Guaranty (or
supplement thereto), as applicable, Security Agreement Supplements and other
security agreements and documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Security Agreement and other security agreements in effect on the Closing
Date), in each case granting Liens required by, and subject to the limitations
and exceptions of, the Collateral and Guarantee Requirement;

(B) take, and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take, whatever action (including the
filing of UCC financing statements) as may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
perfected Liens subject to the Collateral and Guarantee Requirement; and

(ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request, deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request.

SECTION 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties or facilities to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations, properties and facilities;
and (c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
response or other corrective action necessary to investigate, remove and clean
up all Hazardous Materials at, on, under, or emanating from any of its
properties and facilities, in accordance with the requirements of all applicable
Environmental Laws.

SECTION 6.13 Further Assurances. From time to time duly authorize, execute and
deliver, or cause to be duly authorized, executed and delivered, such additional
instruments, certificates, financing statements, agreements or documents, and
take all reasonable actions (including filing UCC and other financing
statements), as the Administrative Agent may reasonably request, for the
purposes of perfecting the rights of the Administrative

 

-96-



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds or products
thereof or with respect to any other property or assets hereafter acquired by
the Parent Borrower or any other Loan Party which may be deemed to be part of
the Collateral to the extent required by the Collateral and Guarantee
Requirement), in each case subject to the limitations and exceptions set forth
in the Collateral Documents and the Collateral and Guarantee Requirement.

SECTION 6.14 Cash Management Systems.

(a) Annexed hereto as Schedule 6.14(a) is a schedule of all DDAs, that are
maintained by the Loan Parties, which Schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

(b) Within ninety (90) days after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole reasonable discretion), each
applicable Borrower will enter into a blocked account agreement (each, a
“Blocked Account Agreement”), reasonably satisfactory to the Administrative
Agent, with respect to the DDAs existing as of the Closing Date listed on
Schedule 6.14(b) attached hereto (collectively, the “Blocked Accounts”). Each
Borrower hereby agrees to promptly (and, with respect to account debtors as of
the Closing Date, in any event within 90 days after the Closing Date) instruct
all account debtors that are not currently making payments directly to DDAs
listed on Schedule 6.14(a) or otherwise subject to such Blocked Account
Agreements to make all future payments in respect of Collateral directly to the
DDAs subject to such Blocked Account Agreements and that, once the Blocked
Account Agreements are entered into, all cash in respect of Collateral received
by a Loan Party (other than amounts held in payroll, trust and tax withholding
accounts funded in the ordinary course of business and required by Applicable
Law) will be deposited only into a Blocked Account subject to a Blocked Account
Agreement and any cash in respect of Collateral that is inadvertently received
by a Loan Party (other than amounts held in payroll, trust and tax withholding
accounts funded in the ordinary course of business and required by Applicable
Law) into an account that is not a Blocked Account will be promptly (and in any
event within two Business Days) transferred into a Blocked Account subject to a
Blocked Account Agreement. After entering into the Blocked Account Agreements,
there shall be at all times thereafter at least one Blocked Account.

(c) Each Blocked Account Agreement entered into by the Borrowers shall permit
the Administrative Agent to instruct the depository, after the occurrence and
during the continuance of a Liquidity Period (and delivery of notice thereof
from the Administrative Agent), to transfer on each Business Day of all
available cash receipts to the concentration account maintained by the
Administrative Agent at Deutsche Bank AG, New York Branch or such other
financial institution as may be reasonably acceptable to the Parent Borrower and
the Administrative Agent (the “Concentration Account”), from:

(i) the sale of Collateral;

(ii) all proceeds of collections of Accounts; and

(iii) each Blocked Account (including all cash deposited therein from each DDA).

If, at any time during the continuance of a Liquidity Period, any cash or Cash
Equivalents that are Collateral (or proceeds thereof) owned by any Loan Party
(other than any accounts set forth in clause (e) below) are deposited to any
account, or held or invested in any manner, other than in a Blocked Account that
is subject to a Blocked Account Agreement (or a DDA which is swept daily to a
Blocked Account), the Administrative Agent may require the applicable Loan Party
to close such account and have all funds therein transferred to a Blocked
Account, and all future deposits made to a Blocked Account which is subject to a
Blocked Account Agreement. If, at any time during the continuance of a Liquidity
Period and prior to the expiration of the ninety (90) day period set forth in
clause (b) above, the Borrowers have not entered into a Blocked Account
Agreement with respect to any Blocked Account, for so long as such Liquidity
Period exists the Administrative Agent may require the Borrowers to otherwise
transfer to the Concentration Account any amounts that the Administrative Agent
would be able to transfer to the Concentration Account were the Blocked Account
Agreement in place at such time. In addition to the foregoing, during the
continuance of a Liquidity Period, at the request of the Administrative Agent,
the Loan Parties shall provide the Administrative Agent with an accounting of
the contents of the Blocked Accounts, which shall identify, to the reasonable
satisfaction of the Administrative Agent, the proceeds from the Collateral which
were deposited into a Blocked Account and swept to the Concentration Account.

 

-97-



--------------------------------------------------------------------------------

(d) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements (except with respect to any
payroll, trust, and tax withholding accounts or unless expressly waived by the
Administrative Agent) consistent with and to the extent required by the
provisions of this Section 6.14 and otherwise reasonably satisfactory to the
Administrative Agent. The Parent Borrower shall furnish the Administrative Agent
with prior written notice of its intention to open or close a Blocked Account
and the Administrative Agent shall promptly notify the Parent Borrower as to
whether the Administrative Agent shall require a Blocked Account Agreement with
the Person with whom any such new account will be maintained.

(e) The Loan Parties may also maintain one or more (i) petty cash and minimum
working capital accounts funded in the ordinary course of business, the balances
of which shall not at any time aggregate more than $5 million (or such greater
amount to which the Administrative Agent may agree), and (ii) payroll, trust and
tax withholding accounts funded in the ordinary course of business and required
by Applicable Law.

(f) The Concentration Account shall at all times be under the sole dominion and
control of the Administrative Agent (other than any dominion or control that
arises pursuant to such account being held at a financial institution other than
the Administrative Agent). Each Loan Party hereby acknowledges and agrees that
(i) such Loan Party has no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times
continue to be collateral security for all of the Obligations, and (iii) the
funds on deposit in the Concentration Account shall be applied as provided in
this Agreement. In the event that, notwithstanding the provisions of this
Section 6.14, during the continuation of a Liquidity Period, any Loan Party
receives or otherwise has dominion and control of any such proceeds or
collections related to Collateral, such proceeds and collections shall be held
in trust by such Loan Party for the Administrative Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall promptly be deposited into the Concentration
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Administrative Agent.

(g) So long as no Liquidity Period has occurred and is continuing, the Loan
Parties may direct, and shall have sole control over, the manner of disposition
of funds in the Blocked Accounts.

(h) Any amounts received in the Concentration Account at any time when all of
the Obligations then due have been and remain fully repaid shall be remitted to
the operating account of the Loan Parties.

(i) The Administrative Agent shall promptly (but in any event within one
Business Day) furnish written notice to each Person with whom a Blocked Account
is maintained of any termination of a Liquidity Period.

(j) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) if any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
reasonable out-of-pocket claims and losses resulting from such dishonor or
return; and

(ii) all amounts received under this Section 6.14 shall be applied in the manner
set forth in Section 8.03.

 

-98-



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

SECTION 7.01 Limitation on Restricted Payments.

(a) The Borrowers shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly:

(i) declare or pay any dividend or make any distribution or any payment having
the effect thereof on account of the Parent Borrower’s or any Restricted
Subsidiary’s Equity Interests (in such Person’s capacity as holder of such
Equity Interests), including any dividend or distribution payable in connection
with any merger, amalgamation or consolidation other than:

(a) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Parent Borrower; or

(b) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary of the Parent Borrower, the Parent Borrower or a Restricted
Subsidiary receives at least its pro rata share of such dividend or distribution
in accordance with its Equity Interests in such class or series of securities;

(ii) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Parent Borrower or any direct or indirect parent of the
Parent Borrower, including in connection with any merger, amalgamation or
consolidation;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any unsecured Indebtedness or Subordinated
Indebtedness other than:

(a) Indebtedness permitted under Section 7.03(b)(8) hereof; or

(b) the payment of principal on or the purchase, redemption, defeasance,
repurchase or other acquisition or retirement of unsecured Indebtedness or
Subordinated Indebtedness of the Parent Borrower or any Restricted Subsidiary in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such payment of
principal or such purchase, redemption, defeasance, repurchase or acquisition;
or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”) other than:

(1) the payment of any dividend or distribution or consummation of any
redemption within 60 days after the date of declaration of such dividend or
distribution or the giving of redemption notice, as the case may be, if at the
date of declaration or notice such payment or redemption would have complied
with the provisions of this Agreement;

(2) (a) the purchase, redemption, defeasance, repurchase, retirement or other
acquisition of any Equity Interests (“Treasury Capital Stock”) of the Parent
Borrower or any Restricted Subsidiary or unsecured Indebtedness or Subordinated
Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries or any
Equity Interests of any direct or indirect parent company of the Parent
Borrower, in exchange for, or out of the proceeds of, the substantially
concurrent sale or issuance (other than to a Restricted Subsidiary) of, Equity
Interests of the Parent Borrower, or any direct or indirect parent company of
the Parent Borrower, to the extent contributed to the Parent Borrower or any
Restricted Subsidiary (in

 

-99-



--------------------------------------------------------------------------------

each case, other than any Disqualified Stock) (“Refunding Capital Stock”), (b)
the declaration and payment of dividends on the Treasury Capital Stock out of
the proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of the Refunding Capital Stock, and (c) if immediately prior to the
retirement of Treasury Capital Stock, the declaration and payment of dividends
thereon was permitted under Sections 7.01(a)(6)(a) or 7.01(a)(6)(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to purchase, redeem,
defease, repurchase, retire or otherwise acquire any Equity Interests of any
direct or indirect parent company of the Parent Borrower) in an aggregate amount
per year no greater than the aggregate amount of dividends per annum that were
declarable and payable on such Treasury Capital Stock immediately prior to such
retirement);

(3) the purchase, redemption, defeasance, repurchase or other acquisition or
retirement of unsecured Indebtedness or Subordinated Indebtedness of the Parent
Borrower or a Restricted Subsidiary made by exchange for, or out of the proceeds
of the substantially concurrent sale of, new Indebtedness of the Parent Borrower
or a Restricted Subsidiary, as the case may be, which is incurred in compliance
with Section 7.03 hereof so long as:

(a) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the unsecured Indebtedness
or Subordinated Indebtedness being so purchased, redeemed, defeased,
repurchased, exchanged, acquired or retired for value, plus the amount of any
premium (including reasonable tender premiums), defeasance costs and any fees
and expenses incurred in connection with such purchase, redemption, defeasance,
repurchase, exchange, acquisition or retirement and the issuance of such new
Indebtedness;

(b) such new Indebtedness is subordinated to the Obligations or the applicable
Guarantee at least to the same extent as such unsecured Indebtedness or
Subordinated Indebtedness so purchased, redeemed, defeased, repurchased,
exchanged, acquired or retired for value;

(c) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the unsecured Indebtedness or
Subordinated Indebtedness being so purchased, redeemed, defeased, repurchased,
exchanged, acquired or retired; and

(d) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the unsecured
Indebtedness or Subordinated Indebtedness being so purchased, redeemed,
defeased, repurchased, exchanged, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, redemption, defeasance,
retirement or other acquisition for value of Equity Interests (other than
Disqualified Stock) of the Parent Borrower or any of its direct or indirect
parent companies held by any future, present or former employee, director,
officer or consultant of the Parent Borrower, any of its Subsidiaries or any of
its direct or indirect parent companies pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement (including any principal and interest payable on any notes issued by
the Parent Borrower or any direct or indirect parent company of the Parent
Borrower in connection with any such repurchase, retirement or acquisition), or
any stock subscription or shareholder agreement; provided, however, that the
aggregate Restricted Payments made under this clause (4) do not exceed in any
calendar year $7,500,000 with unused amounts in any calendar year being carried
over to succeeding calendar years subject to a maximum of $15,000,000 in any
calendar year; provided further that such amount in any calendar year may be
increased by an amount not to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Parent Borrower and, to the extent contributed to the capital of
the Parent Borrower, Equity Interests of any of the direct or indirect parent
companies of the Parent Borrower, in each case to employees, directors, officers
or consultants of the Parent Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies, that occurs after the Closing Date; plus

 

-100-



--------------------------------------------------------------------------------

(b) the cash proceeds of key man life insurance policies received by the Parent
Borrower (or by any direct or indirect parent company to the extent actually
contributed in cash to the Parent Borrower) or any of its Restricted
Subsidiaries after the Closing Date; less

(c) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a) and (b) of this clause (4);

and provided, further, that cancellation of Indebtedness owing to the Parent
Borrower or any Restricted Subsidiary from employees, directors, officers or
consultants of the Parent Borrower, any of its Subsidiaries or its direct or
indirect parent companies in connection with a repurchase of Equity Interests of
the Parent Borrower or any of the Parent Borrower’s direct or indirect parent
companies shall not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Parent Borrower or any of its Restricted
Subsidiaries issued in accordance with Section 7.03 hereof;

(6) (a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Parent Borrower or any of its Restricted Subsidiaries after the Closing
Date; provided that the amount of dividends paid pursuant to this clause
(a) shall not exceed the aggregate amount of cash actually received by the
Parent Borrower or a Restricted Subsidiary from the issuance of such Designated
Preferred Stock;

(b) a Restricted Payment to a direct or indirect parent company of the Parent
Borrower, the proceeds of which shall be used to fund the payment of dividends
to holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) of such parent corporation issued after the Closing Date;
provided that the amount of Restricted Payments paid pursuant to this clause
(b) shall not exceed the aggregate amount of cash actually contributed to the
capital of the Borrower from the sale of such Designated Preferred Stock; or

(c) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to Section 7.01(a)(2);

provided, however, that, in the case of each of (a), (b) and (c) of this clause
(6), for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Parent Borrower could incur
$1.00 of additional Indebtedness pursuant to each of the ratio tests set forth
in Section 7.03(a) hereof;

(7) the purchase, redemption, defeasance, repurchase or other acquisition or
retirement of unsecured Indebtedness of the Parent Borrower or a Restricted
Subsidiary so long as no Event of Default or Liquidity Period has occurred and
is continuing or would result therefrom;

(8) repurchases of Equity Interests deemed to occur upon exercise of stock
options, warrants or convertible securities if such Equity Interests represent a
portion of the exercise price of such options, warrants or convertible
securities and payments of cash in lieu of the issuance of fractional shares of
Capital Stock upon exercise or conversion of securities exercisable or
convertible into Capital Stock;

(9) [reserved];

(10) Restricted Payments that are made with Excluded Contributions;

 

-101-



--------------------------------------------------------------------------------

(11) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (11) not to exceed
$50,000,000;

(12) [reserved];

(13) any Restricted Payment used to fund or effect the Transactions and the fees
and expenses related thereto or owed to Affiliates paid substantially
concurrently with the completion of the Transactions, in each case to the extent
permitted by Section 7.05 hereof;

(14) [reserved];

(15) (a) the declaration and payment of dividends, distributions or other
amounts or the making of loans or advances by the Parent Borrower, if
applicable, in amounts required for any direct or indirect parent of the Parent
Borrower to pay, for any taxable period for which the Parent Borrower and/or any
of its Subsidiaries are members of a consolidated, combined or similar income
Tax group for U.S. federal and/or applicable state, local, or foreign income
Taxes purposes of which a direct or indirect parent of the Borrowers is the
common parent (a “Tax Group”), the portion of any U.S. federal, state, local or
foreign income Taxes (as applicable) of such Tax Group for such taxable period
that are attributable to the income of the Parent Borrower and/or its
Subsidiaries; provided that (i) for each taxable period, the amount of such
dividends or distributions made in respect of such taxable period in the
aggregate shall not exceed the amount that the Parent Borrower and/or its
Subsidiaries, as applicable, would have been required to pay as a stand-alone
taxpayer (or a stand-alone group) and (ii) the amount of such dividends or
distributions in respect of Unrestricted Subsidiary shall be permitted only to
the extent that cash distributions were made by such Unrestricted Subsidiary to
the Parent Borrower or any of its Restricted Subsidiaries for such purpose;
(b) the declaration and payment of dividends, other distributions or other
amounts or the making of loans or advances by the Parent Borrower, if
applicable, in amounts required for any direct or indirect parent of the Parent
Borrower, if applicable, to pay fees and expenses (including franchise or
similar taxes) required to maintain its corporate existence, customary salary,
bonus and other benefits payable to, and indemnities provided on behalf of,
officers and employees of any direct or indirect parent of the Parent Borrower,
if applicable, and general corporate operating and overhead costs and expenses
of any direct or indirect parent of the Parent Borrower, if applicable, in each
case to the extent such costs, fees and expenses are attributable to the
ownership or operation of the Parent Borrower, if applicable, and their
Subsidiaries; and (c) the declaration and payment of dividends, other
distributions or other amounts or the making of loans or advances by the Parent
Borrower, if applicable, in amounts required to pay fees and expenses related to
any unsuccessful equity or debt offering of such parent entity;

(16) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Parent Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries;

(17) payments or distributions to dissenting stockholders pursuant to applicable
law, pursuant to or in connection with a consolidation, merger or transfer of
all or substantially all of the assets of the Parent Borrower and their
Restricted Subsidiaries, taken as a whole, that complies with Section 7.10
hereof and so long as such consolidation, merger or transfer of assets does not
constitute a Change of Control;

(18) at any time prior to the occurrence of a Separation, any transaction
constituting an Investment in connection with the Cash Management Arrangements
(provided that during a Liquidity Period, the amounts of such Investments shall
be limited to any amounts remaining after giving effect to Section 2.05(b)(ii)),
in each case, out of cash flow from operations of the Parent Borrower and its
consolidated Subsidiaries;

(19) the declaration and payment of dividends or distributions by the Parent
Borrower made with the proceeds of any Indebtedness other than proceeds of
Indebtedness under this Facility; provided, however, that after giving pro forma
effect thereto (a) in the case of dividends or distributions made with the
proceeds of Subordinated Indebtedness, the Consolidated Leverage Ratio would be
less than 7.0 to 1.0 and (b) in the case of dividends or distributions made with
the proceeds of any Indebtedness (other than Subordinated Indebtedness), the
Senior Leverage Ratio would be less than 5.0 to 1.0;

 

-102-



--------------------------------------------------------------------------------

(20) distributions, by dividend or otherwise, of Net Proceeds of any Asset Sale
(other than with regard to any Net Proceeds of any Asset Sale from the sale of
Collateral) by the Borrower or any Restricted Subsidiary that do not, or no
longer, constitute “Excess Proceeds” (as defined in the Series B Indenture (as
in effect on the Closing Date)) under the Series B Senior Indenture because they
were used to make an “Asset Sale Offer” (as defined in the Series B Indenture
(as in effect on the Closing Date)) required by and in accordance with the
Series B Senior Indenture (as in effect on the Closing Date); provided, however,
that, after giving pro forma effect to such distribution (and any other
application of Net Proceeds), the Consolidated Leverage Ratio would be less than
7.0 to 1.0; and the Senior Leverage Ratio would be less than 5.0 to 1.0;

(21) the distribution, by dividend or otherwise, of a Restricted Investment or
any Investment made with a previously existing Restricted Investment, in each
case in an amount not to exceed the amount attributed to such Restricted
Investment at the time initially made; and

(22) customary Restricted Payments expressly contemplated by any Transition
Services Agreement;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (11) and (16) of this
Section 7.01(a), no Default shall have occurred and be continuing or would occur
as a consequence thereof.

(b) The Borrowers shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the second to last sentence of the
definition of “Unrestricted Subsidiary.” For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Parent Borrower and its Restricted Subsidiaries (except to the extent
repaid) in the Subsidiary so designated shall be deemed to be Investments in an
amount determined as set forth in the last sentence of the definition of
“Investments.” Such designation shall be permitted only if a Restricted Payment
in such amount would be permitted at such time under this Section 7.01 or
pursuant to the definition of “Permitted Investments,” and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

SECTION 7.02 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Borrowers shall, and shall not permit any of their Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(1) pay (a) dividends or make any other distributions to the Parent Borrower or
any of its Restricted Subsidiaries on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits (except for any
dividend or liquidation priority between classes of Capital Stock) or (b) any
Indebtedness owed to the Parent Borrower or any of its Restricted Subsidiaries;

(2) make loans or advances to the Parent Borrower or any of its Restricted
Subsidiaries; or

(3) sell, lease or transfer any of its properties or assets to the Parent
Borrower or any of its Restricted Subsidiaries.

(b) The restrictions in Section 7.02(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to (i) the Senior Notes, the Senior Exchange Notes, the
guarantees in respect thereof and the Senior Indentures, (ii) the Priority
Guarantee Notes, the Priority Guarantee Exchange Notes, the guarantees in
respect thereof and the Priority Guarantee Notes Indentures (iii) the
Subordinated Notes, the Subordinated Exchange Notes, the guarantees in respect
thereof and the Subordinated Indentures and (iv) the CCBV Notes and the
guarantees in respect thereof;

 

-103-



--------------------------------------------------------------------------------

(2) [reserved];

(3) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (3) of Section 7.02(a) hereof on the property so
acquired;

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by or merged,
consolidated or amalgamated with or into the Parent Borrower or any Restricted
Subsidiary thereof in existence at the time of such acquisition, merger,
consolidation or amalgamation (but, in any such case, not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person so
acquired and its Subsidiaries, or the property or assets of the Person so
acquired and its Subsidiaries or the property or assets so assumed;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of (i) the Parent Borrower or (ii) a Restricted
Subsidiary, pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary that impose restrictions on the assets to be sold;

(7) Secured Indebtedness otherwise permitted to be incurred pursuant to Sections
7.03 and 7.06 hereof that limits the right of the debtor to dispose of the
assets securing such Indebtedness;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries of the Parent Borrower permitted to be incurred subsequent to the
Closing Date pursuant to Section 7.03 hereof;

(10) customary provisions in any joint venture agreement or other similar
agreement relating solely to such joint venture;

(11) customary provisions contained in any lease, sublease, license, sublicense
or similar agreement, including with respect to intellectual property, and other
agreements, in each case, entered into in the ordinary course of business;

(12) customary provisions contained in any Indebtedness incurred pursuant to any
Credit Facilities as permitted pursuant to Sections 7.03 and 7.06 hereof and
provided that a Responsible Officer of the Parent Borrower reasonably and in
good faith determines at the time such Indebtedness is incurred (and at the time
of any modification of the terms of any such encumbrance or restriction) that
any such encumbrance or restriction will not materially adversely affect the
Borrowers’ or any Guarantor’s ability to make any payments, when due, with
respect to the Obligations or its Guarantee thereof and any other Indebtedness
that is an obligation of the Borrowers or such Guarantor and such determination
is set forth in an Officer’s Certificate delivered to the Administrative Agent;
and

(13) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 7.02(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (12) of this Section 7.02(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Parent
Borrower, not materially more restrictive with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

-104-



--------------------------------------------------------------------------------

SECTION 7.03 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Borrowers and the
Guarantors shall not issue any shares of Disqualified Stock and the Borrowers
shall not permit any Restricted Subsidiary that is not a Guarantor to issue any
shares of Disqualified Stock or Preferred Stock; provided, however, that (1) the
Borrowers and the Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock and (2) any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if in each case (a) the Consolidated Leverage Ratio at the time such
additional Indebtedness is incurred or such Disqualified Stock or Preferred
Stock is issued would have been no greater than 7.0 to 1.0 determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred, or the Disqualified Stock
or Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which internal financial statements are available and
(b) the Senior Leverage Ratio at the time such additional Indebtedness is
incurred or such Disqualified Stock or Preferred Stock is issued would have been
no greater than 5.0 to 1.0 determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of the most recently ended four fiscal quarters for
which internal financial statements are available; provided further, however,
that Restricted Subsidiaries that are not Guarantors may not incur Indebtedness
or issue Disqualified Stock or Preferred Stock if, after giving pro forma effect
to such incurrence or issuance (including a pro forma application of the net
proceeds therefrom), more than an aggregate of $150,000,000 of Indebtedness or
Disqualified Stock or Preferred Stock of Restricted Subsidiaries that are not
Guarantors is outstanding pursuant to this paragraph at such time; provided
further, however, that the Borrowers and the Guarantors may incur Subordinated
Indebtedness (including Acquired Indebtedness that is Subordinated Indebtedness)
if, in each case, the Consolidated Leverage Ratio at the time such additional
Subordinated Indebtedness is incurred would have been no greater than 7.0 to 1.0
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Subordinated Indebtedness had been
incurred and the application of proceeds therefrom had occurred at the beginning
of the most recently ended four fiscal quarters for which internal financial
statements are available.

(b) Section 7.03(a) hereof shall not apply to:

(1) Indebtedness of (a) the Borrowers and the Guarantors pursuant to (i) the
Senior Notes (including any guarantee in respect of the Senior Notes); (ii) any
Senior Exchange Notes (including any guarantee in respect of the Senior Exchange
Notes); (iii) the Subordinated Notes (including any guarantee in respect of the
Subordinated Notes); and (iv) any Subordinated Exchange Notes (including any
guarantee in respect of the Subordinated Exchange Notes), (b) the Parent
Borrower represented by (x) the Senior Proceeds Loans and (y) the Subordinated
Proceeds Loans in the amount outstanding as of the Closing Date and (c) the CCBV
Notes (including any guarantee in respect of the CCBV Notes);

(2) [reserved];

(3) [reserved];

(4) Indebtedness of the Parent Borrower and its Restricted Subsidiaries (i) in
existence on the Closing Date (other than Indebtedness described in clause
(1) of this Section 7.03(b)), (ii) incurred by the Parent Borrower and its
Restricted Subsidiaries pursuant to any revolving or other line of credit
pursuant to which there is an unfunded commitment in effect as of the Closing
Date (other than Indebtedness under the Credit Facilities) or (iii) under Credit
Facilities, including, for the avoidance of doubt, under this Agreement, in an
amount not to exceed $150.0 million at any one time outstanding;

 

-105-



--------------------------------------------------------------------------------

(5) Indebtedness (including Capitalized Lease Obligations) incurred or
Disqualified Stock and Preferred Stock issued by the Parent Borrower or any of
its Restricted Subsidiaries, to finance the purchase, lease or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Equity Interests
of any Person owning such assets in an aggregate principal amount, together with
any Refinancing Indebtedness in respect thereof and all other Indebtedness
incurred and Disqualified Stock and/or Preferred Stock issued and outstanding
under this clause (5), not to exceed the greater of (x) $140 million and (y)
2.0% of Total Assets at any time outstanding; so long as such Indebtedness
exists at the date of such purchase, lease or improvement, or is created within
270 days thereafter;

(6) Indebtedness incurred by the Parent Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances,
letters of credit and bank guarantees issued in the ordinary course of business,
including letters of credit in respect of workers’ compensation claims, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, health, disability or other benefits to employees or former
employees or their families or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding the foregoing; provided, however, that upon the drawing of
such bankers’ acceptances and letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(7) Indebtedness arising from agreements of the Parent Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earn-out
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided, however, that such Indebtedness is not reflected on the
balance sheet (other than by application of ASC 460 or in respect of acquired
contingencies and contingent consideration recorded under ASC 805) of the Parent
Borrower or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet shall not be deemed to be reflected on such balance sheet for purposes of
this clause (7));

(8) Indebtedness or Disqualified Stock of the Parent Borrower to a Restricted
Subsidiary or a Restricted Subsidiary to the Parent Borrower or another
Restricted Subsidiary; provided that any such Indebtedness owing by a Borrower
or a Guarantor to a Restricted Subsidiary that is not a Borrower or a Guarantor
is expressly subordinated in right of payment to the Obligations or the
Guarantee of the Obligations, as applicable; provided further, that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any Restricted Subsidiary ceasing to be a Restricted Subsidiary or
any other subsequent transfer (except that a pledge of Indebtedness referred to
in this clause (8) shall not be deemed a transfer until the pledgee commences
actions to foreclose on such Indebtedness) of any such Indebtedness or
Disqualified Stock (except to the Parent Borrower or another Restricted
Subsidiary that is a Guarantor or any pledge of such Indebtedness constituting a
Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness or Disqualified Stock not permitted by this clause (8);

(9) shares of Disqualified Stock or Preferred Stock of a Restricted Subsidiary
issued to the Parent Borrower or another Restricted Subsidiary; provided that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer (except that a pledge of such
Disqualified Stock or Preferred Stock referred to in this clause (9) shall not
be deemed a transfer until the pledgee commences actions to foreclose on such
Disqualified Stock or Preferred Stock) of any such shares of Disqualified Stock
or Preferred Stock (except to the Parent Borrower or a Restricted Subsidiary or
pursuant to any pledge of such Preferred Stock constituting a Permitted Lien)
shall be deemed in each case to be an issuance of such shares of Disqualified
Stock or Preferred Stock not permitted by this clause (9);

 

-106-



--------------------------------------------------------------------------------

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this
Section 7.03, exchange rate risk or commodity pricing risk;

(11) obligations in respect of self-insurance, customs, stay, performance, bid,
appeal and surety bonds and completion guarantees and other obligations of a
like nature provided by the Parent Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(12) (a) at any time prior to the occurrence of a Separation, Indebtedness or
Disqualified Stock of the Parent Borrower owed or issued to iHeart or any of its
Subsidiaries that is a direct or indirect parent company in connection with the
Cash Management Arrangements and (b) Indebtedness or Disqualified Stock of a
Borrower or a Guarantor and Indebtedness, Disqualified Stock or Preferred Stock
of any Restricted Subsidiary that is not a Guarantor in an aggregate principal
amount or liquidation preference, which when aggregated with the principal
amount and liquidation preference of all other Indebtedness, Disqualified Stock
and Preferred Stock then outstanding and incurred pursuant to this clause
(12)(b), does not at any one time outstanding exceed $150,000,000 (it being
understood that any Indebtedness incurred or Disqualified Stock or Preferred
Stock issued pursuant to this clause (12)(b) shall cease to be deemed incurred
or outstanding for purposes of this clause (12)(b) but shall be deemed incurred
for the purposes of the first paragraph of this covenant from and after the
first date on which the Parent Borrower or such Restricted Subsidiary could have
incurred such Indebtedness or issued such Disqualified Stock or Preferred Stock
under the first paragraph of this covenant without reliance on this clause
(12)(b), with such automatic reclassification subject to the $150,000,000
limitation in the first paragraph of this covenant that Restricted Subsidiaries
that are not Guarantors may not incur Indebtedness or issue Disqualified Stock
or Preferred Stock if, after giving pro forma effect to such incurrence or
issuance (including a pro forma application of the net proceeds therefrom), the
availability as of such date of determination under the $150,000,000 sublimit
would be exceeded);

(13) the incurrence by (1) the Borrowers and the Guarantors of Indebtedness or
the issuance of shares of Disqualified Stock by the Guarantors, and (2) any
Restricted Subsidiary that is not a Guarantor of Indebtedness or the issuance of
shares of Disqualified Stock or shares of Preferred Stock, in each case, that
serves to extend, replace, refund, refinance, renew or defease:

(a) any Indebtedness incurred or Disqualified Stock or Preferred Stock issued as
permitted under Section 7.03(a) and clauses (1), (4)(i), 4(ii), (5), (12)(a) and
(14) of this Section 7.03(b) (including with respect to (x) Section 7.03(a), any
unfunded commitment for which an Officer’s Certificate has been delivered to the
Administrative Agent as provided in the definition of Consolidated Leverage
Ratio or Senior Leverage Ratio, and (y) clause (4) above, any revolving or other
line of credit pursuant to which there is an unfunded commitment in effect as of
the Closing Date), or

(b) any Indebtedness incurred or Disqualified Stock or Preferred Stock issued to
so extend, replace, refund, refinance, renew or defease the Indebtedness,
Disqualified Stock or Preferred Stock set forth in clause (a) above (including
unfunded commitments that serve to extend, replace, refund, refinance, renew or
defease any unfunded commitments under Indebtedness set forth in such clause
(a)); provided, however, that in the case of clauses (a) and (b), any unfunded
commitment shall continue to be treated as outstanding for purposes of the
definition of Consolidated Leverage Ratio and Senior Leverage Ratio, as
applicable, to the extent such unfunded commitment was outstanding for purposes
thereof prior to such extension, replacement, refunding, refinancing, renewal or
defeasance under this clause (13), including, in each case, additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay premiums
(including tender premiums), defeasance costs and fees and expenses in
connection therewith or incurred as a result of original issue discount,
accreted value in excess of the proceeds thereof or the stated principal amount
thereof being in excess of the fair value thereof at issuance, in each case, as
determined in good faith by the Parent Borrower (collectively, the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:

 

-107-



--------------------------------------------------------------------------------

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being extended, replaced, refunded, refinanced, renewed or defeased (except by
virtue of prepayment of such Indebtedness),

(B) to the extent such Refinancing Indebtedness extends, replaces, refunds,
refinances, renews or defeases (i) Indebtedness subordinated in right of payment
or pari passu to the Obligations or any Guarantee thereof, such Refinancing
Indebtedness is subordinated in right of payment or pari passu to the
Obligations or the Guarantee at least to the same extent as the Indebtedness
being extended, replaced, refunded, refinanced, renewed or defeased or
(ii) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must
be Disqualified Stock or Preferred Stock, respectively,

(C) in the case of any Refinancing Indebtedness incurred to refinance
Indebtedness, Disqualified Stock or Preferred Stock outstanding under clause
(5) above, such Refinancing Indebtedness shall be deemed to have been incurred
and to be outstanding under such clause (5), and not this clause (13) for
purposes of determining amounts outstanding under such clauses; and

(D) shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrowers or a Guarantor; or

(ii) Indebtedness, Disqualified Stock or Preferred Stock of the Parent Borrower
or a Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

and provided further, however that subclauses (A) and (B) of this clause
(13) shall not apply to any extension, replacement, refunding, refinancing,
renewal or defeasance of any Indebtedness under any Credit Facilities;

(14) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Parent
Borrower or a Restricted Subsidiary incurred or issued to finance an acquisition
or (y) Persons that are acquired by the Parent Borrower or any Restricted
Subsidiary or merged into the Parent Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement; provided, however, that after
giving effect to such acquisition or merger, either:

(i) (A) with respect to Subordinated Indebtedness incurred or Disqualified Stock
or Preferred Stock issued pursuant to this clause (14), the Parent Borrower
would be permitted to incur at least $1.00 of additional Subordinated
Indebtedness pursuant to the Consolidated Leverage Ratio test set forth in
Section 7.03(a), and (B) with respect to any other Indebtedness, the Parent
Borrower would be permitted to incur at least $1.00 of additional Indebtedness
pursuant to each of the ratio tests set forth in Section 7.03(a), or

(ii) (A) the Consolidated Leverage Ratio is less than the Consolidated Leverage
Ratio immediately prior to such acquisition or merger, and (B) other than with
respect to the incurrence of Subordinated Indebtedness pursuant to this clause
(14), the Senior Leverage Ratio is less than the Senior Leverage Ratio
immediately prior to such acquisition or merger;

provided, however, that in each case, such determination is made on a pro forma
basis taking into account such acquisition or merger;

 

-108-



--------------------------------------------------------------------------------

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(16) [reserved];

(17) (a) any guarantee by the Parent Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Borrower or Guarantor so long as the
incurrence of such Indebtedness incurred by such Borrower or Guarantor is
permitted under the terms of this Agreement;

(b) any guarantee by a Restricted Subsidiary of Indebtedness of the Parent
Borrower; or

(c) any guarantee by a Restricted Subsidiary (other than a Borrower or a
Guarantor) of any other Restricted Subsidiary (other than a Borrower or a
Guarantor);

provided that, in each case, such Restricted Subsidiary shall comply with
Section 7.08 hereof;

(18) Indebtedness of Foreign Subsidiaries of the Parent Borrower in an amount
not to exceed at any one time outstanding and together with any other
Indebtedness incurred under this clause (18) $150,000,000 (it being understood
that any Indebtedness incurred pursuant to this clause (18) shall cease to be
deemed incurred or outstanding for purposes of this clause (18) but shall be
deemed incurred under Section 7.03(a) hereof from and after the first date on
which such Foreign Subsidiary could have incurred such Indebtedness under
Section 7.03(a) hereof without reliance on this clause (18), with such automatic
reclassification subject to the $150,000,000 limitation in the first paragraph
of this covenant that Restricted Subsidiaries that are not Guarantors may not
incur Indebtedness or issue Disqualified Stock or Preferred Stock if, after
giving pro forma effect to such incurrence or issuance (including a pro forma
application of the net proceeds therefrom), the availability as of such date of
determination under the $150,000,000 sublimit would be exceeded;

(19) Indebtedness consisting of Indebtedness issued by the Parent Borrower or
any of its Restricted Subsidiaries to future, current or former officers,
directors, employees and consultants thereof or any direct or indirect parent
thereof, their respective estates, heirs, family members, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Parent Borrower, a Restricted Subsidiary or any of their respective
direct or indirect parent companies to the extent described in clause (4) of
Section 7.01(a) hereof;

(20) cash management obligations and Indebtedness in respect of netting
services, employee credit card programs and similar arrangements in connection
with cash management and deposit accounts; and

(21) (a) Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries consisting of the financing of insurance premiums in the ordinary
course of business or (b) customer deposits and advance payments received in the
ordinary course of business from customers for goods purchased in the ordinary
course of business.

(c) For purposes of determining compliance with this Section 7.03:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (21) of Section 7.03(b) hereof or is entitled
to be incurred pursuant to Section 7.03 (a) hereof, the Parent Borrower, in its
sole discretion, may classify or reclassify such item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) and shall only be
required to include the amount and type of such Indebtedness, Disqualified Stock
or Preferred Stock in one of the above clauses of Section 7.03(b) hereof or
under Section 7.03 (a) hereof;

 

-109-



--------------------------------------------------------------------------------

provided that (x) all Indebtedness outstanding under the Credit Facilities on
the Closing Date shall be treated as incurred on the Closing Date under clause
(4) of Section 7.03 (b) hereof, (y) any Secured Indebtedness being reclassified
shall only be reclassified to the extent that the Lien is also permitted with
respect to such Secured Indebtedness as so reclassified and (z) Indebtedness
incurred or Disqualified Stock or Preferred Stock issued by Restricted
Subsidiaries that are not Guarantors may be reclassified only to the extent
that, after giving effect to such reclassification (including a pro forma
application of the net proceeds therefrom), such Restricted Subsidiary that is
not a Guarantor would be permitted to incur the Indebtedness or issue the
Disqualified Stock or Preferred Stock as so reclassified on the date; and

(2) at the time of incurrence or any reclassification thereafter, the Parent
Borrower shall be entitled to divide and classify an item of Indebtedness,
Disqualified Stock or Preferred Stock in more than one of the types of
Indebtedness, Disqualified Stock or Preferred Stock described in Sections 7.03
(a) and 7.03 (b) hereof; provided, however, that (x) with respect to Secured
Indebtedness, such Secured Indebtedness may only be classified or reclassified
as a type of Indebtedness to the extent such Indebtedness may also be secured by
a Lien under this Agreement and (y) with respect to such Indebtedness,
Disqualified Stock and Preferred Stock of Restricted Subsidiaries that are not
Guarantors, such Indebtedness, Disqualified Stock and Preferred Stock may only
be classified or reclassified as a type of Indebtedness, Disqualified Stock or
Preferred Stock to the extent such Restricted Subsidiary that is not a Guarantor
may so incur such Indebtedness, Disqualified Stock or Preferred Stock under this
Indenture on the date of classification or reclassification.

(d) Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, shall not be deemed to be an incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock for purposes
of this Section 7.03.

(e) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the principal amount of such Indebtedness being
refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing. The principal amount of any
non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the Parent Borrower dated such date prepared in
accordance with GAAP.

(g) The Borrowers will not, and will not permit any Guarantor to, directly or
indirectly, incur any Indebtedness (including Acquired Indebtedness) that is
contractually subordinated or junior in right of payment to any Indebtedness of
such Borrower or such Guarantor, as the case may be, unless such Indebtedness is
expressly subordinated in right of payment to the Obligations or such
Guarantor’s Guarantee to the extent and in the same manner as such Indebtedness
is subordinated in right of payment to other Indebtedness of such Borrower or
such Guarantor, as the case may be. Subordination shall refer to contractual
payment subordination and not to structural subordination. This Agreement does
not treat (1) unsecured Indebtedness as subordinated or junior to Secured
Indebtedness merely because it is unsecured, (2) unsubordinated Indebtedness as
subordinated or junior to any other unsubordinated Indebtedness merely because
it has a junior priority with respect to the same collateral or (3) Indebtedness
as subordinated or junior Indebtedness merely because it is structurally
subordinated to other Indebtedness.

 

-110-



--------------------------------------------------------------------------------

SECTION 7.04 Asset Sales.

(a) The Borrowers shall not, and shall not permit any of the Restricted
Subsidiaries to, consummate an Asset Sale, unless:

(1) the Parent Borrower or such Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value (as determined in good faith by the Parent Borrower) of the assets
sold or otherwise disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Parent Borrower or such Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
provided that the amount of:

(a) any liabilities (as shown on the Parent Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto) of the
Parent Borrower or such Restricted Subsidiary, other than liabilities that are
by their terms subordinated to the Obligations (or Guarantees) or that are owed
to the Parent Borrower or a Restricted Subsidiary, that are assumed by the
transferee of any such assets and for which the Parent Borrower and all of its
Restricted Subsidiaries have been irrevocably released from such liabilities,

(b) any securities, notes or other obligations or assets received by the Parent
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Parent Borrower or such Restricted Subsidiary into cash (to the extent of
the cash received) within 180 days following the closing of such Asset Sale,
subject to ordinary settlement periods, and

(c) any Designated Non-cash Consideration received by the Parent Borrower or
such Restricted Subsidiary in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of (x) $150,000,000 and (y) 2.0% of Total Assets as of the end of the
Parent Borrower’s most recently ended fiscal quarter prior to the date of the
receipt of such Designated Non-cash Consideration, with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value shall be
deemed to be cash for purposes of this provision and for no other purpose.

(b) Within 18 months after the receipt of any Net Proceeds of any Asset Sale:

(1) by the Parent Borrower or any Restricted Subsidiary, then the Parent
Borrower or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale to permanently reduce Obligations under Pari Passu
Indebtedness of the Borrowers or the Guarantors that is secured by a Lien, which
Lien is permitted by this Agreement, and to correspondingly reduce commitments
with respect thereto;

(2) by the Parent Borrower or any Restricted Subsidiary, then the Parent
Borrower or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale to permanently reduce Obligations under (i) the
Series B Senior Notes (to the extent such purchases are at or above 100.0% of
the principal amount thereof) or (ii) any other Pari Passu Indebtedness of a
Borrower or a Guarantor (and to correspondingly reduce commitments with respect
thereto); provided, however, that the Parent Borrower shall equally and ratably
reduce (or offer to reduce) Obligations under the Series B Senior Notes as
provided in Section 5 of each of the Series B Senior Notes and Sections 3.02 and
3.07 of the Series B Senior Indenture, through open-market purchases (to the
extent such purchases are at or above 100% of the principal amount thereof) or
by making an offer (in accordance with the procedures set forth in Section 3.09
and Section 4.10(c) of the Series B Senior Indenture) to all holders of Series B
Senior Notes to purchase a pro rata amount of Series B Senior Notes at 100.0% of
the principal amount thereof, plus accrued but unpaid interest;

 

-111-



--------------------------------------------------------------------------------

(3) [Reserved];

(4) [Reserved];

(5) by any Restricted Subsidiary that is not a Borrower or a Guarantor, then
such Restricted Subsidiary that is not a Borrower or a Guarantor, at its option,
may apply the Net Proceeds of such Asset Sale to permanently reduce Obligations
under Indebtedness of Restricted Subsidiaries that are not Borrowers or
Guarantors, and to correspondingly reduce commitments with respect thereto; or

(6) by the Parent Borrower or any Restricted Subsidiary, then the Parent
Borrower or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale to (a) make an Investment in any one or more
businesses; provided, however, that such Investment in any business is in the
form of the acquisition of Capital Stock and results in the Parent Borrower or
Restricted Subsidiary, as the case may be, owning an amount of the Capital Stock
of such business such that it constitutes a Restricted Subsidiary, (b) acquire
properties, (c) make capital expenditures or (d) acquire other assets that, in
the case of each of clauses (a), (b), and (d) either (x) are used or useful in a
Similar Business or (y) replace the businesses, properties or assets that are
the subject of such Asset Sale; provided, however, that, in the case of clause
(6) above, a binding commitment shall be treated as a permitted application of
the Net Proceeds from the date of such commitment so long as the Parent Borrower
or such other Restricted Subsidiary enters into such commitment with the good
faith expectation that such Net Proceeds shall be applied to satisfy such
commitment within the later of 18 months after receipt of such Net Proceeds and
180 days following such commitment; provided, further, however, that if such
commitment is cancelled or terminated after the later of such 18 month or 180
day period for any reason before such Net Proceeds are applied, then such Net
Proceeds shall constitute “Excess Proceeds” (as defined in the Series B
Indenture (as in effect on the Closing Date)).

Notwithstanding any other provisions of this Section 7.04(b), to the extent that
the Parent Borrower has determined in good faith that repatriation of any Net
Proceeds of any Asset Sale attributable to a Foreign Subsidiary could reasonably
be expected to have adverse tax cost consequences for the Borrowers, an amount
equal to such Net Proceeds that would be so affected will not be required to be
applied or invested as specified in this Section 7.04(b).

Pending the final application of any Net Proceeds pursuant to this Section 7.04,
the holder of such Net Proceeds may apply such Net Proceeds temporarily to
reduce Indebtedness outstanding under a revolving credit facility, including
under any Credit Facilities, or otherwise invest or apply such Net Proceeds in
any manner not prohibited by this Agreement.

(c) Notwithstanding anything to the contrary contained herein, the Borrowers
shall not, and shall not permit any of their Restricted Subsidiaries to,
consummate any sale, conveyance, transfer or other disposition with respect to
any Collateral, other than the sale, discount, or transfer of delinquent
accounts receivable in the ordinary course of business for purposes of
collection.

SECTION 7.05 Transactions with Affiliates.

(a) The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of their properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Parent Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$10,000,000, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Parent Borrower or the relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by the Parent
Borrower or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis; and

 

-112-



--------------------------------------------------------------------------------

(2) the Parent Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $20,000,000, a resolution
adopted by the majority of the Board of Directors approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) of this Section 7.05(a).

(b) Section 7.05(a) hereof shall not apply to the following:

(1) transactions between or among the Parent Borrower or any of its Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 7.01 hereof and Investments
constituting Permitted Investments;

(3) [reserved];

(4) the payment of reasonable and customary fees and compensation paid to, and
indemnities provided on behalf or for the benefit of, employees, officers,
directors or consultants of the Parent Borrower, any of its direct or indirect
parent companies or any of its Restricted Subsidiaries;

(5) transactions in which the Parent Borrower or any of its Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or stating that the terms are not materially less favorable to the Parent
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Parent Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis;

(6) at any time prior to the occurrence of a Separation, any agreement and the
transactions contemplated thereby with an Affiliate as in effect as of the
Closing Date, including the iHeart Mirror Note and the CCOH Mirror Note;

(7) the existence of, or the performance by the Parent Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Parent
Borrower or any of its Restricted Subsidiaries of obligations under any future
amendment to any such existing agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (7) to the
extent that the terms of any such amendment or new agreement are not otherwise
materially adverse in the good faith judgment of the Board of Directors to the
Lenders when taken as a whole;

(8) the Transactions and the payment of all fees and expenses related to the
Transactions, including Transaction Expenses related thereto;

(9) transactions with Unrestricted Subsidiaries, customers, clients, suppliers,
contractors, joint venture partners, lessors or lessees of property or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement which
are fair to the Parent Borrower and its Restricted Subsidiaries, in the
reasonable determination of the Board of Directors or the senior management
thereof, or are on terms at least as favorable as would reasonably have been
obtained at such time from an unaffiliated party;

(10) the issuance of Equity Interests (other than Disqualified Stock) by the
Parent Borrower or a Restricted Subsidiary;

(11) [reserved];

 

-113-



--------------------------------------------------------------------------------

(12) payments by the Parent Borrower or any of its Restricted Subsidiaries to
any of the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by a majority of the Board of Directors in good faith or as otherwise
permitted by this Agreement;

(13) payments or loans (or cancellation of loans) to employees or consultants of
the Parent Borrower, any of its direct or indirect parent companies or any of
its Restricted Subsidiaries and employment agreements, severance arrangements,
stock option plans and other similar arrangements with such employees or
consultants which, in each case, are approved by a majority of the Board of
Directors in good faith;

(14) (a) Investments by the Investors in debt securities of the Parent Borrower
or any of its Restricted Subsidiaries and any payments in respect thereof so
long as (i) the investment is being offered generally to other investors on the
same or more favorable terms and (ii) the investment constitutes less than 5.0%
of the proposed or outstanding issue amount of such class of securities, and
(b) payments in respect of any Public Debt held by Affiliates;

(15) pledges of Equity Interests of Unrestricted Subsidiaries for the benefit of
the lenders to such Unrestricted Subsidiaries in connection with bona fide
lending or financing transactions; and

(16) any sale of securities (including Disqualified Stock but excluding other
Capital Stock) made to an Affiliate on the same terms as are being made to
non-Affiliate investors in any public or private sale of such securities and any
related transactions involving such securities where such Affiliate is treated
no more favorably than the non-Affiliate investors, provided that, in each case,
at least 80% of such securities are sold to, in the case of a public or private
sale of securities, or held by, in the case of other related transactions
involving such securities, non-Affiliate investors.

(c) Notwithstanding Sections 7.05(a) and 7.05(b) hereof, at any time prior to
the occurrence of a Separation, the Parent Borrower will be permitted to engage
in any Affiliate Transaction constituting set off or other payments under the
iHeart Mirror Note.

SECTION 7.06 Liens.

(a) The Borrowers will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien (other
than a Permitted Lien) on any asset or property of any Borrower or Restricted
Subsidiary, or any income or profits therefrom or assign or convey any right to
receive income therefrom, unless, in the case of Liens on assets that do not
constitute Collateral:

(1) in the case of Liens securing Subordinated Indebtedness, the Obligations and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or

(2) in all other cases, the Obligations or the Guarantees are equally and
ratably secured.

The foregoing shall not apply to Liens securing the Obligations and the related
Guarantees thereof. Any Lien created for the benefit of the Administrative Agent
pursuant to this Section 7.06 shall be deemed automatically and unconditionally
released and discharged upon the release and discharge of the applicable Lien
described in clauses (1) and (2) above. Notwithstanding the foregoing, none of
the Liens permitted pursuant to this Agreement may at any time attach to any
Collateral, other than non-consensual Permitted Liens under clauses (1), (2),
(23) and (25) of the definition of “Permitted Liens.”

SECTION 7.07 Corporate Existence. Subject to Article 5 hereof, the Borrowers
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence, in accordance with its organizational
documents (as the same may be amended from time to time).

 

-114-



--------------------------------------------------------------------------------

SECTION 7.08 Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries. The Borrowers shall not permit any Restricted Subsidiary, other
than a Borrower, Guarantor or Immaterial Subsidiary, to guarantee the payment of
any Indebtedness (whether by guarantee or in the form of a security agreement)
in excess of $25,000,000 of any Borrower or any Guarantor unless such Restricted
Subsidiary within 30 days (1) executes and delivers (x) a Guaranty (or
supplement thereto) providing for a Guarantee by such Restricted Subsidiary and
(y) a Security Agreement Supplement and other security agreements and documents,
as reasonably requested by and in form and substance reasonably satisfactory to,
the Administrative Agent (consistent with the Security Agreement and other
security agreements in effect on the Closing Date), (2) takes whatever action
(including the filing of UCC financing statements) as may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and perfected Liens subject to the Collateral and Guarantee Requirement
and (3) if reasonably requested by the Administrative Agent, delivers to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 7.08 as the Administrative Agent may reasonably request, except that
with respect to a guarantee of Indebtedness of the Borrowers or any Guarantor,
if such Indebtedness is by its express terms subordinated in right of payment to
the Obligations or a related Guarantee, any such guarantee by such Restricted
Subsidiary with respect to such Indebtedness shall be subordinated in right of
payment to such Guarantee substantially to the same extent as such Indebtedness
is subordinated to the Obligations or such Guarantor’s related Guarantee;
provided that this covenant shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary. The Parent Borrower may elect, in its
sole discretion, to cause any Subsidiary that is not otherwise required to be a
Guarantor to become a Guarantor, in which case such Subsidiary shall not be
required to comply with the 30 day periods set forth above.

The Parent Borrower may elect, in its sole discretion, to cause any Subsidiary
that is not otherwise required to be a Guarantor to become a Guarantor, in which
case such Subsidiary shall not be required to comply with the 30 day periods set
forth in this Section 7.08.

SECTION 7.09 Financial Covenant. On and after the Closing Date, at any time
Specified Excess Availability is less than the greater of (i) $7,500,000 and
(ii) 10.0% of the Line Cap (the “Financial Covenant Triggering Event”), permit
the Fixed Charge Coverage Ratio for the Test Period most recently ended and for
any Test Period during which time as such Financial Covenant Triggering Event
shall be continuing to be less than 1.00 to 1.00 (the “Springing Financial
Covenant”).

SECTION 7.10 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Borrowers may not consolidate or merge with or into or wind up into
(whether or not the Borrowers are the surviving corporations), nor may the
Borrowers sell, assign, transfer, lease, convey or otherwise dispose of assets
or properties that in either case constitute all or substantially all of the
properties or assets of the Borrowers and their Subsidiaries which are
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to any Person unless:

(1) such Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Borrower) or the
Person to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Borrower or such Person, as the case may be, being herein called a
“Successor Company”);

(2) such Successor Company, if other than a Borrower, expressly assumes all the
obligations of such Borrower under this Agreement pursuant to documents or
instruments in form reasonably satisfactory to the Administrative Agent;

(3) immediately after such transaction, no Default exists;

 

-115-



--------------------------------------------------------------------------------

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) such Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to each of the ratio tests set forth in
Section 7.03(a) hereof, or

(B) (x) the Consolidated Leverage Ratio for the Successor Company and its
Restricted Subsidiaries would be equal to or less than such Consolidated
Leverage Ratio immediately prior to such acquisition or merger, and (y) the
Senior Leverage Ratio for the Successor Company and its Restricted Subsidiaries
would be equal to or less than such Senior Leverage Ratio immediately prior to
such acquisition or merger;

(5) each Guarantor, unless it is (a) the other party to the transactions
described above, in which case clause (1)(B) of Section 7.10(c) shall apply or
(b) a Guarantor that will be released from its obligations under its Guarantee
in connection with such transactions, shall have confirmed that its Guarantee
and any other Collateral Document to which it is a party shall apply to or
continue to secure such Person’s obligations under this Agreement; and

(6) the Parent Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer and
such supplemental indentures, if any, comply with this Agreement.

(b) Such Successor Company will succeed to, and be substituted for, the
applicable Borrower under this Agreement, and such Borrower will be
automatically released from its obligations under this Agreement.
Notwithstanding clauses (3) and (4) of Section 7.10(a) hereof,

(1) the Parent Borrower or any Restricted Subsidiary may consolidate with or
merge into or transfer all or part of its properties and assets to a Borrower or
a Guarantor; and

(2) a Borrower may merge with an Affiliate of such Borrower solely for the
purpose of reorganizing such Borrower in the United States, any state thereof,
the District of Columbia or any territory thereof so long as the amount of
Indebtedness of the Parent Borrower and its Restricted Subsidiaries is not
increased thereby.

(c) Subject to Section 9.12 hereof, no Guarantor shall, and the Borrowers shall
not permit any Guarantor to, consolidate or merge with or into or wind up into
(whether or not any Borrower or such Guarantor is the surviving corporation), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(1) (A) such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is organized or existing under the laws of the jurisdiction
of organization of such Guarantor, as the case may be, or the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Guarantor or such Person, as the case may be, being herein called the
“Successor Person”);

(B) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Agreement and any other Collateral
Document to which such Guarantor was a party and such Guarantor’s related
Guarantee pursuant to documents or instruments in form reasonably satisfactory
to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

 

-116-



--------------------------------------------------------------------------------

(D) the Parent Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer and
such supplemental indentures, if any, comply with this Agreement; or

(1) the transaction complies with clauses (1) and (2) of Section 7.04(a) hereof.

(d) In the case of clause (1) of Section 7.10(c) hereof, the Successor Person
shall succeed to, and be substituted for, such Guarantor under this Agreement
and such Guarantor’s Guarantee. Notwithstanding the foregoing, any Guarantor
(other than any Borrower, which is covered by Section 7.10(a)) may (1) merge or
consolidate with or into or wind up into or transfer all or part of its
properties and assets to another Guarantor or a Borrower, (2) merge with an
Affiliate of the Parent Borrower solely for the purpose of reincorporating the
Guarantor in the United States, any state thereof, the District of Columbia or
any territory thereof or (3) convert into (which may be effected by merger with
a Restricted Subsidiary that has substantially no assets and liabilities) a
corporation, partnership, limited partnership, limited liability corporation or
trust organized or existing under the laws of the jurisdiction of organization
of such Guarantor (which may be effected by merger so long as the survivor
thereof is a Guarantor).

SECTION 7.11 Successor Corporation Substituted. Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the assets of any Borrower in
accordance with Section 7.10 hereof, the successor corporation formed by such
consolidation or into or with which such Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement referring to such Borrower shall refer instead to
the successor corporation and not to such Borrower), and may exercise every
right and power of such Borrower under this Agreement with the same effect as if
such Successor Person had been named as a Borrower herein; provided that the
predecessor Borrower shall not be relieved from the obligation to pay the
principal of and interest on the Obligations except in the case of a sale,
assignment, transfer, lease, conveyance or other disposition of all of such
Borrower’s assets that meets the requirements of Section 7.10 hereof.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default.

(a) An “Event of Default” wherever used herein means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in payment when due and payable of principal of any Loan;

(2) default for five (5) days or more in the payment when due of interest on any
Loan or fee or any other amount (other than an amount referred to in paragraph
(a)(1) above) payable hereunder or under any other Loan Document or any Letter
of Credit;

(3) (i) failure by any Loan Party to comply with Section 6.03(a), 6.05(a)
(solely with respect to the Borrowers) or Article VII of this Agreement (subject
to Section 8.04) or (ii) any Borrower fails to perform or observe any covenant
or agreement contained in Section 6.14 (other than any such failure resulting
solely from actions taken by one or more Persons not controlled directly or
indirectly by the Parent Borrower or such Person’s (or Persons’) failure to act
in accordance with the instructions of the Parent Borrower or the Administrative
Agent) or Section 6.01(e) and, in the case of Section 6.01(e), such failure
continues unremedied for a period of at least five (5) Business Days in respect
of any Monthly Borrowing Base Certificate or at least three (3) Business Days in
respect of any Weekly Borrowing Base Certificate, in each case, after the
earlier of (x) a Responsible Officer has obtained knowledge of such default or
(y) receipt by the Parent Borrower of written notice thereof from the
Administrative Agent;

 

-117-



--------------------------------------------------------------------------------

(4) any Loan Party or any Restricted Subsidiary (A) fails to make any payment
beyond the applicable grace period with respect thereto, if any, (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder or Indebtedness
owed to the Parent Borrower or any of their Restricted Subsidiaries) having an
outstanding aggregate principal amount greater than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
Indebtedness having an outstanding aggregate principal amount greater than the
Threshold Amount, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Obligations, termination events or equivalent
events pursuant to the terms of such Swap Obligations), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;

(5) untruth in any material respect, when made or deemed made, of any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith when made or deemed
made; or

(6) failure by any Loan Party for sixty (60) days after receipt of written
notice given by the Administrative Agent or the Required Lenders to comply with
any of its obligations, covenants or agreements (other than a default referred
to in clauses (1), (2), and (3) of this Section 8.01(a)) contained in Loan
Documents;

(7) failure by any Loan Party to pay final non-appealable judgments aggregating
in excess of the Threshold Amount, which final judgments remain unpaid,
undischarged and unstayed for a period of more than ninety (90) days after such
judgments become final, and in the event such judgment is covered by insurance,
an enforcement proceeding has been commenced by any creditor upon such judgment
or decree which is not promptly stayed;

(8) CCOH or any Loan Party, pursuant to or within the meaning of any Debtor
Relief Law:

(i) commences proceedings to be adjudicated bankrupt or insolvent;

(ii) consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Debtor Relief Law;

(iii) consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

(iv) makes a general assignment for the benefit of its creditors; or

(v) generally is not paying its debts as they become due;

(9) a court of competent jurisdiction enters an order or decree under any Debtor
Relief Law that:

(i) is for relief against CCOH or any Loan Party in a proceeding in which CCOH
or such Loan Party is to be adjudicated bankrupt or insolvent;

 

-118-



--------------------------------------------------------------------------------

(ii) appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of CCOH or any Loan Party, or for all or substantially all the
property of CCOH or of such Loan Party; or

(iii) orders the liquidation of CCOH or any Loan Party; and the order or decree
remains unstayed and in effect for sixty (60) consecutive days;

(10) the Guarantee of any Subsidiary (other than an Immaterial Subsidiary) shall
for any reason cease to be in full force and effect or be declared null and void
or any responsible officer of any Guarantor that is a Subsidiary (other than an
Immaterial Subsidiary), as the case may be, denies in writing that it has any
further liability under its Guarantee or gives written notice to such effect,
other than by reason of the termination of this Agreement or the release of any
such Guarantee in accordance with the Loan Documents and such Default continues
uncured for ten (10) or more Business Days;

(11) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 or 6.13 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.10) cease to create, or any Lien purported to be created
by any Collateral Document shall be asserted in writing by any Loan Party not to
be, a valid and perfected lien, with the priority required by the Collateral
Documents (or other security purported to be created on the applicable
Collateral) on any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.06, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent to file Uniform Commercial Code continuation statements; or

(12) there occurs any Change of Control.

SECTION 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare Revolving Credit Commitments of each Lender and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Revolving Credit Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Parent Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to CCOH or any Borrower under the Debtor Relief Laws, the
Revolving Credit Commitments of each Lender and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Parent Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

-119-



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to the payment of all Protective Advances;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Priority Hedging Obligations,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fifth held by them;

Sixth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Seventh, to the payment of all other Obligations (including any Secured Hedging
Obligations (other than any Priority Hedging Obligations)) of the Loan Parties
that are due and payable to the Administrative Agent and the other Secured
Parties on such date, ratably based upon the respective aggregate amounts of all
such Obligations owing to the Administrative Agent and the other Secured Parties
on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired without any pending drawing, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above and, if no Obligations remain outstanding, to the Parent Borrower.

Notwithstanding the foregoing, amounts received from the Borrowers or any
Guarantor that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations.

SECTION 8.04 Right to Cure.

(a) Notwithstanding anything to the contrary contained in this Article VIII, in
the event that the Borrowers fail to comply with the requirements of
Section 7.09 as of the end of any relevant Test Period, at any time after the
end of the last fiscal quarter of such Test Period until the date that is ten
(10) days after the date the financial statements with respect to such fiscal
quarter (or the fiscal year ended on the last day of such fiscal quarter) are
required to be delivered pursuant to Section 6.01, any direct or indirect parent
of the Parent Borrower shall have the right to make an equity investment in the
Parent Borrower (other than in the form of Disqualified Stock) in cash or
otherwise make cash common equity contributions to the Parent Borrower (the
“Cure Right”), and upon actual receipt by the Parent Borrower of such cash
contributions (the “Cure Amount”), the Borrowers’ compliance with Section 7.09
shall be recalculated giving effect to the following pro forma adjustments:
(i) EBITDA shall be increased, solely for the purposes of determining compliance
with Section 7.09, including determining compliance with Section 7.09 as of the
end of such Test Period and applicable subsequent periods that include such
fiscal quarter for which the Cure Right is exercised by an amount equal to the
Cure Amount and (ii) if, after giving effect to the foregoing calculations (but
not, for the avoidance of doubt, giving pro forma effect to any repayment of
Indebtedness in connection therewith), the requirements of Section 7.09 shall be
satisfied, then the requirements of

 

-120-



--------------------------------------------------------------------------------

Section 7.09 shall be deemed satisfied as of the end of the relevant Test Period
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of Section 7.09 that had
occurred shall be deemed cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (w) in each four fiscal quarter
period there shall be a period of at least two (2) fiscal quarters in which the
Cure Right is not exercised and the Cure Right shall not be exercised more than
five (5) times during the term of this Agreement, (x) the Cure Amount shall be
no greater than the amount required for purposes of complying with Section 7.09,
(y) the Cure Amount shall be disregarded for purposes of determining compliance
with any other provision of this Agreement (including, without limitation, any
other provision that requires compliance with Section 7.09 on a pro forma
basis), and (z) the Borrowers shall have provided notice to the Administrative
Agent on the date such amounts are designated as a “Cure Amount.”

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article (other than Sections 9.10
and 9.12) are solely for the benefit of the Administrative Agent and the
Lenders, and neither any Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender and its Affiliates
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto. Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

 

-121-



--------------------------------------------------------------------------------

SECTION 9.02 Delegation of Duties. The Administrative Agent may execute any and
all of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact (including for the purpose of any Borrowing or payment in
Alternative Currencies) as shall be deemed necessary by the Administrative Agent
(other than, without the consent of the Parent Borrower in its sole discretion,
to a Disqualified Institution) and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
Each such sub agent and the Affiliates of the Administrative Agent and each such
sub agent shall be entitled to the benefits of all provisions of this Article IX
and Sections 10.04 and 10.05 (as though such sub-agents were the “Administrative
Agent” under the Loan Documents) as if set forth in full herein with respect
hereto, and such provisions shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct (as determined
in the final and unappealable judgment of a court of competent jurisdiction).

SECTION 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the execution, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder or (c) be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions; further, without limiting the
generality of the foregoing clause (c), no Agent-Related Person shall (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution. No Agent-Related Person shall be responsible for or
under any obligation to any Lender or participant to ascertain or to inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created by the Collateral
Documents, (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent-Related
Person shall have any duties or obligations to any Lender or participant except
those expressly set forth herein and in the other Loan Documents, and without
limiting the generality of the foregoing, the Agent-Related Persons:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Person is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Person shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

-122-



--------------------------------------------------------------------------------

(c) shall not be required to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Affiliates.

No Agent-Related Person shall be liable (i) to any participant or Secured Party
or their Affiliates for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or such Person shall believe in good faith
shall be necessary under the circumstances) or (ii) in the absence of its own
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

SECTION 9.04 Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely and shall be fully
protected and shall not incur any liability for relying upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement, request, instrument or other document or
conversation (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and correct and to
have been signed, sent, made or otherwise authenticated by the proper Person or
Persons. The Administrative Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders (or such greater number of Lenders as may be expressly
required hereby in any instance) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders; provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or in the opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable Law.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

-123-



--------------------------------------------------------------------------------

SECTION 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties thereunder and hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers; provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.

SECTION 9.08 Withholding Tax. To the extent required by any applicable Laws, the
Agents may withhold from any payment to any Lender under any Loan Document an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that an Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify the Agent of a change
in circumstance that rendered the exemption from, or reduction of withholding
Tax ineffective), such Lender shall indemnify and hold harmless the Agent
against, and shall make payable in respect thereof within 10 days after demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Agent) incurred or asserted against the Agent,

 

-124-



--------------------------------------------------------------------------------

whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Agent under this Section 9.08.
The agreements in this Section 9.08 shall survive the resignation and/or
replacement of an Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all other Obligations. For the avoidance of doubt,
the term “Lender” shall, for purposes of this Section 9.08, include any Swing
Line Lender and any L/C Issuer.

SECTION 9.09 Agents in Their Individual Capacities.

(a) Each Person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual capacity. Each Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though such
Agent were not an Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Loans, each Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not an Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include each Agent in its individual capacity.

(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.09 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Parent Borrower,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lenders
that are not members of the Agent’s Group. None of the Administrative Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its Activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other

 

-125-



--------------------------------------------------------------------------------

Loan Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

SECTION 9.10 Successor Administrative Agent. The Administrative Agent may resign
as the Administrative Agent upon thirty (30) days’ prior notice to the Lenders
and the Parent Borrower. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the Parent
Borrower at all times other than during the existence of an Event of Default
under Section 8.01(a)(8) and (9) (which consent of the Parent Borrower shall not
be unreasonably withheld or delayed). If no successor agent is appointed prior
to the effective date of the resignation of the Administrative Agent (or such
earlier date as shall be agreed by the Required Lenders), the Administrative
Agent may (but shall not be obligated to) appoint, after consulting with the
Lenders and the Parent Borrower, a successor agent from among the Lenders. Upon
the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent, and the term “Administrative Agent”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article IX and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above, and except for
any indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
L/C Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents (if not
already discharged therefrom as provided above in this Section 9.10). After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

Any resignation by the Administrative Agent as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
Administrative Agent, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 

-126-



--------------------------------------------------------------------------------

SECTION 9.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.12 Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable and
(y) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
in which the Outstanding Amount of the L/C Obligations related thereto have been
Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place), (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Loan Party (it being understood that in the
event that property that constitutes Collateral is transferred to any Loan
Party, such property shall continue to constitute Collateral under the Loan
Documents), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) [reserved]; and

(c) that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor or issuer
in respect of the Senior Notes or the Subordinated Notes.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.12. In each case as specified in this Section 9.12, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Parent Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.12.

 

-127-



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

SECTION 9.13 Other Agents; Arrangers and Managers. Except as expressly provided
herein, none of the Lenders or other Persons identified on the facing page of
the this Agreement as a “syndication agent,” “documentation agent,” “joint
bookrunner” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.14 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Parent Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

-128-



--------------------------------------------------------------------------------

SECTION 9.15 Secured Hedge Agreements. Except as otherwise expressly set forth
herein or in any Guaranty or any Collateral Document, no Hedge Bank that obtains
the benefits of Section 8.03, any Guarantee or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank.

The Hedge Banks hereby authorize the Administrative Agent to enter into any
intercreditor agreement permitted under this Agreement, and any amendment,
modification, supplement or joinder with respect thereto, and any such
intercreditor agreement is binding upon the Hedge Banks.

SECTION 9.16 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that:

 

-129-



--------------------------------------------------------------------------------

(i) none of the Administrative Agent or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising in-dependent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any other Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each other Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Parent Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:

 

-130-



--------------------------------------------------------------------------------

(a) extend or increase the Revolving Credit Commitment of any Lender without the
written consent of such Lender (it being understood that none of (i) a waiver of
any condition precedent set forth in Section 4.02, (ii) or the waiver of any
Default, mandatory prepayment or mandatory reduction of the Revolving Credit
Commitments, or (iii) the making of any Protective Advance shall constitute an
extension or increase of any Revolving Credit Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 or fee under Section 2.03 or
2.09(a) without the written consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest or premium specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or any provision of Section 2.06(c) relating to pro
rata sharing, 2.13 or 8.03 without the written consent of each Lender;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.10, release all or
substantially all of the aggregate value of the Guaranty, without the written
consent of each Lender;

(g) change the currency in which any Loan is denominated or interest or fees
thereon is paid without the written consent of the Lender holding such Loans;

(h) [reserved];

(i) [reserved];

(j) amend the definition of “Interest Period” to allow intervals in excess of
six (6) months or shorter than one (1) month without the agreement of each
affected Lender without the written consent of each Lender affected thereby; or

(k) (a) increase the advance rate provided for in the definition of the term
“Borrowing Base” above 85% without the written consent of each Lender or
(b) make any change to the definition (or any other defined term set forth
therein) of the term “Borrowing Base” if as a result thereof the amounts
available to be borrowed by the Borrowers would be increased, without the
written consent of the Supermajority Lenders, provided that the foregoing
clauses (a) and (b) shall not limit the discretion of the Administrative Agent
to change, establish or eliminate any Reserves without the consent of the
Supermajority Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) the consent of the Required Facility Lenders
shall be required with respect to any amendment that by its terms adversely
affects the rights of Lenders under such Facility in respect of payments

 

-131-



--------------------------------------------------------------------------------

hereunder in a manner different than such amendment affects other Facilities.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender (it being understood that any
Revolving Credit Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

The Parent Borrower will not, directly or indirectly, pay or cause to be paid
any consideration, to or for the benefit of any Lender for or as an inducement
to any consent, waiver or amendment of any of the terms or provisions of this
Agreement or any other Loan Document unless such consideration is offered to be
paid to all Lenders and is paid to all Lenders that consent, waive or agree to
amend in the time frame set forth in the documents relating to such consent,
waiver or agreement.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
Communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or electronic transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other Communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to any Borrower, any other Loan Party, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Parent Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other Communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered and (E) if delivered by posting to a Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Platform, website or other device (to the extent permitted by
Section 10.02(d) to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Platform; provided that notices and
other Communications to the Administrative Agent, the L/C Issuers and the Swing
Line Lender pursuant to Article II or Article IX shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

 

-132-



--------------------------------------------------------------------------------

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication (i.e.,
TIF or PDF or other similar communication). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
Recipient, varied from any confirmation thereof. Each Borrower, jointly and
severally, shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Borrower in the
absence of gross negligence or willful misconduct of such Person, as determined
by a final judgment of a court of competent jurisdiction. All telephonic notices
to the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

(d) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
michael-p.strobel@db.com or such other electronic mail address (or similar means
of electronic delivery) as the Administrative Agent may notify to the Parent
Borrower. Nothing in this clause (d) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Parent Borrower effect delivery in such manner.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04 Attorney Costs and Expenses. (a) The Parent Borrower agrees if the
Closing Date occurs, to pay or reimburse the Administrative Agent, the
Co-Documentation Agents and the Arrangers for all reasonable and documented or
invoiced out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cahill Gordon & Reindel LLP and one local and foreign counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and (b) each Borrower agrees, jointly and severally, to pay or
reimburse the Administrative Agent and the Lenders for all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
Attorney Costs but limited to those of one counsel to the Administrative Agent
and the Lenders (and one local counsel in each applicable jurisdiction and, in
the event of any actual or perceived conflict of interest, one additional
counsel to the affected parties). The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid promptly
following receipt by the Parent Borrower of an invoice relating thereto setting
forth such expenses in reasonable detail. If any Loan Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

 

-133-



--------------------------------------------------------------------------------

SECTION 10.05 Indemnification by the Borrowers.

(a) The Borrowers shall indemnify and hold harmless the Administrative Agent,
each Lender, the Co-Documentation Agents, the Arrangers and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees, advisors
or other representative (collectively the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs, which shall be limited to Attorney Costs of one counsel to the
Administrative Agent, the Co-Documentation Agents and Arrangers and one counsel
to the other Lenders (and one local counsel in each applicable jurisdiction for
each such group (which may include a single special counsel acting in multiple
jurisdictions) and, in the event of any actual or perceived conflict of
interest, one additional counsel to the affected parties)) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Revolving Credit Commitment, Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (c) any actual or alleged
presence or Release or threat of Release of Hazardous Materials on, at, under or
from any property or facility currently or formerly owned or operated by any
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
arising out of the activities or operations of any Borrower, any Subsidiary or
any other Loan Party or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct, as determined by the final,
non-appealable judgment of a court of competent jurisdiction, of such Indemnitee
or of any Affiliate, director, officer, member, employee, agent, trustee or
advisor of such Indemnitee, in each case, who is involved in or aware of the
financing contemplated hereby, (y) a material breach of any obligations under
any Loan Document by such Indemnitee or of any Affiliate, director, officer,
employee, agent, trustee or advisor of such Indemnitee as determined by the
final, non-appealable judgment of a court of competent jurisdiction or
(z) disputes between and among Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrowers or any of their Affiliates
(other than claims against an Indemnitee acting in its capacity as an agent or
arranger or similar role under the Revolving Credit Facility unless such claims
arise from the gross negligence, bad faith or willful misconduct of such
Indemnitee as determined by the final, non-appealable judgment of a court of
competent jurisdiction). To the extent that the undertakings to indemnify and
hold harmless set forth in this Section 10.05 may be unenforceable in whole or
in part because they are violative of any applicable law or public policy, the
Borrowers shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within 10 Business Days
after written demand therefor. The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

-134-



--------------------------------------------------------------------------------

(b) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, a L/C Issuer, the Swing Line Lender, the
Co-Documentation Agents, the Arrangers or any other Secured Party under
paragraph (a) of this Section 10.05, each Lender severally agrees to pay to the
Administrative Agent, a L/C Issuer, the Swing Line Lender, the Co-Documentation
Agents, the Arrangers or any other Secured Party such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, a L/C
Issuer, the Swing Line Lender, the Co-Documentation Agents, the Arrangers or any
other Secured Party in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
aggregate Revolving Credit Exposure and unused Revolving Credit Commitments at
the time (in each case, determined as if no Lender were a Defaulting Lender).

(c) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Revolving Credit Commitments, the expiration of
any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, a L/C Issuer or the Swing Line
Lender. All amounts due under this Section 10.05 shall be payable on written
demand therefor.

(d) For the avoidance of doubt, this Section 10.05 shall not apply to Taxes,
except any Taxes that represent liabilities, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements arising
from any non-Tax claim.

SECTION 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may, except as permitted by
Section 7.04, assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee, (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, and their respective successors and assigns permitted
hereby, Participants to the extent provided in Section 10.07(e) and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than a natural person, the Loan
Parties, or the Investors) (“Assignees”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being understood that the Parent Borrower
shall have the right to withhold its consent if the Parent Borrower would be
required to obtain the consent of, or make a filing or registration with, a
Governmental Authority) of:

 

-135-



--------------------------------------------------------------------------------

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 8.01(a)(1) or Section 8.01(a)(2)
or, solely with respect to any Borrower, Section 8.01(a)(8) or (9) has occurred
and is continuing, any Assignee;

(B) the Administrative Agent;

(C) each L/C Issuer at the time of such assignment; and

(D) the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment or Loans of any Class, the amount
of the Revolving Credit Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or such
other date on which such Assignment and Assumption is effective) shall not be
less than and shall be an integral multiple of a Dollar Amount of $5,000,000
unless each of the Parent Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Parent Borrower shall be
required if an Event of Default under Section 8.01(a)(1) or Section 8.01(a)(2)
or, solely with respect to the Borrowers, Section 8.01(a)(8) or (9) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) the Assignee shall comply with Section 3.01(b).

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrowers (at their expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,

 

-136-



--------------------------------------------------------------------------------

and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). No assignment shall be effective unless it has
been recorded in the Register pursuant to this Section 10.07(d). The Register is
intended to cause and shall be construed in a manner such that each Loan and
other obligation hereunder is at all times in “registered form” within the
meaning of Section 163(f), 871(b)(2) and 881(c)(2) of the Code,
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower, any Agent and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Loan Parties, or the Investors) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Subject to Section 10.07(f), the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the limitations and requirements of
such Sections, including Section 3.01(b), and of Section 3.07) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c) (it being understood that any documentation
required to be delivered pursuant to Section 3.01(b) shall be delivered by the
Participant solely to the Lender). To the extent permitted by applicable Law,
each Participant also shall be entitled to the benefits of Section 10.10 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The Participant Register is intended to cause and shall be construed
in a manner such that each Loan and other obligation hereunder to be in
registered form within the meaning of Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary; provided that no Lender shall have the obligation to disclose all or a
portion of the Participant Register (including the identity of the Participant
or any information relating to a Participant’s interest in any Loans or other
obligations under any Loan Document) to any Person expect to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that any loans are in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from a change in Law
after the sale of the participation takes place.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

-137-



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Parent Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including their obligations under Section 3.01, 3.04 or 3.05), except
to the extent such increase results from a change in Law after the grant to the
SPC takes place, (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of, the Parent Borrower and the Administrative Agent and
with the payment of a processing fee of $3,500, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ prior notice to the Parent
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such thirty
(30)-day period with respect to such resignation, the relevant L/C Issuer or the
Swing Line Lender shall have identified, in consultation with the Parent
Borrower, a successor L/C Issuer or the Swing Line Lender willing to accept its
appointment as successor L/C Issuer or Swing Line Lender, as applicable. In the
event of any such resignation of an L/C Issuer or the Swing Line Lender, the
Parent Borrower shall be entitled to appoint from among the Lenders willing to
accept such appointment a successor L/C Issuer or Swing Line Lender hereunder;
provided that no failure by the Parent Borrower to appoint any such successor
shall affect the resignation of the relevant L/C Issuer or the Swing Line
Lender, as the case may be. If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).

SECTION 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, and to not use or disclose such
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective managers, administrators, directors,
officers, employees, trustees, investment advisors, partners, advisors, agents
and other representatives, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
shall be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to

 

-138-



--------------------------------------------------------------------------------

the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (c) to any other party to this Agreement; (d) subject to
an agreement to be bound by provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Parent
Borrower), to any pledgee referred to in Section 10.07(g), Eligible Assignee of
or Participant in, or any prospective Eligible Assignee or pledgee of or
Participant in, any of its rights or obligations under this Agreement or to any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, any rating agency, or the CUSIP Service
Bureau or any similar organization; (e) with the written consent of the Parent
Borrower; (f) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party who
is not known to such Person to be in breach of any obligation of
confidentiality; (g) to any Governmental Authority, examiner, self-regulatory
authority or other regulatory authority (including the National Association of
Insurance Commissioners or any other similar organization) regulating or
purporting to regulate any Lender; or (h) in connection with the administration
of this Agreement or any other Loan Documents or the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Revolving Credit
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from or on behalf of any Loan Party
or its Subsidiaries or any Loan Party’s or its Subsidiaries’ directors,
officers, employees, trustees, investment advisors or agents, including
accountants, legal counsel and other advisors, relating to the Borrowers or any
of their subsidiaries or its businesses, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided that,
in the case of information received from a Loan Party after the Closing Date,
such information is clearly identified at the time of delivery as confidential
or (ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 10.09 Treatment of Information.

(a) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. Neither the Administrative Agent nor any of its
Affiliates shall, by making any Communications (including Restricting
Information) available to a Lender, by participating in any conversations or
other interactions with a Lender or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Affiliates be responsible or liable in any
way for any decision a Lender may make to limit or to not limit its access to
Restricting Information. In particular, none of the Administrative Agent nor any
of its Affiliates (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Affiliates, hereby disclaims, any duty to ascertain or
inquire as to whether or not a Lender has or has not limited its access to
Restricting Information, such Lender’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
any Loan Party or Lender or any of their respective Affiliates arising out of or
relating to the Administrative Agent or any of its Affiliates providing or not
providing Restricting Information to any Lender.

 

-139-



--------------------------------------------------------------------------------

(b) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(c) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

(d) The provisions of the foregoing clauses of this Section 10.09 are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective Contractual Obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Affiliates warrants or makes any other statement with respect to
the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Affiliates warrant or make any other
statement to the effect that an Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its Contractual Obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.

SECTION 10.10 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to any
Borrower or any other Loan Party, any such notice being waived by the Borrowers
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing to, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Restricted
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmetered or denominated in a currency different from that of the applicable
deposit or Indebtedness. Notwithstanding anything to the contrary contained
herein, no Lender or its Affiliates and no L/C Issuer or its Affiliates shall
have a right to set off and apply any deposits held or other Indebtedness owing
by such Lender or its Affiliates or such L/C Issuer or its Affiliates, as the
case may be, to or for the credit or the account of any Subsidiary of a Loan
Party which is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code unless such Subsidiary is not a direct or
indirect subsidiary of the Borrowers. Each Lender and L/C Issuer agrees promptly
to notify the Parent Borrower and the Administrative Agent after any such set
off and application made by such Lender or L/C Issuer, as the case may be;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, each Lender
and each L/C Issuer under this Section 10.10 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender and such L/C Issuer may have. No amounts set off from any Guarantor shall
be applied to any Excluded Swap Obligations of such Guarantor.

SECTION 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall

 

-140-



--------------------------------------------------------------------------------

receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Parent Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.12 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by facsimile or electronic transmission of an executed counterpart of a
signature page to this Agreement and each Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by facsimile or electronic transmission be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile or electronic transmission.

SECTION 10.13 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

SECTION 10.14 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation (other than
Secured Hedge Agreements and other Obligations that are not accrued and payable)
hereunder shall remain unpaid or unsatisfied or any Letter of Credit (other than
any Letter of Credit that has been Cash Collateralized or, if satisfactory to
the L/C Issuer in its sole discretion, for which a backstop letter of credit is
in place) shall remain outstanding.

SECTION 10.15 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and the
intent of such illegal, invalid or unenforceable provision shall be followed as
closely as legally possible. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.16 GOVERNING LAW.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION ARISING UNDER OR RELATED TO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) SUBJECT TO THE PROVISO TO THIS SENTENCE, ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE SITTING IN THE BOROUGH OF MANHATTAN, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN

 

-141-



--------------------------------------------------------------------------------

ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT; PROVIDED THAT NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THE ENFORCEMENT OF (I) ANY RIGHTS WITH
RESPECT TO THE COLLATERAL OR (II) A FINAL JUDGMENT IN ANY OTHER JURISDICTION.

(c) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELEPHONE, FACSIMILE OR ELECTRONIC TRANSMISSION) IN SECTION 10.02; PROVIDED THAT
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

SECTION 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.18 [Reserved].

SECTION 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as

 

-142-



--------------------------------------------------------------------------------

a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Borrowers
(or to any other Person who may be entitled thereto under applicable Law).

SECTION 10.20 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provision of this Section 10.20 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

SECTION 10.21 USA PATRIOT Act. Each Lender and the Administrative Agent hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the USA PATRIOT Act. This notice is given in accordance
with the requirements of the USA PATRIOT Act and is effective as to the Lenders
and the Administrative Agent. The Borrowers shall provide to the Administrative
Agent and the Lenders, as applicable, with such information and documentation as
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act or other applicable anti-money-laundering laws, rules or regulations.

SECTION 10.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of Borrowers acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that (i) the
Revolving Credit Facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and their
Affiliates, on the one hand, and the Agents, the Arrangers and the Lenders, on
the other hand, and each Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers or any of their Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Agents, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrowers with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent or Lender has
advised or is currently advising any Borrower or any of their Affiliates on
other matters) and none of the Agents, the Arrangers or the Lenders has any
obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Agents, the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrowers and their Affiliates, and none of the Agents, the
Arrangers or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Agents,
the Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate. Each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents, Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.

 

-143-



--------------------------------------------------------------------------------

SECTION 10.23 No Personal Liability. No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of any Borrowers
or any Loan Party or any of their direct or indirect parent companies (other
than the Borrowers, and any other Loan Party) shall have any liability for any
obligations of the Borrowers or the Loan Parties under the Loans, the Letters of
Credit, the Guaranty, the Revolving Credit Facility, this Agreement or any other
Loan Document or for any claim based on, in respect of, or by reason of such
obligations or their creation. Each Lender hereby waives and releases all such
liability.

SECTION 10.24 Agency of the Parent Borrower for Each Other Borrower. Each of the
other Borrowers irrevocably appoints the Parent Borrower as its agent for all
purposes relevant to this Agreement, including the giving and receipt of notices
and execution and delivery of all documents, instruments, and certificates
contemplated herein (including, without limitation, execution and delivery to
the Administrative Agent of Borrowing Base Certificates and Committed Loan
Notices) and all modifications hereto. Any acknowledgment, consent, direction,
certification, or other action which might otherwise be valid or effective only
if given or taken by all or any of the Borrowers or acting singly, shall be
valid and effective if given or taken only by the Parent Borrower, whether or
not any of the other Borrowers join therein, and the Agents and the Lenders
shall have no duty or obligation to make further inquiry with respect to the
authority of the Parent Borrower under this Section 10.24; provided that nothing
in this Section 10.24 shall limit the effectiveness of, or the right of the
Agents and the Lenders to rely upon, any notice (including, without limitation,
a Committed Loan Notice), document, instrument, certificate, acknowledgment,
consent, direction, certification or other action delivered by any Borrower
pursuant to this Agreement.

SECTION 10.25 Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among the Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans or other
Credit Extensions on its books and records. Each Borrower shall be liable for
all amounts due to an Agent and/or any Lender from the Borrowers under this
Agreement, regardless of which Borrower actually receives Loans or other Credit
Extensions hereunder or the amount of such Loans and Credit Extensions received
or the manner in which such Agent and/or such Lender accounts for such Loans or
other Credit Extensions on its books and records. Each Borrower’s Obligations
with respect to Loans and other Credit Extensions made to it, and such
Borrower’s Obligations arising as a result of the joint and several liability of
such Borrower hereunder with respect to Loans made to the other Borrowers
hereunder shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of such Borrower. The Borrowers acknowledge and
expressly agree with the Agents and each Lender that the joint and several
liability of each Borrower is required solely as a condition to, and is given
solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Loan Documents to any or all of the other
Borrowers and is not required or given as a condition of Credit Extensions to
such Borrower. Each Borrower’s Obligations under this Agreement shall, to the
fullest extent permitted by law, be unconditional irrespective of (i) the
release of any other Borrower pursuant to Section 9.12 or the validity or
enforceability, avoidance, or subordination of the Obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of any other Borrower, (ii) the absence of any attempt to
collect the Obligations from any other Borrower, or any other security therefor,
or the absence of any other action to enforce the same, (iii) the waiver,
consent, extension, forbearance, or granting of any indulgence by an Agent
and/or any Lender with respect to any provision of any instrument evidencing the
Obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to an Agent and/or
any Lender, (iv) the failure by an Agent and/or any Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Obligations of any other Borrower, (v) an Agent’s
and/or any Lender’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any
borrowing or grant of a security interest by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of an Agent’s and/or any Lender’s claim(s)
for the repayment of the Obligations of any other Borrower under Section 502 of
the Bankruptcy Code, or (viii) any other circumstances which might constitute a
legal or equitable discharge or defense of a guarantor or of any other Borrower.
With respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
Credit Extensions made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been paid in full and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which an Agent and/or any Lender now has or may hereafter have against
any other Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right

 

-144-



--------------------------------------------------------------------------------

to participate in, any security or collateral given to an Agent and/or any
Lender to secure payment of the Obligations or any other liability of any
Borrower to an Agent and/or any Lender. Upon any Event of Default, the Agents
may proceed directly and at once, without notice, against any Borrower to
collect and recover the full amount, or any portion of the Obligations, without
first proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that the Agents shall be under no obligation to marshal any assets in favor of
any Borrower or against or in payment of any or all of the Obligations.
Notwithstanding anything to the contrary in the foregoing, none of the foregoing
provisions of this Section 10.25 shall apply to any Person released from its
Obligations as a Subsidiary Borrower in accordance with Section 9.12.

SECTION 10.26 Contribution and Indemnification Among the Loan Parties. Each
Borrower and each Subsidiary Guarantor, if any, is obligated to repay the
Obligations as a joint and several obligor under this Agreement. To the extent
that any Borrower or any Subsidiary Guarantor shall, under this Agreement as a
joint and several obligor, sell any of its assets to satisfy or otherwise repay
any of the Obligations constituting Loans made to another Borrower hereunder or
other Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower or Subsidiary Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers and Subsidiary
Guarantors, if any, in an amount, for each of such other Borrowers and
Subsidiary Guarantors, if any, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Borrower’s (or Subsidiary
Guarantor’s, as applicable) Allocable Amount (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the Borrowers
and Subsidiary Guarantors. As of any date of determination, the “Allocable
Amount” of each Borrower and each Subsidiary Guarantors, if any, shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower or Subsidiary Guarantor hereunder without
(a) rendering such Borrower or Subsidiary Guarantor “insolvent” within the
meaning of Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower or Subsidiary Guarantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower or Subsidiary Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification, and reimbursement under this Section shall be subordinate in
right of payment to the prior payment in full of the Obligations. The provisions
of this Section shall, to the extent expressly inconsistent with any provision
in any Loan Document, supersede such inconsistent provision.

SECTION 10.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-145-



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-146-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CLEAR CHANNEL OUTDOOR, INC.,

as Parent Borrower

By:  

/s/ Brian D. Coleman

Name:   Brian D. Coleman Title:   Senior Vice President, Treasurer and Assistant
Secretary 1567 MEDIA LLC, CLEAR CHANNEL ADSHEL, INC., CLEAR CHANNEL OUTDOOR
HOLDINGS COMPANY CANADA, CLEAR CHANNEL SPECTACOLOR, LLC, CLEAR CHANNEL WORLDWIDE
HOLDINGS, INC., IN-TER-SPACE SERVICES, INC. OUTDOOR MANAGEMENT SERVICES, INC.,
Each as a Borrower By:  

/s/ Brian D. Coleman

Name:   Brian D. Coleman Title:   Senior Vice President, Treasurer and Assistant
Secretary

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, a Revolving Credit
Lender, an L/C Issuer, and Swing Line Lender By:  

/s/ Alicia Schug

Name:   Alicia Schug Title:   Vice President By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Revolving Credit Lender and an L/C Issuer

By:  

/s/ David Smith

Name:   David Smith Title:   Vice President & Director

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Revolving Credit Lender and an L/C Issuer By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Credit Lender and an L/C
Issuer By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ Komal Shah

Name:   Komal Shah Title:   Authorized Signatory

[Signature Page to ABL Credit Agreement]